CERTIFIED POLICY

_ To the best of my knowledge, the following is a true and accurate copy of

Policy Number 92PRM040317-03 as of 04/28/2020

 

Tim Gotsehall 4/28/2020

 

Tim Gotschall, Underwriting Manager

 

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 1 of 495! of 155
BERKSHIRE HATHAWAY HOMESTATE COMPANIES

Berkshire Hathaway Homestate Insurance Company
Brookwood Insurance Company
Continental Divide Insurance Company
Cypress Insurance Company
Oak River Insurance Company
Redwood Fire and Casualty Insurance Company

A STOCK COMPANY

in Witness Whereof, we have caused this policy to be executed and attested, and, if required by state law, this policy shall

not be valid unless countersigned by our authorized representative

Sid € Wy RVieGat/)

President President
Berkshire Hathaway Homestate Insurance Company Cypress Insurance Company
Brookwood Insurance Company Oak River Insurance Company

Continental Divide Insurance Company
Redwood Fire and Casualty Insurance Company

Secretary

ILM 0314 07 11
AK 07 12

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 2 df@gss of 155
Berkshire Hathaway Homestate Insurance Company

COMMERCIAL LINES POLICY
COMMON POLICY DECLARATIONS

Policy Number: 02PRM040317-03

Named Insured and Mailing Address: Producing Agent: H06177
FISH OR CUT BAIT LLC Marsh & McLennan Agency LLC
DBA: WILLIWAW; BLUES CENTRAL; STEAMDOT 1031 W 4th Ave Ste 400
609 F STREET Anchorage, AK 99501

ANCHORAGE, AK 99501

Policy Period: From: 07/24/2019 __ To: 07/24/2020 _ at 12:01 A.M., Standard Time at your mailing address shown above.
Business Description: RESTAURANT

 

IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE STATED IN THIS POLICY,

THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS
INDICATED. THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.

PREMIUM
Commercial Property Coverage Part

Commercial General Liability Coverage Part
Commercial Crime Coverage Part
Commercial Inland Marine Coverage Part
Commercial Automobile Coverage Part
Workers Compensation

Businessowners

Contractors Package/Motel/Lessor’s Risk Only
Umbrella

Errors and Omissions

ee Ff fF fF fF fF fF Ff F Hf HF

Terrorism Coverage “Certified Acts”

  

Annual Premium (may include balance to meet minimum premium) $

 

FORM(S) AND ENDORSEMENTS(S) MADE A PART OF THIS POLICY AT THE TIME OF ISSUE;*
Refer To Form Schedule ,

*Qmits applicable Forms and Endorsements if shown in specific Coverage Part/Coverage Form Declarations.

 

Countersignature Date Authorized Representative

CD24 (0703)
AK 08 12

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 3 ofages of 155
POLICY NUMBER: 02PRM040317-03 ILS 0001 05 13
EFFECTIVE DATE: 7/24/2019 12:01AM

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

COMMON POLICY FORMS SCHEDULE

 

Form Number Edition Date Form Title
ILMO0314 7/2011 BERKSHIRE HATHAWAY HOMESTATE COMPANIES
CD24 | 7/2003 COMMON POLICY DECLARATIONS
ILS 0001 5/2013 COMMON POLICY FORMS SCHEDULE
IL OO17 11/1998 COMMON POLICY CONDITIONS
ILB 5821 AK 8/2015 ALASKA EXCLUSION FOR WAR, NUCLEAR RISK (INCLUDING RADIOACTIVE),
AND BIOLOGICAL RISK (INCLUDING CHEMICAL)
ILB 4461 7/2015 ALASKA CHANGES - ATTORNEY'S FEES
ILS 0001 05 13 Page 1 of 1 O

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 4 dtapsy of 155
IL 00 17 11 98

COMMON POLICY CONDITIONS

All Coverage Parts included in this policy are subject to the following conditions.

A, Cancellation

1. The first Named Insured shown in the Declara-
tions may cancel this policy by mailing or deliv-
ering to us advance written notice of cancella-
tion.

2, We may cancel this policy by mailing or deliv-
ering to the first Named insured written notice
of cancellation at least:

a. 10 days before the effective date of cancel-
lation if we cancel for nonpayment of pre-
mium; or

b. 30 days before the effective date of cancel-
lation if we cancel for any other reason,

3. We will mail or deliver our notice to the first
Named Insured's last mailing address known to
us,

4, Notice of cancellation will state the effective
date of cancellation. The policy period will end
on that date.

5. If this policy is cancelled, we.will send the first
Named Insured any premium refund due. If we
cancel, the refund will be pro rata. If the first
Named Insured cancels, the refund may be
less than pro rata. The cancellation will be ef-
fective even if we have not made or offered a
refund.

6. If notice is mailed, proof of mailing will be suffi-
cient proof of notice.

B. Changes

This policy contains all the agreements between

you and us concerning the insurance afforded.

The first Named Insured shown in the Deciara-

tions is authorized to make changes in the terms

of this policy with our consent. This policy's terms
can be amended or waived only by endorsement
issued by us and made a part of this policy.

C. Examination Of Your Books And Records

We may examine and audit your books and re-

cords as they relate to this policy at any time dur-

ing the policy period and up to three years after-
ward.
D. Inspections And Surveys

1. We have the right to:

a. Make inspections and surveys al any time;

IL. 00 17 11.98 Copyright, Insurance Services Office, Inc., 1998

b. Give you reports on the conditions we find;
and
c. Recommend changes.

2. We are not obligated to make any inspections,
surveys, reports or recommendations and any
such actions we do undertake relate only to in-
surability and the premiums to be charged. We
do not make safety inspections. We do not un-
dertake to perform the duty of any person or
organization to provide for the health or safety
of workers or the public. And we do not warrant
that conditions:

a. Are safe or healthful; or
b, Comply with laws, regulations, codes or
standards.

3. Paragraphs 1. and 2. of this condition apply not
only to us, but also to any rating, advisory, rate
service or similar organization which makes in-
surance inspections, surveys, reports or rec-
ommendations.

4, Paragraph 2. of this condition does not apply to
any inspections, surveys, reports or recom-
mendations we may make relative to certifica-
tion, under state or municipal statutes, ordi-
nances or regulations, of boilers, pressure ves-
sels or elevators.

. Premiums

The first Named Insured shown in the Declara-

tions:

1. ls responsible for the payment of all premiums;
and

2. Will be the payee for any return premiums we

Pay.

. Transfer Of Your Rights And Duties Under This

Policy

Your rights and duties under this policy may not
be transferred without our written consent except
in the case of death of an individual named in-
sured.

If you die, your rights and duties will be transferred
to your legal representative but only while acting
within the scope of duties as your legal represen-
tative. Until your legal representative is appointed,
anyone having proper temporary custody of your
property will have your rights and duties but only
with respect to that property.

Page 1 of 1 C]

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 5 dtagss of 155
ILB 5821 AK (08/2015)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ iT CAREFULLY.

ALASKA EXCLUSION FOR WAR, NUCLEAR RISK (INCLUDING
RADIOACTIVE), AND BIOLOGICAL RISK (INCLUDING CHEMICAL)

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
COMMERCIAL GENERAL LIABILITY COVERAGE PART
COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
ERRORS & OMISSIONS COVERAGE PART

LAW ENFORCEMENT WRONGFUL ACTS COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL CRIME COVERAGE PART —

Notwithstanding any other provision of this Policy, this insurance does not apply to any loss or damages, however caused,
arising out of “war", "nuclear risk " (including radioactive), or "biological risk" (including chemical). "War" is defined as a
declared, undeclared, or civil war or any acl or condition incident to war; warlike action by a military force, including

action in hindering or defending against an actual or expected attack, by any government, sovereign, or other authority
using military personnel or other agents; or insurrection, rebellion, revolution, or usurped power or action taken by
governmental authority in hindering or defending against any of these. "Nuclear risk" is defined as nuclear detonation,
reaction, or radiation or radioactive contamination. “Biological risk" is defined as the intentional release of or exposure

to biological, chemical, or germ agents or disease or intentional contamination or infection of any food source or

supply, water source or supply, air supply, or atmosphere.

All other terms, conditions and agreements of the policy remain unchanged.

 

 

 

Company Name Policy Number 02PRM040317-03

Berkshire Hathaway Homestate Insurance Company Endorsement Effective 7/24/2019 12:01:00AM
Named insured Countersigned by

FISH OR CUT BAIT LLC

 

 

 

 

(Authorized Representative)

(The Attaching Clause need be completed only when this endorsement is issued subsequent to preparation of the policy.)

Approved for use in Alaska 10/2015

ILB 5821 AK (08/2015) Page 1 of 4

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 6 dt#98§ of 155
iLB 4464 (07/18)
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

ALASKA CHANGES - ATTORNEYS FEES

THIS POLICY LIMITS COVERAGE FOR ATTORNEY FEES
UNDER ALASKA RULE OF CIVIL PROCEDURE 8&2

This endorsement modifies insurance provided under the policy as follows:

In any suit in Alaska in which we have a right or duty to defend an insured in addition to the limits of liability, our obligation under the applicable coverage to
pay attorneys fees taxable as costs against the insured is limited as follows:

Alaska Rule of Civil Procedure 82 provides that if you are held liable, some or all of the attornay fees of the person making a claim against you must be paid
by you. The amount that must be paid by you is determined by Alaska Rule of Civil Procedure 82. We provide coverage for attorney fees for which you are
liable under Alaska Rule of Civil Procedure 82 subject to the following limitation:

We will not pay that portion of any attorney's fees that is in excess of fees calculated by applying the schedule
for contested cases in Alaska Rule of Civil Procedure 82(b)(1) to the limit of flability of the applicable coverage.

This limitation means the potential costs that may be awarded against you as attorney fees may not be covered in full. You will have fo pay any attorney
fees not covered directly. :

Alaska Rule of Civil Procedure 82 (b) (1) provides the following schedule for fixing the award of attorney's fees to the prevailing party:

Contested Contested Non-Contested
With Trial Without Trial
First $ 25,000 20% 18% 10%
Next $ 75,000 10% 8% 3%
Next $400,000 10% 6% 2%

This schedule sets attorney's fees as a percentage of the amount of judgment or claim settlement against you.

We will not pay attorney fees on any amount of judgment or claim settlement against you that exceeds the amount of the applicable Liability Coverage Limit
of Insurance as shown in the Declarations. You would be liable to pay any such excess attorney fees.

For example, the attorney fees provided by the schedule for contested cases in Alaska Rule of Civil Procedure 82(b)(1) are:

20% of the first $25,000 of a judgment;
10% of the amounts over $25,000 of a judgment.

Therefore, if a court awards a judgment against you in the amount of $125,000, in addition to that amount you would be liable under Alaska Rule of Civil
Procedure 82(b)(1) for attorney fees of $15,000, calculated as follows:

20% of $ 25,000 $ 5,000
10% of $100,000 $10,000
Total Award $125,000 Total Attorney Fees = $15,000

If the limit of liability of the applicable coverage is $100,000, we would pay $100,000 of the $125,000 award, and $12,500 for Alaska Rule
of Civil Procedure 82(b)(1) attorney fees, calculated as follows:

20% of $ 25,000 $ 5,000
10% of $ 75,000 $ 7,500
Total Limit of Liability $100,000 Total Attorney Fees Covered $12,500

You would be liable to pay, directly and without our assistance, the remaining $25,000 in liability plus the remaining $2,500 for attorney fees under Alaska
Rule of Civil Procedure 82 not covered by this policy.

The maximum we will pay for attorney fees awarded as costs is set forth in this endorsement. This is the most we will pay regardless of the number of;

4. Insured persons, or
2. Vehicles or premiums shown in the Declarations

All other terms, conditions and agreements remain unchanged.

 

 

 

Company Name Policy Number 02PRM040317-93
Berkshire Hathaway Homestate Insurance Company Endorsement Effective 7/24/2019 12:01:00AM
|Named Insured Countersigned
FISH OR CUT BAIT LLC by

 

 

 

(Authorized Representative)
(The Attaching Clause need be completed only when this endorsement is issued subsequent to preparation of the policy.)

Approved for use in Alaska 07/2015
Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 7 df#psg of 155
POLICY NUMBER: 02PRM040317-03 COMMERCIAL PROPERTY
CPD 0001 04 13

COMMERCIAL PROPERTY COVERAGE PART

 

DECLARATIONS
Agency Name: Marsh & McLennan Agency LLC Agency Number: H06177
DESCRIPTION OF PREMISES
Premises Number: = 7 Building Number: 1

Building Description:
Address: 609 F STREET, ANCHORAGE, AK 99501
Protection Class: 1 Construction: _ Fire Resistive

Occupancy: 0542 RESTAURANT - CASUAL DINING

COVERAGES PROVIDED

insurance at the above described premises applies only for coverages for which a limit of insurance is shown or
for which an entry is made.

 

 

  

 

 

 

Limit Of Covered
Coverage Insurance Coinsurance Causes Of Loss Deductible Premium
Business Income and Extra Expense $350,000 SPECIAL INCL

THEFT
Business Personal Property other $700,000 90% SPECIAL INCL $5,000
than Stock & TIB (INDOOR THEFT
RESTAURANT EQUIPMENT)
Business Personal Property other $50,000 80% SPECIAL INCL $5,000
than Stock & TIB (QUTDOOR THEFT
FURNITURE)
Tenants Improvement and $750,000 90% SPECIAL INCL $5,000
Betterments THEFT
OPTIONAL COVERAGES
Agreed Value Replacement Inflation

Coverage Amount Expiration Date Cost (X) Guard (%)
Business Personal Property other . x
than Stock & TIB (INDOOR
RESTAURANT EQUIPMENT) Xx
Business Personal Property other
than Stock & TIB (OUTDOOR x
FURNITURE) : :
Tenants Improvement and
Betterments

OPTIONAL BUSINESS INCOME COVERAGES

 

 

 

Agreed Value Monthly Limit Of Maximum Period Of Extended Period Of
Amount Expiration Date Indemnity (Fraction) Indemnity (X) indemnity (Days)
1/6
CPD 0001 04 73 ; O
Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 8 dfaps§ of 155
POLICY NUMBER: 02PRM040317-03
EFFECTIVE DATE: 7/24/2019 12:01AM

CPS 0001 05 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

COMMERCIAL PROPERTY COVERAGE PART

FORMS SCHEDULE

 

Form Number Edition Date Form Title
CPD 0001 4/2013 COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
CPS 0001 5f2013 COMMERCIAL PROPERTY COVERAGE PART FORMS SCHEDULE
CP 0010 6/2007 BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CPM2030 6/2011 BUSINESS OR RENTAL INCOME (AND EXTRA EXPENSE) COVERAGE FORM
CP 1030 6/2007 CAUSES OF LOSS - SPECIAL FORM
CPB 0155 12/2012 ALASKA CHANGES
CPB 0161 9/2012 ALASKA CHANGES - FUNGUS, WET ROT AND DRY ROT
IL 0107 7/2002 ALASKA CHANGES - LOSS PAYMENT
iL 0280 9/2007 ALASKA CHANGES - CANCELLATION AND NONRENEWAL
ILBO176 8/2012 ALASKA CHANGES - APPRAISAL
CP 0080 711988 COMMERCIAL PROPERTY CONDITIONS
CP 0441 10/2012 PROTECTIVE SAFEGUARDS
CP 1032 8/2008 WATER EXCLUSION ENDORSEMENT
CPB 2001 AK 12/2016 ALASKA EXCLUSION - NAMED CONSTRUCTION MATERIALS
CPB 2026 11/2017 EQUIPMENT BREAKDOWN ENHANCEMENT ENDORSEMENT
CPMO0002 8/2012 PROPERTY EXTENSIONS
CPM1124 9/2012 PER BUILDING DEDUCTIBLE - NO AGGREGATE
IL 0035 1/2007 ALASKA - CONDITIONAL EXCLUSION OF TERRORISM
IL 0935 7/2002 EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
IL 0978 1/2015 ALASKA - EXCLUSION OF CERTIFIED ACTS OF TERRORISM

CPS 0001 05 13

Page 1 of 7 O

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 9 dfaps# of 155
COMMERGIAL PROPERTY
CP 00 10 06 07

BUILDING AND PERSONAL PROPERTY
COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and

what is and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The

words "we", "us" and “our” refer to the Company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section H., Definitions.

A. Coverage

We will pay for direct physical loss of or damage to
Covered Property at the premises described in the
Declarations caused by or resulting from any Cov-
ered Cause of Loss.

1. Covered Property

Covered Property, as used in this Coverage
Part, means the type of property described in
this section, A.1., and limited in A.2., Property
Not Covered, if a Limit of Insurance is shown in
the Declarations for that type of property.

a. Building, meaning the building or structure
described in the Declarations, including:

(1} Completed additions;
(2) Fixtures, including outdoor fixtures;
(3) Permanently installed:
(a) Machinery and
(b} Equipment;
(4) Personal property owned by you that is

used to maintain or service the building
or structure or its premises, including:

(a) Fire-extinguishing equipment,

(b) Outdoor furniture;

(c) Floor coverings; and .

(d) Appliances used for refrigerating,
ventilating, cooking, dishwashing or
laundering;

(5) if not covered by other insurance:

(a) Additions under construction, altera-
tions and repairs to the building or
structure;

CP 00 10 06 07 © ISO Properties, Inc., 2007

(b) Materials, equipment, supplies and
temporary structures, on or within
100 feet of the described premises,
used for making additions, altera-
tions or repairs to the building or
structure.

Your Business Personal Property located
in or on the building described in the Decla-
rations or in the open (or in a vehicle) within
100 feet of the described premises, consist-
ing of the following unless otherwise speci-
fied in the Declarations or on the Your Busi-
ness Personal Property ~ Separation Of
Coverage form:

(1) Furniture and fixtures;

(2) Machinery and equipment;

(3) "Stock";

(4) All other personal property owned by
you and used in your business;

(5) Labor, materials or services furnished or
arranged by you on personal property of
others;

(6) Your use interest as tenant in improve-
ments and betterments. Improvements
and betterments are fixtures, alterations,
installations or additions:

(a) Made a part of the building or struc-
ture you occupy but do not own; and

(b) You acquired or made at your ex-
pense but cannot legally remove;

(7) Leased personal property for which you
have a contractual responsibility to in-
sure, unless otherwise provided for un-
der Personal Property Of Others.

Page 1 of 15

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 10°asa$&of 155

o
Personal Property Of Others that is: ft.

(1) In your care, custody or control; and

(2) Located in or on the building described
in the Declarations or in the open (or in
a vehicle) within 100 feet of the de-
scribed premises.

However, our payment for loss of or dam-

age to personal property of others will only

be for the account of the owner of the prop-

erty. :

2. Property Not Covered

Covered Property does not include:

a.

m,

Page 2 of 15

Accounts, bills, currency, food stamps or
other evidences of debt, money, notes or
securities. Lottery tickets held for sale are
not securities;

Animals, unless owned by others and
boarded by you, ar if owned by you, only as

"stock" while inside of buildings; 0.

Automobiles heid for sale;

Bridges, roadways, walks, patios or other
paved surfaces;

Contraband, or property in the course of
illegal transportation or trade;

The cost of excavations, grading, backfilling
or filling;

Foundations of buildings, structures, ma-
chinery or boilers if their foundations are
below:

(1) The lowest basement floor; or p.

(2) The surface of the ground, if there is no
basement,

Land (including land on which the property

is located), water, growing crops or lawns,

Personal property while airborne or water-

borne; ,

Bulkheads, pilings, piers, wharves or docks;

Property that is covered under another
coverage form of this or any other policy in
which itis more specifically described, ex-
cept for the excess of the amount due
(whether you can collect an it or not) from
that other insurance;

Retaining walls that are not part of a build-
ing:

Underground pipes, flues or drains;

© ISO Properties, Inc., 2007

Electronic data, except as provided under
the Additional Coverage, Electronic Data.
Electronic data means information, facts or
computer programs stored as or on, cre-
ated or used on, or transmitted to or from
computer software (including systems and
applications software), on hard or floppy
disks, CD-ROMs, tapes, drives, cells, data
processing devices or any other reposito-
ries of computer software which are used
with electronically controlled equipment.
The term computer programs, referred to in
the foregoing description of electronic data,
means a set of related electronic instruc-
tions which direct the operations and func-
tions of a computer or device connected to
it, which enable the computer or device to
receive, process, store, retrieve or send
data. This paragraph, n., does not apply to
your "stock" of prepackaged software;

The cost to replace or restore the informa-
tion on valuable papers and records, includ-
ing those which exist as electronic data.
Valuable papers and records include but
are not limited to proprietary information,
books of account, deeds, manuscripts, ab-
stracts, drawings and card index systems.
Refer to the Coverage Extension for Valu-
able Papers And Records (Other Than
Electronic Data) for limited coverage for
valuable papers and records other than
those which exist as electronic data;

Vehicles or self-propelled machines (includ-
ing aircraft or watercraft) that:
(1) Are licensed for use on public roads; or

(2) Are operated principally away from the
described premises.

This paragraph does not apply to:
(a) Vehicles or self-propelled machines

or autos you manufacture, process
or warehouse;

(b) Vehicles or self-propelled machines,
other than autos, you hold for sale;

(c) Rowboats or canoes out of water at
the described premises; or

(d) Trailers, but only to the extent pro-
vided for in the Coverage Extension
for Non-owned Detached Trailers;

CP 00 10 06 07

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 11Pepa$$of 155
q. The following property while outside of
buildings:

(1)
(2)

Grain, hay, straw or other crops;

Fences, radio or television antennas
(including satellite dishes) and their
lead-in wiring, masts or towers, trees,
shrubs or plants (other than "stock" of
trees, shrubs or plants), all except as
provided in the Coverage Extensions,

3. Covered Causes Of Loss

See applicable Causes Of Loss Form as
shown in the Declarations.

4. Additional Coverages

a. Debris Removal

(1)

(4)

CP 00 10 06 07

Subject to Paragraphs (3) and (4), we
will pay your expense to remove debris
of Covered Property caused by or re-
sulting from a Covered Cause of Loss
that occurs during the policy period. The
expenses will be paid only if they are
reported to us in writing within 180 days
of the date of direct physical loss or
damage.

Debris Removal does not apply to costs

to:

(a) Extract "pollutants" from land or
water; or

(b) Remove, restore or replace polluted
land or water.

Subject fo the exceptions in Paragraph

(4), the following provisions apply:

(a) The most we will pay for the total of
direct physical loss or damage plus
debris removal expense fs the Limit

- of Insurance applicable to the Cov-
ered Property that has sustained
loss or damage.

(b) Subject to (a) above, the amount we
will pay for debris removal expense
is limited to 25% of the sum of the
deductible plus the amount that we
pay for direct physical loss or dam-
age to the Covered Property that has
sustained loss or damage.

We will pay up to an additional $10,000

for debris removal expense, for each lo-

cation, in any one occurrence of physi-
cal loss or damage to Covered Property,
if one or both of the following circum-
stances apply:

(5)

(a) The total of the actual debris removal
expense plus the amount we pay for
direct physical loss or damage ex-
ceeds the Limit of Insurance on the
Covered Property that has sustained
loss or damage.

(b) The actual debris removal expense
exceeds 25% of the sum of the de-
ductible plus the amount that we pay
for direct physical loss or damage to
the Covered Property that has sus~
tained loss or darnage.

Therefore, if (4)(a) and/or (4}(b) apply,
our total payment for direct physical loss
ot damage and debris removal expense
may reach but will never exceed the
Limit of Insurance on the Covered Prop-
erty that has sustained loss or damage,
plus $10,000.

Examples

The following examples assume that
there is no Coinsurance penalty.

EXAMPLE #1
Limit of Insurance: $ 90,000
Amount of Deductible: $ 500
Amount of Loss: $ 50,000
Amount of Loss Payable: $ 49,500
($50,000 - $500)
Debris Removal Expense: $ 10,000
Debris Removal Expense Payable: $ 10,000

($10,000 is 20% of $50,000.)

The debris removal expense is less than 25% of the
sum of the loss payable plus the deductible. The sum
of the loss payable and the debris removal expense
($49,500 + $10,000 = $59,500) is less than the Limit
of Insurance. Therefore the full amount of debris
removal expense is payable in accordance with the
terms of Paragraph (3).

EXAMPLE #2

Limit of Insurance: $
Amount of Deductible: - $
Amount of Loss: $
Amount of Loss Payable:

Debris Removal Expense:

90,000

500
80,000
$ 79,500

($80,000 — $500)

Debris Removal Expense Payable:

© ISO Properties, Inc., 2007

$ 30,000
Basic Amount: $ 10,500
Additional Amount: . $ 10,000
Page3o0f15 O
Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 1Pe¢ge$5of 155
The basic amount payable for debris removal ex-
pense under the terms of Paragraph (3) is calculated
as follows: $80,000 ($79,500 + $500) x .25 = $20,000;
capped at $10,500. The cap applies because the sum
of the loss payable ($79,500) and the basic amount

payable for debris removal expense ($10,500) cannot
exceed the Limit of Insurance ($90,000).

The additional amount payable for debris removal
expense is provided in accordance with the terms of
Paragraph (4), because the debris removal expense
($30,000) exceeds 25% of the loss payable plus the
deductible ($30,000 is 37.5% of $80,000), and be-
cause the sum of the loss payable and debris removal
expense ($79,500 + $30,000 = $109,500) would ex-
ceed the Limit of Insurance ($90,000). The additional
amount of covered debris removal expense is
$10,000, the maximum payable under Paragraph (4).
Thus the total payable for debris removal expense in
this example is $20,500; $9,500 of the debris removal
expense is not covered.

b. Preservation Of Property

If itis necessary to move Covered Property
from the described premises to preserve it

from loss or damage by a Covered Cause
of Loss, we will pay for any direct physical
loss or damage to that property:

(1) While it is being moved or while tempo-

rarily stored at another location; and

(2) Only if the loss or damage occurs within
30 days after the property is first moved.

c. Fire Department Service Charge

When the fire department is called to save

or protect Covered Property from a Cov-
ered Cause of Loss, we will pay up to

$1,000, unless a higher limit is shown in the

Declarations, for your liability for fire de-
partment service charges:

(1) Assumed by contract or agreement prior

to loss; or
(2) Required by local ordinance.

No Deductible applies to this Additional
Coverage.

Page 4 of 15 : © |SO Properties, Inc., 2007

Pollutant Clean-up And Removal

We will pay your expense to extract "pollut-
ants” from land or water at the described
premises if the discharge, dispersal, seep-
age, migration, release or escape of the
“pollutants” is caused by or results from a
Covered Cause of Loss that occurs during
the policy period. The expenses will be paid
only if they are reported to us in writing
within 180 days of the date on which the
Covered Cause of Loss occurs,

This Additional Coverage does not apply to
costs to test for, monitor or assess the exis-
tence, concentration or effects of "pollut-
ants". But we will pay for testing which is
performed in the course of extracting the
“pollutants” from the land or water.

The most we will pay under this Additional
Coverage for each described premises is
$10,000 for the sum of all covered ex-
penses arising out of Covered Causes of
Loss occurring during each separate 12-
month period of this policy.

Increased Cost Of Construction

(1) This Additional Coverage applies only to
buildings to which the Replacement
Cost Optional Coverage applies.

(2) In the event of damage by a Covered
Cause of Loss to a building that is Cov-
ered Property, we will pay the increased
costs incurred to comply with enforce-
ment of an ordinance or law in the
course of repair, rebuilding or replace-
ment of damaged parts of that property,
subject to the limitations stated In e.(3)
through e.(9) of this Additional Cover-
age.

(3) The ordinance or law referred to in e.{2)
of this Additional Coverage is an ordi-
nance or law that regulates the con-
struction or repair of buildings or estab-
lishes zoning or land use requirements
at the described premises, and is in
force at the time of loss.

CP 00 10 06 07

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 1PageLS5of 155
(4)

(5)

(6)

(7)

CP 00 10 06 07

Under this Additional Coverage, we will
nat pay any costs due to an ordinance
or law that:

(a) You were required to comply with
before the loss, even when the build-
ing was undamaged; and

(b) You failed to comply with.

Under this Additional Coverage, we will

not pay for:

(a) The enforcement of any ordinance or
law which requires demolition, repair,
replacement, reconstruction, remod-
eling or remediation of property due
to contamination by “pollutants” or
due to the presence, growth, prolif-
eration, spread or any activity of
“fungus", wet or dry rot or bacteria;
or

(b) Any costs associated with the en-
forcement of an ordinance or law
which requires any insured or others
to test for, monitor, clean up, re-
move, contain, treat, detoxify or neu-
tralize, or in any way respond to, or
assess the effects of “pollutants”,
“fungus”, wet or dry rot or bacteria.

The most we will pay under this Addi-
tional Coverage, for each described
building insured under this Coverage
Form, is $10,000 or 5% of the Limit of
Insurance applicable to that building,
whichever is less. If a damaged building
is covered under a blanket Limit of In-
surance which applies to mare than one
building or itern of property, then the
most we will pay under this Additional
Coverage, for that damaged building, is
the lesser of: $10,000 or 5% times the
value of the damaged building as of the
time of loss times the applicable Coin-
surance percentage.

The amount payable under this Addi-
tional Coverage is additional insurance.

With respect to this Additional Cover-
age:
{a) We will not pay for the Increased
Cost of Construction:
(i) Until the property is actually re-
paired or replaced, at the same
or another premises; and

(8)

(9)

{il} Unless the repairs or replace-
ment are made as soon as rea-
sonably possible after the loss or
damage, not to exceed two
years. We may extend this period
in writing during the two years.

(b)  [f the building is repaired or replaced
at the same premises, or if you elect
to rebuild at another premises, the
most we will pay for the Increased
Cost of Construction, subject to the
provisions of e.(6) of this Additional
Coverage, is the increased cost of
construction at the same premises.

(c) !f the ordinance or law requires relo-
cation to another premises, the most
we will pay for the Increased Cost of
Construction, subject to the provi-
sions of e.(6) of this Additional Cov-
erage, is the increased cost of con-
struction at the new premises.

This Additional Coverage is not subject
to the terms of the Ordinance Or Law
Exclusion, to the extent that such Exclu-
sion would conflict with the provisions of
this Additional Coverage.

The costs addressed in the Loss Pay-
ment and Valuation Conditions, and the
Replacement Cost Optional Coverage,
in this Coverage Form, do not include
the increased cost attributable to en-
forcement of an ordinance or law. The
amount payable under this Additional
Coverage, as stated in e.(6) of this Addi-
tional Coverage, is not subject to such
limitation.

f. Electronic Data

(1)

© ISO Properties, Inc., 2007

Under this Additional Coverage, elec-
tronic data has the meaning described
under Property Not Covered, Electronic
Data.

Subject to the provisions of this Addi-
tional Coverage, we will pay for the cost
to replace or restore electronic data
which has been destroyed or corrupted
by a Covered Cause of Loss. To the ex-
tent that electronic data is not replaced
or restored, the loss will be valued at the
cost of replacement of the media on
which the electronic data was stored,
with blank media of substantially identi-
cal type.

Page 5 of 15

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 14°e¢4 Sof 155
Page 6 of 15

(3) The Covered Causes of Loss applicable

to Your Business Personal Property ap-

ply to this Additional Coverage, Elec-

tronic Data, subject to the following:

{a) If the Causes Of Loss — Special
Form applies, coverage under this
Additional Coverage, Electronic
Data, is limited to the "specified
causes of loss” as defined in that
form, and Collapse as set forth in
that form. /

(b) If the Causes Of Loss — Broad Form
applies, coverage under this Addi-
tional Coverage, Electronic Data, in-
cludes Collapse as set forth in that
form.

(c) lf the Causes Of Loss Form is en-
dorsed to add a Covered Cause of
Loss, the additional Covered Cause
of Loss does not apply to the cover-
age provided under this Additional
Coverage, Electronic Data.

(d) The Covered Causes of Loss include
a virus, harmful code or similar in-
struction introduced into or enacted
on a computer system (including
electronic data) or a network to
which it is connected, designed to
damage or destroy any part of the
system or disrupt its normal opera-
tion. But there is no coverage for
loss or damage caused by or result-
ing from manipulation of a computer
system (including electronic data) by
any employee, including a temporary
or leased employee, or by an entity
retained by you or for you to inspect,
design, install, modify, maintain, re-
pair or replace that system.

(4) The most we will pay under this Addi-

tional Coverage, Electronic Data, is
$2,500 for all loss or damage sustained
in any one policy year, regardless of the
number of occurrences of loss or dam-
age or the number of premises, loca-
tions or computer systems involved. If
loss payment on the first occurrence
does not exhaust this amount, then the
balance is available for subsequent loss
or damage sustained in but not after that
policy year, With respect to an occur-
rence which begins in one policy year
and continues or results in additional
loss or damage in a subsequent policy
year(s), all loss or damage is deemed to
be sustained in the policy year in which
the occurrence began.

5.

Coverage Extensions

Except as otherwise provided, the following Ex-
tensions apply to property located in or on the
building described in the Declarations or in the
open (or in a vehicle) within 100 feet of the de-
scribed premises.

lf a Coinsurance percentage of 80% or more,
or a Value Reporting period symbol, is shown
in the Declarations, you may extend the insur-
ance provided by this Coverage Part as fol-

lows:

a. Newly Acquired Or Constructed
Property
(1) Buildings

(2)

© ISO Properties, Inc., 2007

if this policy covers Building, you may
extend that insurance to apply to:

(a) Your new buildings while being built
on the described premises: and

(b) Buildings you acquire at locations,
other than the described premises,
intended for:

(i) Similar use as the building de-
scribed in the Declarations; or

(ii) Use as a warehouse,

The most we will pay for loss or damage
under this Extension is $250,000 at
each building.

Your Business Personal Property

(a) If this policy covers Your Business
Personal Property, you may extend
that insurance to apply to:

(i) Business personal property,
including such property that you
newly acquire, at any location
you acquire other than at fairs,
trade shows or exhibitions;

(ii) Business personal property,
including such property that you
newly acquire, located at your
newly constructed or acquired
buildings at the location de-
scribed in the Declarations, or

{iil} Business personal property that
you newly acquire, located at the
described premises.

The most we will pay for loss or
damage under this Extension is
$100,000 at each building.

CP 00 10 06 07

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 15Fep4$§of 155
(d) This Extension does not apply to:

(i) Personal property. of others that
is temporarily in your possession
in the course of installing or per-
forming work on such property; or

(il) Personal property of others that
is temporarily in your possession
in the course of your manufactur-
ing or wholesaling activities.

(3) Period Of Coverage

With respect to insurance on or at each
newly acquired or constructed property,
coverage will end when any of the fol-
lowing first occurs:

(a) This policy expires;

(b) 30 days expire after you acquire the
property or begin construction of that
part of the building that would qualify
as covered property; or

(c) You report values to us.

We will charge you additional premium
for values reported from the date you
acquire the properly or begin construc-
tion of that part of the building that would
qualify as covered property.

b. Personal Effects And Property Of Others
You may extend the insurance that applies
to Your Business Personal Property to ap-
ply to: ;

(1) Personal effects owned by you, your
officers, your partners or members, your
managers or your employees. This Ex-
tension does not apply to loss or dam-
age by theft.

(2) Personal property of others in your care,
custody or control.

The most we will pay for Joss or damage
under this Extension is $2,500 at each de-
scribed premises. Our payment for loss of
or damage to personal property of others
will only be for the account of the owner of
the property.

d.

c. Valuable Papers And Records (Other
Than Electronic Data)

(1)

(4)

(1)

GP 00 10 06 07 © ISO Properties, Inc., 2007

You may extend the insurance that
applies to Your Business Personal
Property to apply to the cost to replace
or restore the lost information on valu-
able papers and records for which dupli-
cates do not exist. But this Extension
does not apply to valuable papers and
records which exist as electronic data.
Electronic data has the meaning de-
scribed under Properly Not Covered,
Electronic Data.

If the Causes Of Loss ~ Special Form
applies, coverage under this Extension
is limited to the “specified causes of
loss" as defined in that form, and Col-
lapse as set forth in that form.

Ifthe Causes Of Loss ~ Broad Form
applies, coverage under this Extension
includes Collapse as set forth in that
form.

Under this Extension, the most we will
pay to replace or restore the lost infor-
mation is $2,500 at each described
premises, unless a higher limit is shown
in the Declarations. Such amount is ad-
ditional insurance. We will also pay for
the cost of blank material for reproduc-
ing the records (whether or not dupli-
cates exist), and (when there is a dupli-
cate) for the cost of labor to transcribe
or copy the records. The costs of blank
material and labor are subject to the ap-
plicable Lirnit of Insurance on Your
Business Personal Property and there-
fore coverage of such costs is not addi-
tional insurance.

Property Off-premises

You may extend the insurance provided
by this Coverage Form to apply to your
Covered Property while it is away from

the described prernises, if itis:

(a) Temporarily at a location you do not
own, lease or operate;

(b) In storage at a location you lease,
provided the lease was executed af-
ter the beginning of the current policy
term; or

(c) At any fair, trade show or exhibition.

Page 7 of 15

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 1€°ageL sof 155
(2) This Extension does not apply to prop-
erty:

(a) In or on a vehicle; or

(b) In the care, custody or control of
your salespersons, unless the prop-
erty is in such care, custody or con-

trol at a fair, trade show or exhibition.

(3) The most we will pay for loss or damage
under this Extension is $10,000.

Outdoor Property

You may extend the insurance provided by
this Coverage Form to apply to your out-
door fences, radio and television antennas
(including satellite dishes), trees, shrubs
and plants (other than “stock" of trees,
shrubs or plants), including debris removal
expense, caused by or resulting from any of
the following causes of loss if they are Cov-
ered Causes of Loss:

(1) Fire;

(2) Lightning:

(3) Explosion;

(4) Riot or Civil Commotion; or

(5) Aircraft.

The most we will pay for loss or damage
under this Extension is $1,000, but not
more than $250 for any one tree, shrub or
plant. These limits apply to any one occur-

rence, regardless of the types or number of
items lost or damaged In that occurrence.

Non-owned Detached Trailers

(1) You may extend the insurance that
applies to Your Business Personal
Property to apply to loss or damage to
trailers that you do. not own, provided
that:

(a) The trailer is used in your business,

(b) The trailer is in your care, custody or
control at the premises described in
the Declarations; and

(c) You have a contractual responsibility

to pay for loss or damage to the
trailer.

© ISO Properties, Inc., 2007

(2} We will not pay for any loss or damage
that occurs:

(a) While the trailer is attached to any
motor vehicle or motorized convey-
ance, whether or not the motor vehi-
cle or motorized conveyance is in
motion;

(b) During hitching or unhitching opera-
tions, or when a trailer becomes ac-
cidentally unhitched from a motor
vehicle or motorized conveyance.

(3) The most we will pay for loss or damage
under this Extension is $5,000, unless a
higher limit is shown in the Declarations.

(4) This insurance is excess over the
amount due (whether you can collect on
it or not) from any other insurance cov-
ering such property.

Each of these Extensions is additional insurance
unless otherwise indicated. The Additional Condi-
tion, Coinsurance, does not apply to these Exten-
sions

Exclusions And Limitations

See applicable Causes Of Loss Form as shown in
the Declarations.

Limits Of Insurance

The most we will pay for loss or damage in any

one occurrence is the applicable Limit of Insur-
ance shown in the Declarations.

The most we will pay for loss or damage to out-
door signs, whether or not the sign is attached to a
building, is $2,500 per sign in any one occurrence.

The amounis of insurance stated in the following
Additional Coverages apply in accordance with the
terms of such coverages and are separate from
the Limit(s) of Insurance shown in the Declarations
for any other coverage:

41. Fire Department Service Charge:

2. Pollutant Clean-up And Removal;

3. Increased Cost Of Construction; and
4. Electronic Data.

Payments under the Preservation Of Property Ad-
ditional Coverage will not increase the applicable
Limit of Insurance.

CP 00 10 06 07

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 17 ageLb6ef 155
DB, Deductible

In any one occurrence of loss or damage (herein-
after referred to as loss), we will first reduce the
amount of loss if required by the Coinsurance
Condition or the Agreed Value Optional Coverage.
If the adjusted amount of loss is less than or equal
io the Deductible, we will not pay for that loss. If
the adjusted amount of loss exceeds the Deducti-
ble, we will then subtract the Deductible from the
adjusted amount of loss, and will pay the resulting
amount or the Limit of Insurance, whichever is
less.

When the occurrence involves loss to more than
one itern of Covered Property and separate Limits
of Insurance apply, the losses will not be com-
bined in determining application of the Deductible,
But the Deductible will be applied only once per
occurrence.

EXAMPLE #1

(This example assumes there is no Coinsurance

penalty.)

Deductible:

Limit of Insurance ~ Building #1:

Limit of Insurance ~ Building #2:

Loss lo Building 7M:

Loss to Building #2:

The amount of loss to Building #1 ($60,100) is less

than the sum ($60,250) of the Limit of Insurance ap-
plicable to Building #1 plus the Deductible.

ese Be Pf oH

The Deductible will be subtracted from the amount of
loss in calculating the loss payable for Building #1:

$ 60,000

$ 59,850 Loss Payable — Building #1

The Deductible applies once per occurrence and
therefore is not subtracted in determining the amount
of loss payable for Building #2. Loss payable for
Building #2 is the Limit of Insurance of $80,000.

Total amount of loss payable:
$59,850 + $80,000 = $139,850

CP 00 10 06 07

Case 3:20-cv-00145-TMB

250
60,000
80,000
60,100
90,000

© ISO Properties, Inc., 2007

EXAMPLE #2

(This example, too, assumes there is no Coinsurance
penalty.)

The Deductible and Limits of Insurance are the same
as those in Example #1,

Loss to Building #1: $ 70,000
(Exceeds Limit of Insurance plus Deductible)

Loss to Building #2: $ 90,000
(Exceeds Limit of insurance plus Deductible)

Loss Payable — Building #1: $ 60,000
(Limit of Insurance)

Loss Payable -- Building #2: $ 80,000
(Limit of Insurance)

Total amount of loss payable: $ 140,000

E. Loss Conditions

The following conditions apply in addition to the
Common Policy Conditions and the Commercial
Property Conditions.

1. Abandonment
There can be no abandonment of any property
to us.

2. Appraisal

if we and you disagree on the value of the
property or the amount of loss, either may
make written demand for an appraisal of the

loss. In this event, each party will select a com-

petentand impartial appraiser. The two ap-
praisers will select an umpire. If they cannot
agree, either may request that selection be
made by a judge of a court having jurisdiction.
The appraisers will state separately the value
of the property and amount of loss. If they fail
to agree, they will submit their differences to
the umpire. A decision agreed to by any two
will be binding. Each party will:

a. Pay its chosen appraiser; and

b. Bear the other expenses of the appraisal
and umpire equally.

. If there is an appraisal, we will still retain our
right to deny the claim.

PageQof15

Exhibit A

Document 1-1 Filed 06/19/20 Page 1¢°a#a Sof 155
3. Duties In The Event Of Loss Or Damage

a,

Page 10 of 18

You must see that the following are done in

the event of loss or damage to Covered

Property:

(1) Notify the police if a law may have been
broken.

(2) Give us prompt notice of the loss or
damage. Include a description of the
property involved.

(3) As soon as possible, give us a descrip-
tion of how, when and where the loss or
damage occurred.

(4) Take all reasonable steps to protect the
Covered Property from further damage,
and keep a record of your expenses
necessary to protect the Covered Prop-
erty, for consideration in the settlement
of the claim. This will not increase the
Limit of Insurance, However, we will not
pay for any subsequent loss or damage
resulting from a cause of loss that is not
a Covered Cause of Loss. Also, if feasi-
ble, set the damaged property aside and
in the best possible order for examina-
tion,

(5) At our request, give us complete inven-
tories of the damaged and undamaged
property. Include quantities, costs, val-
ues and amount of loss claimed.

(6) As often as may be reasonably required,

permit us to inspect the property proving
the loss or damage and examine your
books and records.

Also permit us to take samples of dam-
aged and undamaged property for in-
spection, testing and analysis, and per-
mit us to make copies from your books
and records

(7) Send us a signed, sworn proof of loss
containing the information we request to
investigate the claim. You must do this
within 60 days after our request. We will
supply you with the necessary forms.

(8) Cooperate with us in the investigation or

settlement of the claim.

We may examine any insured under oath,
while not in the presence of any other in-
sured and at such times as may be rea-
sonably required, about any matter relating
to this insurance or the claim, including an
insured's books and records. In the event of
an examination, an insured's answers must
be signed.

4. Loss Payment
a. In the event of loss or damage covered by

© ISO Properties, Inc., 2007

this Coverage Form, at our option, we will

either:

(1) Pay the value of lost or damaged prop-
erly;

(2) Pay the cost of repairing or replacing the
lost or damaged property, subject to b.
below;

(3) Take all or any part of the property at an
agreed or appraised value; or

(4) Repair, rebuild or replace the properly
with other property of like kind and qual-
ity, subject to b. below.

We will determine the value of lost or dam-

aged property, or the cost of its repair or

replacement, in accordance with the appli-
cable terms of the Valuation Condition in
this Coverage Form or any applicable pro-
vision which amends or supersedes the

Valuation Condition.

. The cost to repair, rebuild or replace does

not include the increased cost attributable
to enforcement of any ordinance or law
regulating the construction, use or repair of
any property.

. Wea will give notice of our intantions within

30 days after we receive the sworn proof of
loss.

, We will not pay you more than your finan-

cial interest in the Covered Property.

. We may adjust losses with the owners of

lost or damaged property if other than you.
If we pay the owners, such payments will
satisfy your claims against us for the own-
ers’ property. We will not pay the owners
more than their financial interest in the Cov-
ered Property.

. We may elect to defend you against suits

arising from claims of owners of property.
We will do this at our expense.

. We will pay for covered loss or damage

within 30 days after we receive the sworn

proof of loss, if you have complied with all

of the terms of this Coverage Part and:

(1) We have reached agreement with you
on the amount of loss; or

(2) An appraisal award has been made.

CP 00 10 06 07

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 19°apaSSof 155
h. A party wall is a wall that separates and is
common to adjoining buildings that are
owned by different parties. In settling cov-
ered losses involving a party wall, we will
pay a proportion of the loss to the party wall
based on your interest in the wall in propor-
tion to the interest of the owner of the ad-
joining building. However, if you elect to re-
pair or replace your building and the owner
of the adjoining building elects not to repair
or replace that building, we will pay you the
full value of the loss to the party wall, sub-
ject to all applicable policy provisions in-
cluding Limits of Insurance, the Valuation
and Coinsurance Conditions and all other
provisions of this Loss Payment Condition.
Our payment under the provisions of this
paragraph does not alter any right of subro-
gation we may have against any entity, in-
cluding the owner or insurer of the adjoining
building, and does not alter the terms of the
Transfer Of Rights Of Recovery Against
Others To Us Condition in this policy.

5. Recovered Property
if either you or we recover any property after
loss settlement, that party must give the other
prompt notice. At your option, the property will
be returned to you. You must then return to us
the amount we paid to you for the property. We
will pay recovery expenses and the expenses
to repair the recovered property, subject to the
Limit of Insurance.
6. Vacancy

a. Description Of Terms
(1) As used in this Vacancy Condition, the

term building and the term vacant have

the meanings set forth in (1)(a) and

(1){b) below:

(a) When this policy is issued to a ten-
ant, and with respect to that tenant's
interest in Covered Property, building
means the unit or suite rented or
leased to the tenant. Such building is
vacant when It does not contain
enough business personal property
to conduct customary operations.

(b) When this policy is issued to the
owner or general lessee of a build-
ing, building means the entire build-
ing. Such bullding is vacant unless at
least 31% of its total square footage
is:

{i) Rented to a lessee or sub-lessee
and used by the lessee or sub-
lessee to conduct its customary
operations; and/or

(lf) Used by the building owner to
conduct customary operations.

(2) Buildings under construction or renova-
tion are not considered vacant.

b. Vacancy Provisions

If the building where loss or damage occurs

has been vacant for more than 60 consecu-

tive days before that loss or damage oc-
curs:

(1) We will not pay far any loss or damage
caused by any of the following even if
they are Covered Causes of Loss:

(a) Vandalism;

(b) Sprinkler leakage, unless you have
protected the system against freez-
ing;

(c) Building glass breakage;

(d) Water damage;

(e) Theft; or

(f) Attempted theft.

(2) With respect to Covered Causes of Loss
other than those listed in b.(1)(a)
through b.(1)(f) above, we will reduce
the amount we would otherwise pay for
the loss or damage by 15%,

. Valuation

We will determine the value of Covered Prop-

erty in the event of loss or damage as follows:

a. At actual cash value as of the time of loss
or damage, except as provided in b., ¢., d.
and e. below.

b. If the Limit of Insurance for Building satis-
fies the Additional Condition, Coinsurance,
and the cost to repair or replace the dam-
aged building property is $2,500 or less, we
will pay the cost of building repairs or re-
placement.

CP 00 10 06 07 © ISO Properties, Inc., 2007 Page 11 of 15

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 20°epa8&of 155
The cost of building repairs or replacement
does not include the increased cost attrib-
utable to enforcement of any ordinance or
law regulating the construction, use or re-
pair of any property.

However, the following property will be val-
ued at the actual cash value even when at-
tached to the building:

(1) Awnings or floor coverings;

(2) Appliances for refrigerating, ventilating,
cooking, dishwashing or laundering; or

(3) Outdoor equipment or furniture.

c. "Stock" you have sold but not delivered at

‘the selling price less discounts and ex-

penses you otherwise would have had.

d, Glass at the cost of replacement with
safety-glazing material if required by law.
e. Tenants' Improvements and Betterments at:

(1) Actual cash value of the lost or dam-
aged property if you make repairs
promptly.

(2) A proportion of your original cost if you
do not make repairs promptly. We will
determine the proportionate value as fol-
lows:

(a) Multiply the original cost by the num-
ber of days from the loss or damage
to the expiration of the lease; and

(b) Divide the amount determined in (a)
above by the number of days from
the installation of improvements to
the expiration of the lease.

1. Coinsurance

If a Coinsurance percentage is shown in the

Declarations, the following condition applies.

a. We will not pay the full amount of any loss if
the value of Covered Property at the time of
loss times the Coinsurance percentage
shown for it in the Declarations is greater
than the Limit of Insurance for the property.

instead, we will determine the most we will

pay using the following steps:

(1) Multiply the value of Covered Property
at the time of loss by the Coinsurance
percentage;

(2) Divide the Limit of Insurance of the
property by the figure determined in
Step (1);

(3) Multiply the total ammount of loss, before
the application of any deductible, by the
figure determined in Step (2); and

(4) Subtract the deductible from the figure
determined in Step (3).

We will pay the amount determined in Step

(4) or the limit of insurance, whichever is

less. For the remainder, you will either have

to rely on other insurance or absorb the
loss yourself.

EXAMPLE #1 (UNDERINSURANCE)

When: The value of the property is: $ 250,000
The Coinsurance percentage
for it is: 80%
The Limit of Insurance for itis: $ 100,000

if your lease contains a renewal option, The Deductible is: $ 250
the expiration of the renewal option pe- The amount of loss is: $ 40,000
riod will replace the expiration of the
lease in this procedure. Step (1): $250,000 x 80% = $200,000
(3) Nothing if others pay for repairs or re- (the minimum amount of insurance to
placement. meet your Coinsurance requirements)
F. Additional Conditions Step (2): $100,000 / $200,000 = .50
The following conditions apply in addition to the Step (3): $40,000 x .50 = $20,000
Common Policy Conditions and the Commercial Step (4): $20,000 - $250 = $19,750
Property Conditions.
We will pay no more than $19,750. The remaining
$20,250 is not covered.
Page 12 of 15 © ISO Properties, Inc., 2007 CP 00 10 06 07
Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 21Pege.Sb0f 155
EXAMPLE #2 (ADEQUATE INSURANCE)

When: The value of the property is: _ $ 250,000
The Coinsurance percentage
for it is: 80%
The Limit of Insurance for it is: $ 200,000
The Deductible is: $ 250
The amount of loss is: $ 40,000

The minimum amount of insurance to meet your Co-
insurance requirement is $200,000 ($250,000 x 80%).
Therefore, the Limit of Insurance in this example is
adequate and no penalty applies. We will pay no
more than $39,750 ($40,000 amount of loss minus
the deductible of $250).
b. If one Limit of Insurance applies to two or
more separate items, this condition will ap-
ply to the total of all property to which the

limit applies.
EXAMPLE #3
When: The value of the property is:
Building at Location #1: $ 75,000
Building at Location #2: $ 100,000
Personal Property
at Location #2: $ 75,000

$ 250,000
The Coinsurance percentage
for it is: 90%
The Limit of insurance for
Buildings and Personal Property

at Locations #1 and #2 is: $ 180,000

The Deductible is: $ 4,000

The amount of loss Is:

Building at Location #2: $ 30,000

Personal Property

at Location #2: $ 20,000
$ 50,000

Step (1): $250,000 x 90% = $225,000
(the minimum amount of insurance to
meet your Coinsurance requirements
and to avoid the penalty shown below)

Step (2): $180,000 / $225,000 = .80

Step (3): $50,000 x .80 = $40,000

Step (4): $40,000 - $1,000 = $39,000

We will pay no more than $39,000. The remaining
$11,000 is not covered.

2. Mortgageholders

a, The term mortgageholder includes trustee.

b. We will pay for covered loss of or damage
to buildings or structures to each mort-
gageholder shown in the Declarations in
their order of precedence, as interests may
appear.

c. The mortgageholder has the right to receive
loss payment even if the mortgageholder
has started foreclosure or similar action on
the building or structure.

d. if we deny your claim because of your acts
or because you have failed to comply with
the terms of this Coverage Part, the mort-
gageholder will still have the right to receive
loss payment if the mortgageholder:

(1) Pays any premium due under this Cov-
erage Part at our request if you have
failed to do so;

(2) Submits a signed, sworn proof of loss
within 60 days after recelving notice
from us of your failure to do so; and

(3) Has notified us of any change in owner-
ship, occupancy or substantial change
in risk known to the mortgageholder.

All of the terms of this Coverage Part will

then apply directly to the mortgageholder.

e. If we pay the mortgageholder for any loss
or damage and deny payment to you be-
cause of your acts or because you have
failed to comply with the terms of this Coy-
erage Part:

(1) The mortgageholder's rights under the
mortgage will be transferred to us to the
extent of the amount we pay; and

(2) The mortgageholder's right to recover
the full amount of the mortgageholder's
claim will not be impaired.

At our option, we may pay to the mortgage-

holder the whole principal on (he mortgage

plus any accrued interest. In this event,
your mortgage and note will be transferred
to us and you will pay your remaining mort-
gage debt to us.

f. If we cancel this policy, we will give written
notice to the mortgageholder at least:

(1) 10 days before the effective date of
cancellation if we cancel for your non-
payment of premium, or

(2) 30 days before the effective date of
cancellation if we cancel for any other
reason.

CP 00 10 06 07 © |SO Properties, Inc., 2007 Page 13 of 15

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 22aga850f 155

O
g. !f we elect not to renew this policy, we will EXAMPLE
give written notice to the mortgagehoider at I: The applicable Limit of Insurance is: $ 100,000
least 10 days before the expiration date of The annual percentage increase is: 8%
this policy. The number of days since the
G. Optional Coverages beginning of the policy year

lf shown as applicable in the Declarations, the fol- (or last policy change) is: 146

lowing Optional Coverages apply separately to The amount of increase is:

each item. $100,000 x .08 x 146 / 365 = $ 3,200

1. Agreed Value

a. The Additional Condition, Coinsurance, 3. Replacement Cost

does not apply to Covered Property to
which this Optional Coverage applies. We
will pay no more for loss of or damage to
that property than the proportion that the
Limit of Insurance under this Coverage Part
for the property bears to the Agreed Value
shown for it in the Declarations.

b. If the expiration date for this Optional Cov-
erage shown in the Declarations is not ex-
tended, the Additional Condition, Coinsur-
ance, is reinstated and this Optional Cover-
age expires.

c. The terms of this Optional Coverage apply
only to loss or damage that occurs:

(1) On or after the effective date of this
Optional Coverage; and

(2) Before the Agreed Value expiration date
shown in the Declarations or the policy
expiration date, whichever occurs first.

. inflation Guard

a. The Limit of Insurance for property to which
this Optional Coverage applied will auto-
matically increase by the annual percent-
age shown in the Declarations.

b. The amount of increase will be:

(41) The Limit of Insurance that applied on
the most recent of the policy inception
date, the policy anniversary date, or any
other policy change amending the Limit
of Insurance, times
The percentage of annual increase
shown in the Declarations, expressed as
_ adecimal (example: 8% is .08), times
(3) The number of days since the beginning

of the current policy year or the effective
date of the most recent policy change
amending the Limit of Insurance, divided
by 365,

(2

—

Page 14 of 15

© ISO Properties, inc., 2007

a. Replacement Cost (without deduction for
depreciation) replaces Actual Cash Value in
the Valuation Loss Condition of this Cover-
age Form.

b. This Optional Coverage does not apply to:
(1) Personal property of others;

(2) Contents of a residence;

(3) Works of art, antiques or rare articles,
including etchings, pictures, statuary,
marbles, bronzes, porcelains and bric-a-
brac; or

(4) "Stock", unless the Including "Stock"
option is shown in the Declarations.

Under the terms of this Replacement Cost

Optional Coverage, tenants’ improvements

and betterments are not considered to be

the personal property of others.

c. You may make a claim for loss or damage
covered by this insurance on an actual cash
value basis instead of on a replacement
cost basis. In the event you elect to have
loss or damage settled on an actual cash
value basis, you may still make a claim for
the additional coverage this Optional Cov-
erage provides if you notify us of your intent
to do so within 180 days after the loss or
damage.

d. We will not pay on a replacement cost basis
for any loss or damage:

(1) Until the lost or damaged property is
actually repaired or replaced; and

(2) Unless the repairs or replacement are
made as soon as reasonably possible
after the loss or damage.

Exhib

CP 00 10 06 07

itA

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 23°a#455°f 155
CP 00 10 06 07

With respect to tenants’ improvements and

betterments, the following also apply:

(3) lf the conditions in d.(1) and d.(2) above
are not met, the value of tenants’ im-
provements and betterments will be de-
termined as a proportion of your original
cost, as set forth in the Valuation Loss
Condition of this Coverage Form; and

(4) We will not pay for loss or damage to
tenants' improvements and betterments
if others pay for repairs or replacement.

. We will not pay more for loss or damage on

a replacement cost basis than the least of

(1), (2) or (3), subject to f. below:

(1) The Limit of Insurance applicable to the
lost or damaged property;

(2) The cost to replace the lost or damaged
property with other property:

(a) Of comparable materia! and quality;
and
(b) Used for the same purpose; or

(3) The amount actually spent that is nec-
essary to repair or replace the lost or
damaged property.

If a building is rebuilt at a new premises, the
cost described in e.(2) above is limited to
the cost which would have been incurred if
the building had been rebuilt at the original
premises.
. The cost of repair or replacement does not
include the increased cost attributable to
enforcement of any ordinance or law regu-
lating the construction, use or repair of any

property.

4. Extension Of Replacement Cost To

Personal Property Of Others

a. If the Replacement Cost Optional Coverage
is shown as applicable in the Declarations,
then this Extension may also be shown as
applicable. If the Declarations show this Ex-
tension as applicable, then Paragraph
3.b.(1) of the Replacement Cost Optional
Coverage is deleted and ail other provisions
of the Replacement Cost Optional Cover-
age apply to replacement cost on personal
property of others.

b. With respect to replacement cost on the
personal property of others, the following
limitation applies:

If an item(s) of personal property of others
is subject to a written contract which gov-
erns your liability for loss or damage to that
item(s), then valuation of that item(s) will be
based on the amount for which you are li-
able under such contract, but not to exceed
the lesser of the replacement cost of the
property or the applicable Limit of Insur-
ance.

H. Definitions

4. "Fungus" means any type or form of fungus,
including mald or mildew, and any mycotoxins,
spores, scents or by-products produced or re-
leased by fungi.

2. "Pollutants" means any solid, liquid, gaseous or
thermal irritant or contaminant, including
smoke, vapor, soot, fumes, acids, alkalis,
chemicals and waste. Waste includes materials
to be recycled, reconditioned or reclaimed.

3. "Stock" means merchandise held in storage or
for sale, raw materials and in-process or fin-
ished goods, including supplies used in their
packing or shipping.

© ISO Properties, Inc., 2007 Page 15 of 15

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 24PesaBSof 155

o
COMMERCIAL PROPERTY
CPM 2030 06 11

BUSINESS OR RENTAL INCOME (AND EXTRA EXPENSE)
COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and

what is and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The

words "we", "us" and "our" refer to the Company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section G. - Definitions.

A. Coverage
We will pay for the actual loss of Business or
Rental Income you sustain due to the necessary
"suspension" of your “operations” during the
“period of restoration”. The “suspension” must be
caused by direct physical loss of or damage to
Covered Property under this policy at premises
which are described in the Declarations and for
which a Business Income Limit of insurance is
shown in the Declarations. The loss or damage
must be caused by or result from a Covered
Cause of Lass. With respect to loss of or damage
to personal property in the open or personal
property in a vehicle, the described premises
include the area within 100 feet of the site at which
the described premises are located.

With respect to the requirements set forth in the
preceding paragraph, if you occupy only part of
the site at which the described premises are
located, your premises means:
(1) The portion of the building which you
rent, lease or occupy; and
(2) Any area within the building or on the
site at which the described premises are
located, if that area services, or is used
to gain access to, the described.
premises.
1. Business Income

Business income means the:

a. Net Income (Net Profit or Loss before
income taxes) that would have been earned
or “rental value”,

b, Continuing normal operating expenses
incurred; and

c. “Ordinary payroll expenses.” But in no
event will we pay “ordinary payroll .
expenses” for more than 90 days following
the date of direct physical loss or damage.

For manufacturing risks, Net Income includes

the net sales value of production.

2, Rental Income
Rental Income means the:

CPM 2030 06 11

a, Net Income (Net Profit or Loss before
income taxes) that would have been earned
from tenant occupancy of the premises
described in the Declarations as furnished
and equipped by you.

b. Continuing normal operating expenses
incurred; and

c. “Ordinary payroll expenses.” But in no
event will we pay “ordinary payroll
expenses’ for more than 90 days following
the date of direct physical loss or damage.

3. Covered Causes Of Loss

See applicable Causes of Loss Form as shown

in the Declarations.

4. Additional Coverages

a. Extra Expense
Extra Expense means necessary expenses
you incur during the “period of restoration"
that you would not have incurred if there
had been no direct physical loss or damage
to Covered Property caused by or resulting
from a Covered Cause of Loss.

(1) We will pay any Extra Expense to avoid
or minimize the "suspension" of
business and to continue “operations”:
(a) At the described premises; or
(b} At replacement premises or at

temporary locations, including:
(i) Relocation expenses; and
(ii) Costs to equip and operate the
replacement or temporary
locations.

(2) We will pay any Extra Expense to
minimize the “suspension” of business if
you cannot continue “operations”.

(3) We will pay any Extra Expense to:

(a) Repair or replace any property, or
(b} Research, replace or restore the lost
information on damaged valuable

papers and records;

Pagetof7 []

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 2PagelSbof 155
to the extent it reduces the amount of
loss that otherwise would have been
payable under this Goverage Form.
b. Civil Authority
We will pay for the actual loss of Business
or Rental Income you sustain and
necessary Extra Expense caused by action
of civil authority that prohibits access to the
described premises due to direct physical
loss of or damage to property, other than at
the described premises, caused by or
resulting from any Covered Cause of Loss.

The coverage for Business or Rental
income will begin 72 hours after the time of
that action and will apply for a period of up
to three consecutive weeks after coverage
begins.

The coverage for Extra Expense will begin
immediately after the time of that action and
will end:
(1) 3 consecutive weeks after the time of
that action; or
(2) When your Business or Rental Income
coverage ends;
whichever is later.
c. Alterations And New Buildings
We will pay for the actual loss of Business
or Rental Income you sustain and
necessary Extra Expense you incur due to
direct physical loss or damage at the
described premises caused by or resulting
from any Covered Cause of Loss to:
(1) New buildings or structures, whether
complete or under construction;
(2) Alterations or additions to existing
buildings or structures; and
(3) Machinery, equipment, supplies or
building materials located on or within
100 feet of the described premises and:
(a) Used in the construction, alterations
or additions; or
. (b) Incidental to the occupancy of new
buildings.
If such direct physical loss or damage
delays the start of “operations”, the "period
of restoration” for Business or Rental
Income Coverage will begin on the date
"operations" would have begun if the direct
physical loss or damage had not occurred.

d. Extended Business or Rental Income

if the necessary “suspension” of your

“operations” produces a Business or Rental

income loss payable under this policy, we

will pay for the actual loss of Business or
Rental Income you incur during the period
that:

(1) Begins on the date property (except
“finished stock") is actually repaired,
rebuilt or replaced and “operations” are
resumed; and

(2) Ends on the earlier of:

(a) The date you could restore your
“operations”, with reasonable
speed, to the level which would
generate the business or rental
income amount that would have
existed if no direct physical loss or
damage had occurred; or

(b) 30 consecutive days after the date
determined in (1) above.

However, Extended Business or Rental
Income does not apply to loss of Business
or Rental Income incurred as a result of
unfavorable business conditions caused by
the impact of the Covered Cause of Loss in
the area where the described premises are
located.

Loss of Business or Rental Income must be
caused by direct physical loss or damage at
the described premises caused by or
resulting from any Covered Cause of Loss.

. Coverage Extension

if a Coinsurance percentage of 50% or more is
shown in the Declarations, you may extend the
insurance provided by this Coverage Part as
follows:

Newly Acquired Locations

a. You may extend your Business or Rental
income and Extra Expense Coverages to
apply to property at any location you
acquire other than fairs or exhibitions.

b. The most we will pay under this Extension,
for the sum of Business or Rental Income
loss and Extra Expense incurred, is
$100,000 at each location.

c. Insurance under this Extension for each
newly acquired location will end when any
of the following first occurs:

(1) This policy expires;

(2) 30 days expire after you acquire or
begin to construct the property; or

(3) You report values to us.

Page 2 of 7 CPM 2030 06 11

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 26Papa8&of 155
We will charge you additional premium for
values reported from the date you acquire
the property.
This Extension is additional insurance. The
Additional Condition, Coinsurance, does not
apply to this Extension.

B. Exclusions And Limitations

See applicable Causes of Loss Form as shown in
the Declarations.

. Limits Of insurance

The most we will pay for loss in any one
occurrence is the applicable Limit of insurance
shown in the Declarations.

The limit applicable to the Coverage Extension is
in addition to the Limit of Insurance.

Payments under the following Additional

Coverages will not increase the applicable Limit of

insurance:

4. Alterations and New Buildings;

2. Civil Authority;

3. Extra Expense; or

4, &xtended Business or Rental Income.

. Loss Conditions

The following conditions apply in addition to the

Common Policy Conditions and the Commercial

Property Conditions.

1. Appraisal .
if we and you disagree on the amount of Net
Income and operating expense or the amount
of loss, either may make written demand for an
appraisal of the loss. In this event, each party
will select a competent and impartial appraiser.

The two appraisers will select an umpire. If
they cannot agree, either may request that
selection be made by a judge of a court having
jurisdiction. The appraisers will state separately
the amount of Net Income and operating
expense or amount of loss. If they fail to agree,
they will submit their differences to the umpire.
A decision agreed to by any two will be
binding. Each party will:
a. Pay its chosen appraiser, and
b. Bear the other expenses of the appraisal
and umpire equally.
If there is an appraisal, we will still retain our
right to deny the claim.
2. Duties In The Event Of Loss
a. You must see that the following are done in
the event of loss:
(1) Notify the police if a law may have been
broken.

CPM 2030 06 11

Case 3:20-cv-00145-TMB Document 1-1

(2) Give us prompt notice of the direct
physical loss or damage. Include a
description of the property involved.

(3) As soon as possible, give us a

description of how, when, and where the

direct physical loss or damage occurred.

Take all reasonable steps to protect the

Covered Property from further damage,

and keep a record of your expenses

necessary to protect the Covered

Property, for consideration in the

settlement of the claim. This will not

increase the Limit of Insurance.

However, we will not pay for any

subsequent loss or damage resuiting

from a cause of loss that is not a

Covered Cause of Loss. Also, if feasible,

set the damaged property aside and in

the best possible order for examination.

As often as may be reasonably required,

permit us to inspect the property proving

the loss or damage and examine your
books and records.

(4

=

(5

=e

Also permit us to take samples of
damaged and undamaged property for
inspection, testing and analysis, and
permit us to make copies from your
books and records.

(6) Send us a signed, sworn proof of loss
containing the information we request to
investigate the claim. You must do this
within 60 days after our request. We will
supply you with the necessary forms.

(7) Cooperate with us in the investigation or
settlernent of the claim.

(8) If you intend to continue your business,
you must resume all or part of your
“operations” as quickly as possible.

b. We may examine any insured under oath,
while not in the presence of any other
insured and at such times as may be
reasonably required, about any matter
relating to this insurance or the claim,
including an insured’s books and records. In
the event of an examination, an insured's
answers must be signed.

. Limitation - Electronic Media And Records

We will not pay for any loss of Business or

Rental Income caused by direct physical loss

of or damage to Electronic Media and Records

after the longer of:

a. 60 consecutive days from the date of direct
physical loss or damage; or

Page 3 of 7

Exhibit A

Filed 06/19/20 Page 27°aga860f 155
b. The period, beginning with the date of direct
physical loss or damage, necessary to
repair, rebuild or replace, with reasonable
speed and similar quality, other property at
the described premises due to loss or
damage caused by the same occurrence.

Electronic Media and Records are:

(1) Electronic data processing, recording or
storage media such as films, tapes,
discs, drums or cells;

(2) Data stored on such media; or

(3) Programming records used for
electronic data processing or
electronically controlled equipment.

This limitation does not apply to Extra
Expense,
Example No. 1:
A Covered Cause of Loss damages a_
computer on June 1. It takes until September 4
to replace the computer, and until October 1 to
restore the data that was lost when the
damage occurred. We will only pay for the
Business or Rental Income loss sustained
during the period June 1 - September 1. Loss
during the period September 2 - October 1 is
not covered.
Example No. 2: /
A Covered Cause of Loss results in the loss of
data processing programming records on
August 1. The records are replaced on October
15. We will only pay for the Business or Rental
income loss sustained during the period
August 1 - September 29 (60 consecutive
days). Loss during the period September 30 -
October 15 is not covered.
. Loss Determination
a. The amount of Business or Rental Income
loss will be determined based on:

(1) The Net Income of the business or
tenancy before the direct physical loss
or damage occurred;

(2) The likely Net Income of the business or
tenancy if no physical loss or damage
had occurred, but not including any Net
Income that would likely have been
earned as a resull of an increase in the
volume of business due to favorable
business conditions caused by the
impact of the Covered Cause of Loss on
customers or on other businesses;

(3) The operating expenses, including
payroll expenses, necessary to resume
“operations” with the same quality of
service that existed just before the direct
physical loss or damage; and

(4) Other relevant sources of information,
including:

(a) Your financial records and
accounting procedures;

(b) Bills, invoices and other vouchers,
and

(c) Deeds, liens or contracts.

b. The amount of Extra Expense will be
determined based on:

(1) All expenses that exceed the normal
operating expenses that would have
been incurred by “operations” during the
"yeriad of restoration" if no direct
physical loss or damage had occurred.
We will deduct from the total of such
expenses:

(a) The salvage value that remains of
any property bought for temporary
use during the "period of restoration",
once “operations” are resumed; and

(b) Any Extra Expense that is paid for by
other insurance, except for insurance
that is written subject to the same
plan, terms, conditions and
provisions as this insurance; and

(2) All necessary expenses that reduce the
Business or Rental Income loss that
otherwise would have been incurred.

c. Resumption Of Operations
We will reduce the amount of your:

(1) Business or Rental income loss, other
than Extra Expense, to the extent you
can resume your “operations”, in whole
or in part, by using damaged or
undamaged property (including
merchandise or stock) at the described
premises or elsewhere.

(2) Extra Expense loss to the extent you
can return "operations" to normal and
discontinue such Extra Expense.

d. If you do not resume “operations”, or do not
resume "operations" as quickly as possible,
we will pay based on the length of time it
would have taken to resume “operations” as
quickly as possible,

. Loss Payment

We will pay for covered loss within 30 days

after we receive the sworn proof of loss, if you

have complied with all of the terrns of this

Coverage Part and:

a, We have reached agreement with you on
the amount of loss; or

b. An appraisal award has been made.

Page 4 of 7 CPM 2030 06 17

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 2d°agaBSof 155
E. Additional Condition

Coinsurance

lf a Coinsurance percentage is shown in the
Declarations, the following condition applies in
addition to the Common Policy Conditions and the
Commercial Property Conditions.

We will not pay the full amount of any Business or
Rental Income loss if the Limit of Insurance for
Business Income is less than:
a. The Coinsurance percentage shown for
Business Income in the Declarations; times
b. The sum of:
(1) The Net Income (Net Profit or Loss
before income taxes), and
(2) Operating expenses, including payroll
"expenses,
that would have been earned or incurred
(had no loss occurred) by your "operations"
at the described premises for the 12
months following the inception, or last
previous anniversary date, of this policy
(whichever is later),

instead, we will determine the most we will pay

using the following steps:

1. Multiply the Net Income and operating expense
for the 12 months following the inception, or
last previous anniversary date, of this policy by
the Coinsurance percentage;

2. Divide the Limit of Insurance for the described
premises by the figure determined in Step 1.;
and

3. Multiply the total amount of loss by the figure
determined in Step 2.

We will pay the amount determined in Step 3, or

the limit of insurance, whichever is less. For the

remainder, you will either have to rely on other
insurance or absorb the loss yourself.

In determining operating expenses for the purpose

of applying the Coinsurance condition, the

following expenses, If applicable, shall be

deducted from the total of all operating expenses:

4. Prepaid freight - outgoing;

. Returns and allowances;

. Discounts;

. Bad debts;

. Collection expenses;

. Cost of raw stock and factory supplies
consumed (including transportation charges);

7. Cost of merchandise sold (including

mana hw Nh

10.

11.

12.

. Cost of other supplies consumed (including
transportation charges);

. Cost of services purchased from outsiders (not

employees) to reseil, that do not continue

under contract,

Power, heat and refrigeration expenses that do

not continue under contract (if Form CP 15 14

is attached);

All ordinary payroll expenses or the amount of

payroll expense excluded (if Form CP 15 10 is

attached); and

Special deductions for mining properties

(royalties unless specifically included in

coverage; actual depletion commonly known

as unit or cost depletion - not percentage

depletion; welfare and retirement fund charges

based on tonnage: hired trucks).

Example No, 1 (Underinsurance):

When: The Net Income and

operating expenses for

the 12 months following

the inception, or last

previous anniversary

date, of this policy at the

described premises

would have been $ 400,000

The Coinsurance

percentage is 50%
The Limit of Insurance is $ 150,000
The amount of loss is § 80,000

Step 1: $400,000 x 50% = $200,000

(the minimum amount of insurance to
meet your Coinsurance requirements)

Step 2: $150,000 / $200,000 = .75
Step 3: $80,000 x .75 = $60,000

We will pay no more than $60,000. The remaining
$20,000 is not covered.

Example No. 2 (Adequate Insurance):

When: — The Net Income and
operating expenses for
the 12 months following
the inception, or last
previous anniversary
date, of this policy at the
described premises
would have been $ 400,000

The Coinsurance

transportation charges); percentage is 50%
The Limit of insurance is — $ 200,000
The amount of loss is $ 80,000
CPM 2030 06 11 Page 5 of 7
Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 2Pagazsef 155
The minimum amount of insurance to meet your
Coinsurance requirement is $200,000 ($400,000 x
50%). Therefore, the Limit of Insurance in this
Example is adequate and no penalty applies. We
will pay no more than $80,000 (amount of loss).

This condition does not apply to the Extra
Expense Additional Coverage.

. Optional Coverages

lf shown as applicable in the Declarations, the
following Optional Coverages apply separately to
each item,

41. Maximum Period Of Indemnity

a. The Additional Condition, Coinsurance,
does not apply to this Coverage Form at the
described premises to which this Optional
Coverage applies.

b. The most we will pay for the total of
Business or Rental Income loss and Extra
Expense is the lesser of:

(1) The amount of loss sustained and
expenses incurred during the 120 days
immediately following the beginning of
the "period of restoration”; or

(2) The Limit of Insurance shown in the
Declarations.

2. Monthly Limit Of Indemnity

a. The Additional Condition, Coinsurance,
does not apply to this Coverage Form at the
described premises to which this Optional
Coverage applies.

b. The most we will pay for loss of Business or
Rental income in each period of 30
consecutive days after the beginning of the
“period of restoration” is:

(1) The Limit of Insurance, multiplied by

(2) The fraction shown in the Declarations
for this Optional Coverage.

Exampie:
When: — The Limit of Insurance is $ 120,000
The fraction shown in the
Declarations for this
Optional Coverage is 4/4
The most we will pay for
loss in each period of 30
consecutive days is:
$120,000 x 1/4 = $30,000
If, in this example, the
actual amount of loss is:
Days 1-30 $ 40,000
Days 31-60 20,000
Days 61-90 30,000
$ 90,000
Page 6 of 7

Case 3:20-cv-00145-TMB Document 1-1

We will pay:
Days 1-30

Days 31-60
Days 61-90

The remaining $10,000 is not covered.

3. Business or Rental Income Agreed Value
a. To activate this Optional Coverage:

(1) A Business or Rental Income
Report/Work Sheet must be submitted
to us and must show financial data for
your "operations":

(a) During the 12 months prior to the
date of the Work Sheet; and

(b} Estimated for the 12 months
immediately following the inception
of this Optional Coverage.

(2) The Declarations must indicate that the
Business or Rental Income Agreed
Value Optional Coverage applies, and
an Agreed Value must be shown in the
Declarations. The Agreed Value should
be at least equal to:

(a) The Coinsurance percentage shown
in the Declarations; multiplied by

(b) The amount of Net Income and
operating expenses for the following
12 months you report on the Work
Sheet.

b. The Additional Condition, Coinsurance, is
suspended until:

$ 30,000
$ 20,000

$ 30,000
$ 80,000

(1) 12 months after the effective date of this

Optional Coverage; or
(2) The expiration date of this policy,
whichever occurs first.

c. We will reinstate the Additional Condition,
Coinsurance, automatically if you do not
submit a new Work Sheet and Agreed
Value:

(1) Within 12 months of the effective date of

this Optional Coverage; or
(2) When you request a change in your
Business Income Limit of insurance.

d. If the Business Income Limit of Insurance is

less than the Agreed Value, we will not pay

more of any loss than the amount of loss

multiplied by:

(1) The Business Income Limit of
Insurance; divided by

(2) The Agreed Value.

CPM 2030

06 11

Exhibit A

Filed 06/19/20 Page 30°ag186°f 155

0
Example:
When: The Limit of Insurance

is $ 100,000
The Agreed Value is $ 200,000
The amount of loss is $ 80,000

Step (a): $100,000 / $200,000 = .50
Step (b)}: .50 x $80,000 = $40,000

We will pay $40,000. The remaining $40,000 is not
covered.

4. Extended Period Of Indemnity
Under Paragraph A.3.d., Extended Business or
Rental Income, the number "30" in
Subparagraphs (1)(b) and (2)(b) is replaced by
the number shown in the Declarations for this
Optional Coverage.

G. Definitions

4. "Finished Stock" means stock you have

manufactured,

"Einished stock" also includes whiskey and
alcoholic products being aged, unless there is
a Coinsurance percentage shown for Business
income in the Declarations.

“Einished stock" does not include stock you
have manufactured that is held for sale on the
premises of any retail outlet insured under this
Coverage Part.
2, “Operations” means :
a. Your business activities occurring at the
described premises; and
b. The tenantability of the described premises,
but only with respect to Rental Income.
3. “Ordinary payroll expenses” means payroll
expenses for all your employees except:
a. Officers;
b. Executives;
c. Department managers;
d. Employees under contract. and
e. Additional Exemptions, shown in the
Schedule or in the Declarations as:
(1) Job Classification; or
{2) Employees.
“Ordinary payroll expenses” include:
a. Payroll;
b. Employee benefits, if directly related to
payroll;
c. FICA payments you pay;
. Union dues you pay; and
e. Worker's compensation premiums.

Q.

CPM 2030 06 11

Case 3:20-cv-00145-TMB Document 1-1

4. “Period of Restoration" means the period of
time that:
a. Begins:
(1) 72 hours after the time of direct physical
joss or damage for Business or Rental
Income coverage; or
(2) Immediately after the time of direct
physical loss or damage for Extra
Expense coverage;

caused by or resulting from any Covered

Cause of Loss at the described premises;

and

b. Ends on the earlier of:

{1} The date when the property at the
described premises should be repaired,
rebuilt or replaced with reasonable
speed and similar quality; or

(2) The date when business is resumed at a
new permanent location.

“Period of restoration" does not include any
increased period required due to the
enforcement of any ordinance or law that:

(1) Regulates the construction, use or
repair, or requires the tearing down of
any property; or

(2) Requires any insured or others to test
for, monitor, clean up, remove, contain,
treat, detoxify or neutralize, or in any
way respond to, or assess the effects of
“oollutants".

The expiration date of this policy will not cut
short the "period of restoration”.

5, “Pollutants” means any solid, liquid, gaseous or
thermal irritant or contaminant, including
smoke, vapor, soot, fumes, acids, alkalis,
chemicals and waste. Waste includes materials
to be recycled, reconditioned or reclaimed.

6. "Suspension" means the slowdown or
cessation of your business activities. For
purposes of Rental Income, “suspension”
means that a part or all of the described
premises is rendered untenantable.

Page 7 of 7

Exhibit A
Filed 06/19/20 Page 31Pas48bof 155
CP 10 30 06 07

COMMERCIAL PROPERTY
CP 10 36 06 07

CAUSES OF LOSS - SPECIAL FORM

Words and: phrases that appear in quotation marks have special meaning. Refer to Section G., Definitions

A. Covered Causes Of Loss

When Special is shown in the Declarations, Cov-
ered Causes of Loss means Risks Of Direct
Physical Loss unless the loss is:
4. Excluded in Section B., Exclusions; or
2. Limited in Section C., Limitations:

that follow.

B. Exclusions

4. We will not pay for loss or damage caused
directly or indirectly by any of the following.
Such loss or damage is excluded regardiess of
any other cause or event that contributes con-
currently or in any sequence to the loss.

a. Ordinance Or Law

The enforcement of any ordinance or law:

(1) Regulating the construction, use or
repair of any property; or

(2) Requiring the tearing down of any prop-
erty, including the cast of removing its
debris.

This exclusion, Ordinance Or Law, applies

whether the loss results from:

(a) An ordinance or law that is enforced
even if the property has not been
damaged; or

(b) The increased costs incurred to
comply with an ordinance or law in
the course of construction, repair,
renovation, remodeling or demolition
of property, or removal of its debris,
following a physical loss to that
property.

b. Earth Movement

(1) Earthquake, including any earth sinking,
rising or shifting related to such event;

(2) Landslide, including any earth sinking,
rising or shifting related to such event,

(3) Mine subsidence, meaning subsidence

of aman-made mine, whether or not

mining activity has ceased;

© |SO Properties, Inc., 2007

(4) Earth sinking (other than sinkhole col-
lapse), rising or shifting including soil
conditions which cause settling, crack-
ing or other disarrangement of founda-
tions or other parts of realty. Soil condi-
tions include contraction, expansion,
freezing, thawing, erosion, improperly
compacted soil and the action of water
under the ground surface.

But if Earth Movement, as described in

b.(1) through (4) above, results in fire or

explosion, we will pay for the loss or dam-

age caused by that fire or explosion.

(5) Volcanic eruption, explosion or effusion.
But if volcanic eruption, explosion or ef-
fusion results In fire, building glass
breakage or Volcanic Action, we will pay
sfor the loss or damage caused by that
fire, building glass breakage or Volcanic
Action.

Volcanic Action means direct loss or

damage resulting from the eruption of a

volcano when the loss or damage is

caused by:

(a) Airborne volcanic blast or airborne
shock waves;

(b) Ash, dust or particulate matter; or

(c) Lava flow.

All volcanic eruptions that occur within

any 168-hour period will constitute a

single occurrence.

Volcanic Action does not include the
cost to remove ash, dust or particulate
matter that does not cause direct physi-
cal loss or damage to the described

property.

s. Governmental Action

Seizure or destruction of property by order
of governmental authority.

But we will pay for loss or damage caused
by or resulting from acts of destruction or-
dered by governmental authority and taken
at the time of a fire to prevent its spread, if
the fire would be covered under this Cover-
age Part.

Page 1 of 10

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 37 aga386of 155

Oo
Page 2 of 10

d. Nuclear Hazard
Nuclear reaction or radiation, or radioactive
contarnination, however caused,

But if nuclear reaction or radiation, or radio-

active contamination, results in fire, we will

pay for the loss or damage caused by that

fire.

e. Utility Services

The failure of power, communication, water

or other utility service supplied to the de-

scribed premises, however caused, if the

Failure:

(1) Originates away from the described
premises; or

(2) Originates at the described premises,
but only if such failure involves equip-
ment used to supply the utility service to
the described premises from a source
away from the described premises.

Failure of any utility service includes lack of

sufficient capacity and reduction in supply.

Loss or damage caused by a surge of
power is also excluded, if the surge would
not have occurred but for an event causing
a failure of power.

But if the failure or surge of power, or the
failure of communication, water or other util-
ity service, results ina Covered Cause of
Loss, we will pay for the loss or damage
caused by that Covered Cause of Loss.

Communication services include but are not

limited to service relating to Internet access

or access to any electronic, cellular or satel-

lite network.

#. War And Military Action

(1) War, including undeclared or civil war;

(2) Warlike action by a military force, includ-
ing action in hindering or defending
against an actual or expected attack, by
any government, sovereign or other au-
thority using military personnel or other
agents; or

(3) Insurrection, rebellion, revolution,
usurped power, or action taken by gov-
ernmental authority in hindering or de-
fending against any of these.

© |SO Properties, inc., 2007

g. Water
(1) Flood, surface water, waves, tides, tidal
waves, overflow of any body of water, or
their spray, all whether driven by wind or
not;
(2) Mudslide or mudflow;
(3) Water that backs up or overflows from a
sewer, drain or sump; or
(4) Water under the ground surface press-
ing on, or flowing or seeping through:
(a} Foundations, wails, floors or paved
surfaces,
(b) Basements, whether paved or not, or
(c) Doors, windows or other openings.
But if Water, as described In g.(1) through
g.(4) above, results in fire, explosion or
sprinkler leakage, we will pay for the loss or
damage caused by that fire, explosion or
sprinkler leakage.
h, "Fungus", Wet Rot, Ory Rot And
Bacteria
Presence, growth, proliferation, spread or
any activity of "fungus", wet or dry rot or
bacteria.

But if "fungus", wet or dry rot or bacteria re-
sults in a “specified cause of loss", we will
pay for the loss or damage caused by that
"specified cause of loss”.

This exclusion does not apply:
4. When “fungus”, wet or dry rot or bacteria
results from fire or lightning; or
2. To the extent that coverage is provided
in the Additional Coverage - Limited
Coverage For "Fungus", Wet Rot, Dry
Rot And Bacteria with respect to loss or
damage by a cause of loss other than
fire or lightning.
Exclusions B.1.a. through B.1.h. apply whether
or not the loss event results in widespread
damage or affects a substantial area.

. We will not pay for loss or damage caused by

or resulting from any of the following:

a. Artificially generated electrical, magnetic or
electromagnetic energy that damages, dis-
turbs, disrupts or otherwise interferes with
any:

(1) Electrical or electronic wire, device,
appliance, system or network; or

(2) Device, appliance, system or network
utilizing cellular or satellite technology.

CP 10 30 06 07

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 37e¢a85of 195
GP 10 30 06 07

For the purpose of this exclusion, electrical,
magnetic or electromagnetic energy in-
cludes but is not limited to:
(a) Electrical current, including arcing,
(b) Electrical charge produced or con-
ducted by a magnetic or electromag-
netic field;
(c) Pulse of electromagnetic energy, or
(d) Electromagnetic waves or micro-
waves.

But if fire results, we will pay for the loss or

damage caused by that fire.

. Delay, loss of use or loss of market.

. Smoke, vapor or gas from agricultural

smudging or industrial operations,

. (1) Wear and tear;

(2) Rust or other corrosion, decay, deterio-
ration, hidden or latent defect or any
quality in property that causes it to dam-
age or destroy itself;

(3) Smog;

(4) Settling, cracking, shrinking or expan-
sion;

(5) Nesting or infestation, or discharge or
release of waste products or secretions,
by insects, birds, rodents or other ani-
mals.

(6) Mechanical breakdown, including rup-
ture or bursting caused by centrifugal
force. But if mechanical breakdown re-
gults in elevator collision, we will pay for
the loss or damage caused by that ele-
vatar collision.

(7) The following causes of loss to personal
property:

(a) Darnpness or dryness of atmos-
phere;

(b) Changes in or extremes of tempera-
ture; or

{c) Marring or scratching.

But if an excluded cause of loss that is

listed in 2.d.(4) through (7) results in a

"specified cause of loss" or building glass

breakage, we will pay for the loss or darn-

age caused by that "specified cause of
loss” or building glass breakage.

© |SO Properties, Inc., 2007

. Explosion of steam boilers, steam pipes,

steam engines or steam turbines owned or
leased by you, ar operated under your con-
trol. But if explosion of steam bollers, steam
pipes, steam engines or steam turbines re-
sults in fire or combustion explosion, we will
pay for the loss or damage caused by that
fire or combustion explosion. We will also
pay for loss or damage caused by or result-
ing from the explosion of gases or fuel
within the furnace of any fired vessel or
within the flues or passages through which
the gases of combustion pass.

. Continuous or repeated seepage or leak-

age of water, or the presence or condensa-
tion of humidity, moisture or vapor, that oc-
curs over a period of 14 days or more.

. Water, other liquids, powder or molten

material that leaks or flows from plumbing,

heating, air conditioning or other equipment

(except fire protective systems) caused by

or resulting from freezing, unless:

{1} You do your best to maintain heat in the
building or structure; or

(2) You drain the equipment and shut off
the supply if the heat is not maintained.

. Dishonest or criminal act by you, any of

your partners, members, officers, manag-

ers, employees (including leased employ-

ees), directors, trustees, authorized repre-

sentatives or anyone to whom you entrust

the property for any purpose:

(1) Acting alone or in collusion with others;
or

(2) Whether or not occurring during the
hours of employment.

This exclusion does not apply to acts of de-

struction by your employees (including

leased employees); but theft by employees

{including leased employees) is not cov-

ered.

Voluntary parting with any property by you

or anyone else to whom you have entrusted

the property if induced to do so by any

fraudulent scheme, trick, device or false

pretense.

Rain, snow, ice or sleet to personal prop-

erty in the open,

Page 3 of 10

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 34PasaSsof 155
Page 4 of 10

k. Collapse, including any of the following
conditions of property or any part of the
property: /

(1) An abrupt falling down or caving in;

(2) Loss of structural integrity, including
separation of parts of the property or
property in danger of falling down or
caving in; or

(3) Any cracking, bulging, sagging, bending,
leaning, settling, shrinkage or expansion
as such condition relates to (1) or (2)
above.

But if collapse results ina Covered Cause
of Loss at the described premises, we will
pay for the loss or damage caused by that
Covered Cause of Loss,

This exclusion, k., does not apply:
(a) To the extent that coverage is pro-
vided under the Additional Coverage
- Collapse; or
(b) To collapse caused by one or more
of the following:
(i) The “specified causes of loss",
(ii) Breakage of building glass,
(iii) Weight of rain that collects on a
roof; or
(iv) Weight of people or personal
property.
|. Discharge, dispersal, seepage, migration,
release or escape of "pollutants" unless the
discharge, dispersal, seepage, migration,
release or escape is itself caused by any of
the "specified causes of loss". But if the dis-
charge, dispersal, seepage, migration, re-
lease or escape of “pollutants” results in a
“specified cause of loss", we will pay for the
loss or damage caused by that "specified
cause of loss”.

This exclusion, |, does not apply to dam-
age to glass caused by chemicals applied
to the glass.

m. Neglect of an insured to use all reasonable
means to save and preserve property from
further damage at and after the time of loss.

3. We will not pay for loss or damage caused by

or resulting from any of the following, 3.a.
through 3.c. But if an excluded cause of loss
that is listed in 3.a. through 3.c. results in a
Covered Cause of Loss, we will pay for the
loss or damage caused by that Covered Cause
of Loss.

a. Weather conditions. But this exclusion only
applies if weather conditions contribute in
any way with a cause or event excluded in
Paragraph 1. above to produce the loss or
damage.

b. Acts or decisions, including the failure to act
or decide, of any person, group, organiza-
tion or governmental body.

c. Faulty, inadequate or defective:

(1) Planning, zoning, development, survey-
ing, siting;

(2) Design, specifications, workmanship,
repair, construction, renovation, remod-
eling, grading, compaction;

(3) Materials used in repair, construction,
renovation or remodeling; or

(4) Maintenance;

of part or all of any property on or off the

described premises.

4. Special Exclusions

The following provisions apply only to the

specified Coverage Forms.

a. Business Income (And Extra Expense}
Coverage Form, Business Income
(Without Extra Expense) Coverage Form,
Or Extra Expense Coverage Form

We will not pay for:

(1) Any loss caused by or resulting from:

(a) Damage or destruction of "finished
stock"; or

(b) The time required to reproduce “fin-
ished stock",

This exclusion does not apply to Extra

Expense.

(2) Any loss caused by or resulting from
direct physical loss or damage to radio
or television antennas (including satellite
dishes) and their lead-in wiring, masts or
towers.

(3) Any increase of loss caused by or re-
sulting from:

(a) Delay in rebuilding, repairing or
replacing the property or resuming
"operations", due to interference at
the location of the rebuilding, repair
or replacement by strikers or other
persons; or

© ISO Properties, Inc., 2007 CP 10 30 06 07

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 357@p9.880f 155
(b) Suspension, lapse or cancellation of
any license, lease or contract. But if
the suspension, lapse or cancellation
is directly caused by the “suspen-
sion" of “operations”, we will cover
such loss that affects your Business
Income during the “period of restora-
tion" and any extension of the “pe-
riod of restoration" in accordance
with the terms of the Extended Busi-
ness Income Additional Coverage
and the Extended Period Of Indem-
nity Optional Coverage or any varia-
tion of these.

(4) Any Extra Expense caused by or result-
ing from suspension, lapse or cancella-
tion of any license, lease or contract be-
yond the "period of restoration".

(5) Any other consequential loss,

b. Leasehold Interest Coverage Form

(1) Paragraph B.1.a., Ordinance Or Law,
does not apply to insurance under this
Coverage Form.

(2) We will not pay for any loss caused by:
(a) Your cancelling the lease;

(b) The suspension, lapse or cancella-
tion of any license; or

(c) Any other consequential loss,
c. Legal Liability Coverage Form

(1) The following exclusions do not apply to
insurance under this Coverage Form:
(a) Paragraph B.1.a., Ordinance Or

Law;

(b) Paragraph B.1.c., Governmental
Action;

(c) Paragraph B.1.d., Nuclear Hazard;

(d) Paragraph B.1.e., Utility Services;
and

(e) Paragraph 8.1.4, War And Military
Action.

(2) The following additional exclusions
apply to insurance under this Coverage
Form:

(a) Contractual Liability
We will not defend any claim or
*suit", or pay damages that you are
legally liable to pay, solely by reason
of your assumption of liability in a
contract or agreement. But this ex-
clusion does not apply to a written
lease agreement in which you have
assumed liability for building damage
resulting from an actual or attempted
burglary or robbery, provided that:
(i) Your assumption of liability was
executed prior to the accident:
and
(ii) The building is Covered Property
under this Coverage Form.
(b) Nuclear Hazard
We will not defend any claim or
"suit", or pay any damages, loss,
expense or obligation, resulting from
nuclear reaction or radiation, or
radioactive contamination, however
caused.

. Additional Exclusion

The following provisions apply only to the
specified property.

LOSS OR DAMAGE TO PRODUCTS

We will not pay for loss or damage to any mer-
chandise, goods or other product caused by or
resulting from error or omission by any person
or entity (including those having possession
under an arrangement where work or a portion
of the work is outsourced) in any stage of the
development, production or use of the product,
including planning, testing, processing, pack-
aging, installation, maintenance or repair. This
exclusion applies to any effect that compro-
mises the form, substance or quality of the
product. But if such error or omission results in
a Covered Cause of Loss, we will pay for the
loss or damage caused by that Covered Cause
of Loss.

CP 10 30 06 07 © ISO Properties, Inc., 2007 Page 5 of 10

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 36°ega8oef 155
Page 6 of 10

CG. Limitations

The following limitations apply to all policy forms

and endorsements, unless otherwise stated.

1. We will not pay for loss of or damage to prop-
erty, as described and limited in this section. In
addition, we will not pay for any loss that is a
consequence of loss or damage as described
and lirnited in this section,

a. Steam boilers, steam pipes, steam engines
or steam turbines caused by or resulting
from any condition or event inside such
equipment. But we will pay for loss of or
damage to such equipment caused by or
resulting from an explosion of gases or fuel
within the furnace of any fired vessel or
within the flues or passages through which
the gases of combustion pass. ,

b. Hot water boilers or other water heating
equipment caused by or resulting from any
condition or event inside such boilers or
equipment, other than an explosion.

c. The interior of any building or structure, or
to personal property in the building or struc-
ture, caused by or resulting from rain, snow,
sleet, ice, sand or dust, whether driven by
wind or not, unless:

(1). The building or structure first sustains
damage by a Covered Cause of Loss to
its roof or walls through which the rain,
snow, sleet, ice, sand or dust enters; or

(2) The loss or damage is caused by or
results from thawing of snow, sleet or
ice on the building or structure.

d. Building materials and supplies not at-
tached as part of the building or structure,
caused by or resulting from theft.

However, this limitation does not apply to:

(1) Building materials and supplies held for
sale by you, unless they are insured un-
der the Builders Risk Coverage Form; or

(2) Business income Coverage or Extra
Expense Coverage.

e. Property that is missing, where the only
evidence of the loss or damage is a short-
age disclosed on taking inventory, or other
instances where there is no physical evi-
dence to show what happened to the prop-
erty.

f. Property that has been transferred to a
person or to a place outside the described
premises on the basis of unauthorized in-
structions.

© |SO Properties, Inc., 2007

2. We will not pay for loss of or damage to the

following types of property unless caused by

the "specified causes of loss" or building glass

breakage:

a. Animals, and then only if they are killed or
their destruction is made necessary.

b. Fragile articles such as statuary, marbles,
chinaware and porcelains, if broken, This
restriction does not apply to:

(1) Glass; or
(2) Containers of property held for sale.

c. Builders' machinery, tools and equipment
owned by you or entrusted to you, provided
such property is Covered Property.
However, this limitation does not apply:

(1) If the property is located on or within
- 100 feet of the described premises,
unless the premises is insured under the
Builders Risk Coverage Form; or
(2) To Business Income Coverage or to
Extra Expense Coverage.

. The special limit shown for each category, a.

through d., is the total limit for loss of or dam-

age to all property in that category. The special

limit applies to any one occurrence of theft, re-
gardiess of the types or number of articles that
are lost or damaged in that occurrence. The
special limits are:

a. $2,500 for furs, fur garments and garments
trimmed with fur.

b. $2,500 for jewelry, watches, watch move-
ments, jewels, pearls, precious and semi-
precious stones, bullion, gold, silver, plati-
num and other precious alloys or metals.
This limit does not apply to jewelry and
watches worth $100 or less per item.

c. $2,500 for patterns, dies, molds and forms.

d. $250 for stamps, tickets, including lottery
tickets held for sale, and letters of credit.

These special limits are part of, not in addition

to, the Limit of Insurance applicable to the Cov-

ered Property.

This limitation, C.3., does not apply to Busi-
ness Income Coverage or to Extra Expense
Coverage.

CP 10 30 06 07

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 37Pep4850f 155
CP 10 30 06 07

4. We will not pay the cost to repair any defect to
a system or appliance from which water, other
liquid, powder or molten material escapes. But
we will pay the cost to repair or replace.dam-
aged parts of fire-extinguishing equipment if
the damage:

a. Results in discharge of any substance from
an automatic fire protection system, or

b. Is directly caused by freezing.

However, this limitation does not apply to Busi-

ness Income Coverage or to Extra Expense

Coverage.

D. Additional Coverage - Collapse

The coverage provided under this Additional Cov-
erage - Collapse applies only to an abrupt col-

lapse as described and limited in D.1. through D.7.

4. For the purpose of this Additional Coverage -
Collapse, abrupt collapse means an abrupt fal-
ling down or caving in of a building or any part
of a building with the result that the building or
part of the building cannot be occupied for its
intended purpose.

2. We will pay for direct physical loss or damage
to Covered Property, caused by abrupt col-
lapse of a building or any part of a building that
is insured under this Coverage Form or that
contains Covered Property insured under this
Coverage Form, if such collapse is caused by
one or more of the following:

a. Building decay that is hidden from view,
unless the presence of such decay is
known to an insured prior to callapse;

b. Insect or vermin damage that is hidden
from view, unless the presence of such
damage is known to an insured prior to col-
lapse;

c. Use of defective material or methods in
construction, remodeling or renovation if the
abrupt collapse occurs during the course of
the construction, remodeling or renovation.

d. Use of defective material or methods in
construction, remodeling or renovation if the
abrupt collapse occurs after the construc-
tion, remodeling or renovation is complete,
but only if the collapse is caused in part by:

(1) A cause of loss listed in 2.a. or 2.b.;

(2) One or more of the "specified causes of
loss";

(3) Breakage of building glass;

(4) Weight of people or personal property;
or

(5) Weight of rain that collects on a roof.

3. This Additional Coverage - Collapse does
not apply to:

a. A building or any part of a building that is in
danger of falling down or caving in;

b. A part of a building that is standing, even if
it has separated from another part of the
buliding; or

c. A building that is standing or any part of a
building that is standing, even if it shows
evidence of cracking, bulging, sagging,
bending, leaning, settling, shrinkage or ex-
pansion.

4, With respect to the following property:

a. Outdoor radio or television antennas (in-
cluding satellite dishes) and their lead-in
wiring, masts or towers;

. Awnings, gutters and downspouts,

Yard fixtures;

. Outdoor swimming pools:

Fences;

Piers, wharves and docks;

. Beach or diving platforms or appurte-
nances;

h. Retaining walls; and

i. Walks, roadways and other paved surfaces;

if an abrupt collapse is caused by a cause of

loss listed in 2.a. through 2.d., we will pay for
loss or damage to that property only if:

(1) Such loss or damage is a direct result of
the abrupt collapse of a building insured
under this Coverage Form; and

(2) The property is Covered Property under
this Coverage Form.

5. If personal property abruptly falls down or
caves in and such collapse is not the result of
abrupt collapse of a building, we will pay for
loss or damage to Covered Property caused by
such collapse of personal property only if:

a. The collapse of personal property was
caused by a cause of loss listed in 2.a.
through 2.d.;

b. The personal property which collapses is
inside a building; and

c. The property which collapses is not of a
kind listed in 4., regardless of whether that
kind of property is considered to be per-
sonal property or real property.

The coverage stated in this Paragraph 5. does

not apply to personal property if marring and/or

scratching is the only damage to that personal
property caused by the collapse.

enronas

© ISO Properties, Inc., 2007 Page 7 of 10

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 3fesaS8of 155
Page 8 of 10

6. This Additional Coverage - Collapse does not
apply to personal property that has not abruptly
fallen down or caved in, even if the personal
property shows evidence of cracking, bulging,
sagging, bending, leaning, settling, shrinkage
or expansion.

7. This Additional Coverage - Collapse will not
increase the Limits of Insurance provided in
this Coverage Part.

8. The term Covered Cause of Loss includes the
Additional Coverage - Collapse as described
and limited in D.1. through D.7.

E. Additional Coverage - Limited Coverage For

"Fungus", Wet Rot, Dry Rot And Bacteria

1. The coverage described in E.2. and E.6. only
applies when the "fungus", wet or dry rot or
bacteria is the result of one or more of the fol-
lowing causes that occurs during the policy pe-
riod and only if all reasonable means were
used to save and preserve the property from
further damage at the time of and after thal oc-
currence.

a. A "specified cause of loss” other than fire or
lightning; or

b. Flood, if the Flood Coverage Endorsement
applies to the affected premises.

2. We will pay for loss or damage by "fungus".
wet or dry rot or bacteria. As used in this Lim-
ited Coverage, the term loss or damage
means:

a, Direct physical loss or damage to Covered
Property caused by “fungus”, wet or dry rot
or bacteria, including the cost of removal of
the "fungus", wet or dry rot or bacteria;

b. The cost to tear out and replace any part of
the building or other property as needed to
gain access to the “fungus”, wet or dry rot
or bacteria; and

c. The cost of testing performed after removal,
repair, replacernent or restoration of the
damaged property is completed, provided
there is a reason to believe that "fungus",
wet or dry rot or bacteria are present.

© ISO Properties, Inc., 2007

. The coverage described under E.2, of this

Limited Coverage is limited to $15,000. Re-
gardiess of the number of claims, this limit is
the most we will pay for the totai of all loss or
damage arising out of all occurrences of
"specified causes of loss" (other than fire or
lightning) and Flood which take piace in a 12-
month period (starting with the beginning of the
present annual policy period). With respect to a
particular occurrence of loss which results in
“fungus", wet or dry rot or bacteria, we will not
pay more than a total of $15,000 even if the
“fungus”, wet or dry rot or bacteria continues to
be present or active, or recurs, in a later policy
period.

. The coverage provided under this Limited

Coverage does not increase the applicable
Limit of Insurance an any Covered Property. ff
a particular occurrence results in loss or dam-
age by "fungus", wet or dry rot or bacteria, and
other loss or damage, we will not pay more, for
the total of all loss or damage, than the appli-
cable Limit of Insurance on the affected Cov-
ered Property.

If there is covered loss or damage to Covered
Property, not caused by “fungus”, wet or dry rot
or bacteria, loss payment will not be limited by
the terms of this Limited Coverage, except to
the extent that "fungus", wet or dry rot or bacte-
ria causes an increase in the loss. Any such
increase in the loss will be subject to the terms
of this Limited Coverage.

. The terms of this Limited Coverage do not

increase or reduce the coverage provided un-
der Paragraph F.2. (Water Damage, Other Liq-
uids, Powder Or Molten Material Damage) of
this Causes Of Loss Form or under the Addi-
tional Coverage - Collapse.

. The following, 6.a. or 6.b., applies only if Busi-

ness Income and/or Extra Expense Coverage
applies to the described premises and only if
the “suspension” of "operations" satisfies all
terms and conditions of the applicable Busi-
ness Income and/or Extra Expense Coverage
Form.

CP 10 30 06 07

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 3PeseS$of 155
a. If the loss which resulted in “fungus”, wet or
dry rot or bacteria does not in itself necessi-
tate a “suspension” of “operations”, but
such "suspension" is necessary due to loss
or damage to property caused by “fungus”,
wet or dry rot or bacteria, then our payment
under Business Income and/or Extra Ex-
pense is limited to the amount of loss
and/or expense sustained in a period of not
more than 30 days. The days need not be
consecutive.

b. Ifa covered "suspension" of "operations"
was caused by loss or damage other than
“fungus”, wet or dry rot or bacteria but
remediation of "fungus", wet or dry rot or
bacteria prolongs the “period of restoration”,
we will pay for loss and/or expense sus-
tained during the delay (regardless of when
such a delay occurs during the "period of
restoration"), but such coverage is limited to
30 days. The days need not be consecu-
tive.

F. Additional Coverage Extensions

1. Property In Transit

This Extension applies only to your personal

property to which this form applies.

a. You may extend the insurance provided by
this Coverage Part to apply to your per-
sonal property (other than property in the
care, custody or control of your salesper-
sons) in transit more than 100 feet from the
described premises. Property must be in or
on a motor vehicle you own, lease or oper-
ate while between points in the coverage
territory.

b. Loss or damage must be caused by or
result from one of the following causes of
loss:

(1) Fire, lightning, explosion, windstorm or
hail, riot or civil commotion, or vandal-
ism.

Vehicle collision, upset or overturn.
Collision means accidental contact of
your vehicle with another vehicle or ob-
ject.lt does not mean your vehicle's
contact with the roadbed.
Theft of an entire bale, case or package
by forced entry into a securely locked
body or compartment of the vehicle.
There must be visible marks of the
forced entry.
c, The most we will pay for loss or damage
under this Extension is $5,000.

(2

—

—
ie]
—

This Coverage Extension is additional insur-
ance. The Additional Condition, Coinsurance,
does not apply to this Extension.

2. Water Damage, Other Liquids, Powder Or

Molten Material Damage

If loss or damage caused by or resulting from
covered water or other liquid, powder or molten
material damage loss occurs, we will also pay
the cost to tear out and replace any part of the
building or structure to repair damage to the
system or appliance from which the water or
other substance escapes. This Coverage Ex-
tension does not increase the Limit of Insur-
ance.

3, Glass

a. We will pay for expenses Incurred to put up
temporary plates or board up openings if
repair or replacement of damaged glass is
delayed.

b. We will pay for expenses incurred to re-
move or replace obstructions when repair-
ing or replacing glass that is part of a build-
ing. This does not include removing or re-
placing window displays.

This Coverage Extension, F.3., does not in-

crease the Limit of insurance.

G. Definitions

4. "Fungus" means any type or form of fungus,
including mold or mildew, and any mycotoxins,
spores, scents or by-products produced or re-
leased by fungi.

2. "Specified causes of loss" means the following:
fire: lightning: explosion; windstorm or hail;
smoke; aircraft or vehicles; riot or civil commo-
tion; vandalism; leakage from fire-extinguishing
equipment; sinkhole collapse; volcanic action;
falling objects; weight of snow, ice or sleet; wa-
ter damage.

a. Sinkhole collapse means the sudden sink-
ing or collapse of land into underground
empty spaces created by the action of wa-
ter on limestone or dolomite, This cause of
loss does not include:

(1) The cost of filling sinkholes; or
(2) Sinking or collapse of land into man-
made underground cavities.

CP 10 30 06 07 © ISO Properties, Inc., 2007 Page 9 of 10

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 4@Pagel4boef 155
b. Falling objects does not include loss or c, Water damage means accidental discharge

damage to: or leakage of water or steam as the direct

(1) Personal property in the open; or result of the breaking apart or cracking of a

(2) The interior of a building or structure, or plumbing, heating, air conditioning or other
property inside a building or structure, system or appliance (other than a sump
unless the roof or an outside wail of the system including its related equipment and
building or structure is first damaged by parts), that is located cn the described
a falling object. premises and contains water or steam.

Page 10 of 10 © ISO Properties, Inc., 2007 CP 10 30 06 07 C
Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 41Paga.§5° 155
COMMERCIAL PROPERTY
CPB 0155 12 12

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY,

ALASKA CHANGES

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY

. When this endorsement is attached to the Stan-
dard Property Policy CP 00 99, the term Coverage
Part in the endorsement is replaced by the term
Policy. ,
. Under any Condition in this Coverage Part or
Policy which requires an insured to submit to ex-
amination under oath, the insured is entitled to
have counsel present during any examination tak-
en under oath.
. The Concealment, Misrepresentation Or Fraud
Commercial Property Condition is replaced by the
following:
Concealment, Misrepresentation Or Fraud
We will not pay for any loss or damage in any
case involving misrepresentations, omissions,
concealment of facts, or incorrect statements:
4, That are fraudulent;
2. That are material either to the acceptance of
the risk, or to the hazard assurned by us; or
3. If we, in good faith, would not have:
a. Issued the policy or contract;
b. Issued a policy or contract in as large an
amount, or at the same premium or rate; or
c. Provided coverage with respect to the hazard
resulting in the loss;
if the true facts had been made known to us as
required either by the application for the policy
or contract or otherwise.

D. Legal Action Against Us

1. The Legal Action Against Us Commercial
Property Condition is replaced by the following:
Legal Action Against Us
No one may bring a legal action against us un-
der this Coverage Part unless ail of the follow-
ing apply:

a. There has been full compliance with all of
the terms of this Coverage Part; and

b. The legal action is brought within three
years from the date you learned that the
claim was denied,

2. Paragraph (1) of the Legal Action Against Us
Additional Condition in the Mortgageholders
Errors And Omissions Coverage Form is re-
placed by the following:

Legal Action Against Us

(1) No one may bring a legal action against us

under Coverages A and B unless all of the

following apply:

(a) There has been full compliance with all
of the terms of this Coverage Part; and

(b) The legal action is brought within three
years from the date you learned that the
claim was denied.

E. The Other Insurance Commercial Property Con-

dition is replaced by the following:
Other Insurance

a. You may have other insurance. If you do,
we will pay our share of the covered loss or
damage. Subject to exceptions as set forth
in b. below, our share is the proportion that
the applicable Limit of Insurance under this
Coverage Part bears to the Limits of Insur-
ance of all insurance covering the loss or
damage.

b, If there is other insurance as described
below, we will pay under this Coverage Part
only for the amount of covered loss or
damage in excess of the amount due from
that other insurance, whether you can col-
ject on it or not:

(1) The property covered under this insur-
ance is also covered under another pol-
icy (or another Coverage Part in this pol-
icy), in which it is more specifically
described; or

(2) The other insurance covers your interest
or the interest of others in property
which you do not own.

CPB 0155 12 12 Contains copyrighted material of Insurance Services Office, Inc. Pagetof3

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 4Pege4éof 155
Page 2 of 3

F. The following is added to this Coverage Part or

Policy and supersedes any provision to the con-
trary.

A loss may be caused by a chain of causes. Ifa
Covered Cause of Loss is the dominant cause of
such a loss, we will not deny coverage an the ba-
sis that a secondary cause in that chain is not a
Covered Cause of Loss.

. When this endorsement is attached to a policy that
also includes the Building And Personal Property
Coverage Form, Paragraph (6) of the Increased
Cost Of Construction Additional Coverage in the
Building And Personal Property Coverage Form is
replaced by the following:

4. Additional Coverages
e. Increased Cost Of Construction

(6) The most we will pay under this Addi-
tional Coverage, for each described
building insured under this Coverage
Form, is $25,000 or 10% of the Limit of
Insurance applicable to that building,
whichever is greater. If a damaged
building is covered under a blanket Limit
of Insurance which applies to more than
one building or item of property, then the
most we will pay under this Additional
Coverage, for that damaged building, is
the greater of: $25,000 or 10% times the
value of the damaged building as of the
time of loss times the applicable Coin-
surance percentage.
The amount payable under this Addi-
tional Coverage is additional insurance.

H. When this endorsement is attached to a policy that

also includes the Vacant Building Property Cover-
age Form, the following Additional Coverage is
added to the Vacant Building Property Coverage
Form:

4, Additional Coverages

Increased Cost Of Construction

(1) This Additional Coverage applies only to
buildings to which the Replacement
Cost Optional Coverage applies.

(2) In the event of damage by a Covered
Cause of Loss to a building that is Cov-
ered Property, we will pay the increased
costs incurred to comply with enforce-
ment of an ordinance or law in the
course of repair, rebuilding or replace-
ment of damaged parts of that property,
subject to the limitations stated in (3)
through (9) of this Additional Coverage.

(3) The ordinance or law referred to in (2) of
this Additional Coverage is an ordinance
or law that regulates the construction or
repair of buildings or establishes zoning
or land use requirements at the de-
scribed premises, and is in force at the
time of loss.

(4) Under this Additional Coverage, we will
not pay any costs due to an ordinance
or law that:

(a) You were required to comply with
before the loss, even when the build-
ing was undamaged; and

(b) You failed to comply with.

(5) Under this Additional Coverage, we will

not pay for:

(a) The enforcement of any ordinance or
law which requires demolition, repair,
replacement, reconstruction, remod-
eling or remediation of property due
to contamination by “pollutants”; or

(b) Any costs associated with the en-
forcement of an ordinance or law
which requires any insured or others
to test for, monitor, clean up, re-
move, contain, treat, detoxify or neu-
tralize, or in any way respond to, or
assess the effects of "pollutants".

The most we will pay under this Addi-
tional Coverage, for each described
building insured under this Coverage
Form, is $25,000 or 10% of the Limit of
Insurance applicable to that building,
whichever is greater. if a damaged
building is covered under a blanket Limit
of Insurance which applies to more than
one building or item of property, then the
most we will pay under this Additional

Coverage, for that damaged building, is

the greater of: $25,000 or 10% times the

value of the damaged building as of the
time of loss times the applicable Coin-
surance percentage.

The amount payable under this Addi-

tional Coverage is additional insurance.

(7) With respect to this Additional Coverage:
(a) We will not pay for the Increased

Cost of Construction:

(i) Until the property is actually re-
paired or replaced, at the same
or another premises; and

(6

—

Contains copyrighted material of Insurance Services Office, Inc. CPB 0155 12 12

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 42°apasSof 155
(ii) Unless the repairs or replace- |. SECTION Il, Paragraph A. Excess Insurance of
ment are made as soon as rea- the Property Extensions or Property Plus Exten-
sonably possible after the loss or sions is deleted, if applicable.
damage, not to exceed two
years. We may extend this period
in writing during the two years.

(b) If the building is repaired or replaced
at the same premises, or if you elect
to rebuild at another premises, the
most we will pay for the Increased
Cost of Construction, subject to the
provisions of (8) of this Additional
Coverage, is the increased cost of
construction at the same premises,
if the ordinance or law requires relo-
cation to anather premises, the most
we will pay for the Increased Cost of
Construction, subject to the provi-
sions of (6) of this Additional Cover-
age, is the increased cost of con-
struction at the new premises.

This Additional Coverage is not subject
to the terms of the Ordinance Or Law
Exclusion, to the extent that such Exclu-
sion would conflict with the provisions of
this Additional Coverage.

The costs addressed in the Loss Pay-
ment and Valuation Conditions, and the
Replacement Cost Optional Coverage,
in this Coverage Form, do not include
the increased cost attributable to en-
forcement of an ordinance or law. The
amount payable under this Additional
Coverage, as stated in (6) of this Addi-
tional Coverage, is not subject to such
limitation.

(c

—

(8

—

(9

~—

CPB 0155 12 12 Contains copyrighted material of Insurance Services Office, Inc. Page 3 of 3

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 44Paga Sof 155

oO
COMMERCIAL PROPERTY
CPB 0161 09 42

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ALASKA CHANGES — FUNGUS, WET ROT AND DRY ROT

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY

A. In the Causes Of Loss ~ Basic Form, Causes Of
Loss - Broad Form, Causes Of Loss ~ Special
Form, Causes Of Loss ~ Windstorm Or Hail Only,
Mortgageholders Errors And Omissions Coverage
Form, and Standard Property Policy, the exclusion
titled "Fungus", Wet Rot, Dry Rot And Bacteria and
the Additional Coverage ~ Limited Coverage For
"Fungus", Wet Rot, Dry Rot And Bacteria are de-
leted. Under these forms, the following exclusion
is added:

We will not pay for loss or damage caused by or

resulting from "fungus", wet rot or dry rot. How-

ever, this exclusion does not apply when "fungus",
wet rot or dry rot results from a Covered Cause of

Loss.

B. In the Building And Personal Property Coverage
Form and the Condominium Association Coverage
Form, under the Additional Coverage ~ Increased
Cost Of Construction, Paragraph A.4.e.(5) is re-
placed by the following:

Under this Additional Coverage, we will not pay

for:

4. The enforcement of any ordinance or law
which requires demolition, repair, replacement,
reconstruction, remodeling or remediation of
property due to contamination by "pollutants",
or

2. Any costs associated with the enforcement of
an ordinance or law which requires any insured
or others to test for, monitor, clean up, remove,
contain, treat, detoxify or neutralize, or in any
way respond to, or assess the effects of "pol-
lutants".

C. Paragraph C. of Ordinance Or Law Coverage

Endorsement CP 04 05 is replaced by the follow-

ing:

We will not pay under Coverage A, B or C of this

endorsement for:

4. Enforcement of any ordinance or law which
requires the demolition, repair, replacement,
reconstruction, remodeling or remediation of
property due to contamination by “pollutants”;
or

2. The costs associated with the enforcement of
any ordinance or law which requires any in-
sured or others to test for, monitor, clean up,
remove, contain, treat, detoxify or neutralize, or
in any way respond to, or assess the effects of
"pollutants".

. Paragraph A. of Ordinance Or Law ~ Increased

Period Of Restoration Endorsement CP 15 31 is

replaced by the following:

If a Covered Cause of Loss occurs to property at

the premises described in the Declarations, cover-

age is extended to include the amount of actual
and necessary loss you sustain during the in-
creased period of "suspension" of “operations”
caused by or resulting from the enforcement of
any ordinance or law that:

1. Regulates the construction or repair of any
property;

2. Requires the tearing down of parts of any prop-
erty not damaged by a Covered Cause of Loss;
and

3. Is in force at the time of loss.

CPB 0161 09 12 Contains copyrighted material of Insurance Services Office, Inc. Pagetof2

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 45°899.45 of 155
Page 2 of 2

However, coverage is not extended under this en-

dorsement to include loss caused by or resulting
from the enforcement of any ordinance or law
which requires:

4. The demolition, repair, replacement, recon-

struction, remodeling or remediation of prop-
erty due to contamination by "pollutants"; or

. Any insured or others to test for, monitor, clean
up, remove, contain, treat, detoxify or neutral-
ize, or in any way respond to, or assess the ef-
fects of “pollutants”,

Contains copyrighted material of Insurance Services Office, Inc.

E. Paragraph E.3. of Functional Building Valuation
Endorsement CP 04 38 is replaced by the follow-

We will not pay under this endorsement for:
4. Enforcement of any ordinance or law which

requires the demolition, repair, replacement,
reconstruction, remodeling or remediation of
property due to contamination by "pollutants";
or

. The costs associated with the enforcement of

any ordinance or law which requires any in-
sured or others to test for, monitor, clean up,
remove, contain, treat, detoxify or neutralize, or
in any way respond to, or assess the effects of
“pollutants”.

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 46°ap4s$of 155

CPB 0161 09 12

a
IL 04 07 07 02

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ALASKA CHANGES - LOSS PAYMENT

This endorsement modifies insurance provided under the following:
CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART

A. The following is added to the Loss Payment Condition:

The undisputed part of a claim will be paid in accordance with the terms of this Condition, even if other parts of
the claim remain in dispute.

IL. 01 07 07 02 © ISO Properties, inc., 2001 Page 1 of 1 []

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 4Pegas5of 155
IL 02 80 09 07

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ALASKA CHANGES — CANCELLATION
AND NONRENEWAL

This endorsement modifies insurance provided under the following:

CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
COMMERCIAL AUTOMOBILE COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART

COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART

CRIME AND FIDELITY COVERAGE PART

EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
EQUIPMENT BREAKDOWN COVERAGE PART

FARM COVERAGE PART

FARM UMBRELLA LIABILITY POLICY

LIQUOR LIABILITY COVERAGE PART

POLLUTION LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
PROFESSIONAL LIABILITY COVERAGE PART

. The Cancellation Common Policy Condition is
replaced by the following:
4. The first Named Insured shown in the Declara-
tions may cancel this policy by mailing to us
advance written notice of cancellation.
2. We may cancel this policy by mailing to you
and the agent or broker of record written notice
of cancellation. Such notice, stating the reason
for cancellation, must be sent by first class mail
at least: 3.
a. 10 days before the effective date of cancel-
lation if we cancel for:
(1) Conviction of the insured of a crime 4,
having as one of its necessary elements
an act increasing a hazard insured
against, or 5.
(2) Fraud or material misrepresentation by
the insured or a representative of the in-
sured in obtaining the insurance or by
the insured in pursuing a claim under
this policy; or

b. 20 days before the effective date of cancel-
lation If we cancel for:
(1} Nonpayment of premium, or
(2) Failure or refusal of the insured to pro-
vide the information necessary to con-
firm exposure or determine the policy
premium; or
c. 60 days before the effective date of cancel-
lation if we cancel for any other reason.
We will mail our notice to your last known ad-
dress and the last known address of the agent
or broker of record.
Notice of cancellation will state the effective
date of cancellation. The policy period will end
on that date.
A post office certificate of mailing or certified
mail receipt will be sufficient proof of mailing of
notice.

IL 02 80 09 07 © ISO Properties, Inc., 2006 Pagetof2 0

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 48°agas%of 155
6. If this policy is cancelled, we will return any
premium refund due to the agent or broker of
record, or directly to the first Named Insured,
or, if applicable, to the premium finance com-
pany. If:

a, We cancel, the refund will be the pro rata
unearned premium, The refund will be re-
turned or credited before the effective date
of cancellation. However, if cancellation is
for:

(1) Nonpayment of premium;

(2) Conviction of the insured of a crime
having as one of its necessary elements
an act increasing a hazard insured
against;

(3) Discovery of fraud or material misrepre-
sentation made by the insured or a rep-
resentative of the insured in obtaining
the insurance or by the insured in pursu-
ing a claim under the policy;

(4) Failure or refusal of the insured to pro-
vide the information necessary to con-
firm exposure or necessary to determine
the policy premium, or

(5) A reason described in AS Sec.
21.36.210(a)(2):

any unearned premium shall be returned or

credited within 45 days after the cancella-

tion notice is given; or

b. The first Named Insured cancels, the re-
fund:

(1) Will be the pro rata unearned premium
minus a cancellation fee of 7.5% of the
pro rata unearned premium. However,
we will not retain this cancellation fee if
this policy is cancelled:

(a) And rewritten with us or in our com-
pany group;

(b) At our request;

(c) Because you no longer have a finan-
cial or insurable interest in the prop-
erty or business operation that is the
subject of this insurance; or

(d) After the first year for a prepaid pol-
icy written for a term of more than
one year; or

(2) Will be returned or credited:

(a) By the effective date of cancellation;
or

Page 2 of 2 © ISO Properties, Inc., 2006

(b) Within 45 days of your request to
cancel:

whichever is later.

If the policy is selected for audit, we will

complete the audit within 45 days of re-

ceipt of the request for cancellation. The

refund will be returned within 45 days of

completion of an audit, or the effective

date of cancellation, whichever is later.

. The following is added and supersedes any provi-

sion to the contrary:
NONRENEWAL
4. If we decide not to renew this policy, we will
mail written notice of nonrenewal, by first class
mail, to you and the agent or broker of record
at least 45 days before:
a. The expiration date; or
b. The anniversary date if this policy has been
written for more than one year or with no
fixed expiration date.
2. We need not mail notice of nonrenewal if:
a. We have manifested in good faith our will-
ingness to renew; or
b. The first Named Insured has failed to pay
any premium requited for this policy; or
c. The first Named Insured fails to pay the
premium required for renewal of this policy.
3. Any notice of nonrenewai will be mailed to your
fast known address and the last known ad-
dress of the agent or broker of record. A post
office certificate of mailing or certified mail re-
ceipt will be sufficient proof of mailing of notice.

. The following Condition is added:

NOTICE OF PREMIUM OR COVERAGE

CHANGES ON RENEWAL

If the premium to renew this policy increases more

than 10% for a reason other than an increase in

coverage or exposure basis, or if after the renewal

there will be a material restriction or reduction in

coverage not specifically requested by the insured,

we will mail written notice to your last known ad-

dress and the last known address of the agent or

broker of record at least 45 days before:

1. The expiration date; or

2. The anniversary date if this policy has been
written for more than one year or with no fixed
expiration date.

iL02800907

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 49°agessef 155
ILB 0176 08 12
AK 08 12

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ALASKA CHANGES - APPRAISAL

This endorsement modifies insurance provided under the following:

CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART

COMMERCIAL AUTOMOBILE COVERAGE PART

COMMERCIAL INLAND MARINE COVERAGE PART

COMMERCIAL PROPERTY COVERAGE PART
EQUIPMENT BREAKDOWN COVERAGE PART
FARM COVERAGE PART
STANDARD PROPERTY POLICY
A. The following provisions are replaced by the
Appraisal Provision set forth below:
4. Commercial Automobile Coverage Part,
Appraisal for Physical Damage Loss; and
2. Capital Assets Program (Output Policy)
Coverage Part, Appraisal Loss Condition, but
only if Endorsement OP 04 03, Vehicle
Physical Damage Condition, is attached.
If you and we fail to agree on the amount of "loss",
either may make a written demand for an
appraisal of the “loss”. In this event, within 10 days
of the demand, each party will choose a
competent appraiser and will notify the other of the
appraiser selected. The two appraisers will
promptly choose a competent and impartial
umpire, Not later than 15 days after the umpire
has been chosen, unless this time period is
extended by the umpire, each appraiser will
separately state, in writing, the actual cash value
and the amount of "loss". If the appraisers submit
a written report of an agreement on the actual
cash value and the amount of “loss" to us, that
agreement will be binding. If they fail to agree,
they will promptly submit their differences to the
umpire. A decision agreed to by one of the
appraisers and the umpire will be binding as to the
actual cash value and the amount of “loss”. Each
party will:
4. Pay its own counsel and adjuster fees; and
2. Bear those other expenses and fees which are
incurred as a result of the appraisal, either in
entirety or proportionately, as determined by
the umpire.
Neither party waives any rights under this policy
by agreeing to an appraisal.

(LB 01 76 08 12
AK 08 12

Contains copyrighted material of Insurance Services Office, Inc.

B. Except as provided in C. below, the following

replaces the Appraisal Conditions in the
Equipment Breakdown Coverage Part, the
Commercial Inland Marine Coverage Part, the
Commercial Property Coverage Part, the Capital
Assets Program (Output Policy) Coverage Part,
the Farm Coverage Part and the Standard
Property Policy.

\f you and we fail to agree on the value of the
property or the amount of loss (“loss”), either may
make a written demand for an appraisal of the loss
("loss"). In this event, within 10 days of the
demand, each party will choose a competent
appraiser and will notify the other of the appraiser
selected. The two appraisers will promptly choose
a competent and impartial umpire. If they cannot
agree, either may request that the choice be made
by a judge of a court having jurisdiction. Not later
than 15 days after the umpire has been chosen,
unless this time period is extended by the umpire,
each appraiser will separately state, in writing, the
value of the property and the amount of loss
("loss"). If the appraisers submit a written report of
an agreement on the value of the property and the
amount of loss ("loss"), that agreement will be
binding. If they fail to agree, they will promptly
submit their differences to the umpire. A decision
agreed to by one of the appraisers and the umpire
will be binding. Each party will:
4. Pay its own counsel and adjuster fees; and
2. Bear those other expenses and fees which are
incurred as a result of the appraisal, either in
entirety or proportionately, as determined by
the umpire.

Neither party waives any rights under this policy
by agreeing to an appraisal.

Page 1of2 0

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 5c°age.S%of 155
C. The Appraisal Condilion in:
1. Business Income Coverage Form (And Extra
Expense) CP 00 30;
2. Business Income Coverage Form (Without
Extra Expense) CP 00 32;
3. Business or Rental Income (And Extra

2. Bear those other expenses and fees which are
incurred as a result of the appraisal, either in
entirety or proportionately, as determined by
the umpire.

Neither party waives any rights under this policy

by agreeing to an appraisal.

Expense) Coverage Form CPM 2030; and
4, Capital Assets Program Coverage Form
(Output Policy) OP 00 01, Paragraph A.7.
Business Income And Extra Expense
is replaced by the following:

If you and we fail to agree on the amount of Net
Income and operating expense or the amount of
loss, either may make a written demand for an
appraisal of the loss. In this event, within 10 days
of the demand, each party will choose a
competent appraiser and will notify the other of the
appraiser selected. The two appraisers will
promptly choose a competent and impartial
umpire. If they cannot agree, either may request
that the choice be made by a judge of a court
having jurisdiction. Not later than 15 days after the
umpire has been chosen, unless this time period is
extended by the umpire, each appraiser will
separately state, in writing, the amount of Net
Income and operating expense or the amount of
loss. If the appraisers submit a written report of an
agreement on the amount of Net Income and
operating expense or the amount of loss, that
agreement will be binding. If they fail to agree,
they will promptly submit their differences to the
umpire. A decision agreed to by one of the
appraisers and the umpire will be binding. Each
party will:

1. Pay its own counsel and adjuster fees; and

ILB 01760812 0
AK 08 12

Page 2 of 2 Contains copyrighted material of Insurance Services Office, Inc.

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 51Papa$6of 155
COMMERCIAL PROPERTY

COMMERCIAL PROPERTY CONDITIONS

This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.

A. CONCEALMENT, MISREPRESENTATION OR F, NO BENEFIT TO BAILEE

CP 00 90 07 88

FRAUD

This Coverage Part is void in any case of fraud by
you as it relates to this Coverage Part at any time.
it is also void if you or any other insured, at any
time, intentionally conceal or misrepresent a mate-
rial fact concerning:

1. This Coverage Part:

2. The Covered Property;

3. Your interest in the Covered Property; or

4, Aclaim under this Coverage Part.

. CONTROL OF PROPERTY

Any act or neglect of any person other than you
beyond your direction or control will not affect this
insurance.

The breach of any condition of this Coverage Part

at any one or more locations will not affect cover-

age at any location where, at the time of loss or

damage, the breach of condition does not exist.

. INSURANCE UNDER TWO OR MORE

COVERAGES

if two or more of this policy's coverages apply to

the same loss or damage, we will not pay more

than the actual amount of the loss or damage.

. LEGAL ACTION AGAINST US

No one may bring a legal action against us under

this Coverage Part unless:

4, There has been full compliance with all of the
terms of this Coverage Part; and

2. The action is brought within 2 years after the
date on which the direct physical loss or dam-
age occurred,

. LIBERALIZATION

\f we adopt any revision that would broaden the

coverage under this Coverage Part without addi-

tional premium within 45 days prior to or during

the policy period, the broadened coverage will

immediately apply to this Coverage Part.

No person or organization, other than you, having
custody of Covered Property will benefit from this
insurance.

G. OTHER INSURANCE

4. You may have other insurance subject to the
same plan, terms, conditions and provisions as
the insurance under this Coverage Part. If you
do, we will pay our share of the covered loss or
damage. Our share is the proportion that the
applicable Limit of Insurance under this Cover-
age Part bears to the Limits of Insurance of all
insurance covering on the same basis.

2, If there is other insurance covering the same
loss or damage, other than that described in 1.
above, we will pay only for the amount of cov-
ered loss or damage in excess of the amount
due from that other insurance, whether you can
collect on it or not. But we will not pay more
than the applicable Limit of Insurance.

H. POLICY PERIOD, COVERAGE TERRITORY

Under this Coverage Part:
4. We cover loss or damage commencing:
a. During the policy period shown in the Dec-
larations; and
b. Within the coverage territory.
2. The coverage territory is:
a. The United States of America (including its
territories and possessions);
b. Puerto Rico: and
c. Canada.

Copyright, ISO Commercial Risk Services, Inc., 1983, 1987 Page 1 of 2

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 52 ee1ssf 155

Oo
|. TRANSFER OF RIGHTS OF RECOVERY 4. Prior to a loss to your Covered Property or

AGAINST OTHERS TO US Covered Income.
If any person or organization to or for whom we 2. After a loss to your Covered Property or Cov-
make payment under this Coverage Part has ered Income only if, at time of loss, that party
rights to recover damages from another, those is one of the following:
rights are transferred to us to the extent of our a. Someone insured by this insurance;
payment. That person or organization must do b. A business firm:
everything necessary to secure our rights and (1) Owned or controlled by you; or
must do nothing after loss to impair them. But you (2) That owns or controls you; or
may waive your rights against another party in c. Your tenant,
writing: This will not restrict your insurance.
i
Page 2 of 2 Copyright, ISO Commercial Risk Services, Inc., 1983, 1987 CP 00 90 07 88 QO

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 52°89185°f 155
POLICY NUMBER:02PRM040317-03 COMMERCIAL PROPERTY
: CP 04 11 10 12

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PROTECTIVE SAFEGUARDS

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY

SCHEDULE
: wae Protective Safeguards
P N Numb
remises Number Building Number Symbols Applicable
{ 1 P-1, P-2, P-5

Describe Any "P-9":

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

A. The following is added to the Commercial Property (2) Hydrants, standpipes and outlets.
Conditions: “P-2" Automatic Fire Alarm, protecting the
Protective Safeguards entire building, that is:

1. As a condition of this insurance, you are a. Connected to a central station; or
required to maintain the protective devices or b. Reporting to a public or private fire alarm
services listed in the Schedule above. station.

2. The protective safeguards to which this "P.3" Security Service, with a recording
endorsement applies are identified by the system or watch clock, making hourly rounds
following symbols: covering the entire building, when the premises
"p-1" Automatic Sprinkler System, including are not in actual operation.
related supervisory services. "p.4" Service Contract with a privately owned
Automatic Sprinkler System means: fire department providing fire protection service
a. Any automatic fire protective or to the described premises.

extinguishing system, including connected: "P.5" Automatic Commercial Cooking

(1) Sprinklers and discharge nozzles; Exhaust And Extinguishing System installed

(2) Ducts, pipes, valves and fittings; on cooking appliances and having the following

(3) Tanks, their component parts and components:
supports; and a, Hood:

(4) Pumps and private fire protection mains, b. Grease removal device;

b. When supplied from an automatic fire ¢. Duct system; and

protective system: d. Wet chemical fire extinguishing equipment.

(1) Non-automatic fire protective systems; "p.g", the protective system described in the
and Schedule.

CP 041170 12 © Insurance Services Office, Inc., 2011 Page 1 of 2

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 5fage1s50f 155
B. The following is added to the Exclusions section

of:

Causes Of Loss — Basic Form

Causes Of Loss — Broad Form

Causes Of Loss ~ Special Form

Mortgagehoiders Errors And Omissions Coverage

Form

Standard Property Policy

We will not pay for loss or damage caused by or

resulting from fire if, prior to the fire, you:

1. Knew of any suspension or impairment in any
protective safeguard listed in the Schedule
above and failed to notify us of that fact; or

2. Failed to maintain any protective safeguard
listed in the Schedule above, and over which
you had control, in complete working order,

If part of an Automatic Sprinkler System or

Automatic Commercial Cooking Exhaust And

Extinguishing System is shut off due to breakage,

leakage, freezing conditions or opening of

sprinkler heads, notification to us will not be
necessary if you can restore full protection within

48 hours.

Page 2 of 2 © Insurance Services Office, Inc., 2011 CP 04141012

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 5a°agaSsof 155
COMMERCIAL PROPERTY
CP 10 32 08 08

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

WATER EXCLUSION ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY

A. The exclusion in Paragraph B. replaces the Water

Exclusion in this Coverage Part or Policy.

B. Water

4. Flood, surface water, waves (including tidal
wave and tsunami), tides, tidal water, overflow
of any body of water, or spray from any of
these, all whether or not driven by wind (includ-
ing storm surge);

2. Mudslide or mudfiow;

3. Water that backs up or overflows or is other-
wise discharged from a sewer, drain, sump,
sump pump or related equipment;

4, Water under the ground surface pressing on,
or flowing or seeping through:

a. Foundations, wails, floors or paved sur-
faces;

b. Basements, whether paved or not, or

c. Doors, windows or other openings; or

5. Waterborne material carried or otherwise
moved by any of the water referred to in Para-
graph 1., 3. or 4., or material carried or other-
wise moved by mudslide or mudflow.

This exclusion applies regardless of whether any

of the above, in Paragraphs 1. through 5., is

caused by an act of nature or is otherwise caused.

An example of a situation to which this exclusion

applies is the situation where a dam, levee, sea-

wall or other boundary or containment system fails
in whole or in part, for any reason, to contain the
water.

But if any of the above, in Paragraphs 1. through
5., results in fire, explosion or sprinkler leakage,
we will pay for the loss or damage caused by that
fire, explosion or sprinkler leakage (if sprinkler
leakage is a Covered Cause of Loss).

CP 10 32 08 08 © Insurance Services Office, Inc., 2008 Page 1 of 1 C

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 5€°6#2% 85° 155
COMMERCIAL PROPERTY
CPB 2001 AK (12/2016)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION — NAMED CONSTRUCTION MATERIALS

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART

A. We will not pay for loss or damage which arises out
of the presence of:
4. Aluminum wiring;
2. Knob and tube wiring;
3, Polybutylene piping; or
4, Federal Pacific Electric Stab-Lok Electrical Panels & Circuit Breakers.

B. We will not pay to repair or replace any loss or damage to:
1. Asbestos siding;
2. Atlas Chalet shingles; or
3. T-lock shingles.

All other terms, conditions and agreements remain unchanged.

CPB 2001 AK (12/2016) Page 1 of 1

Filed for use in Alaska (02/2017)

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 57age.850f 155
COMMERCIAL PROPERTY
CPB 2026 11 17

THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT CAREFULLY.

EQUIPMENT BREAKDOWN ENHANCEMENT

This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

VACANT BUILDING PROPERTY COVERAGE FORM
CAUSES OF LOSS — BASIC FORM

CAUSES OF LOSS —- BROAD FORM

CAUSES OF LOSS — SPECIAL FORM

SCHEDULE

 

Additional Coverages

Limit of Insurance

 

Perishable Goods

Pollutant Clean-up And Removal For Equipment Breakdown

Refrigerant Contamination

$ 250,000
$ 250,000
g 250,000

 

 

Equipment Breakdown Deductible: $

 

otherwise indicated in this Schedule.

SEE CPD 0001 (04/13)
The deductible for direct damage to Covered Property caused by an “equipment breakdown’ is the applicable
deductible shown in the Declarations for the damaged property unless an Equipment Breakdown Deductible is

 

 

SECTION | — BUILDING AND PERSONAL PROPERTY
COVERAGE FORM AND VACANT BUILDING
PROPERTY COVERAGE FORM

The Building And Personal Property Coverage Form

and Vacant Building Property Coverage Form are

modified as follows:

A. The following Additional Coverages are added to
Paragraph A.4., Additional Coverages and are
added as a part of and not in addition to the limit
per loss:

1, CFC Refrigerants

We will pay for the additional cost to repair or

replace Covered Property due to an

“equipment breakdown” because of the use or

presence of a refrigerant containing CFC

(chlorofluorocarbon) substances.

Additional costs mean those in excess of what

would have been required to repair or replace

Covered Property if no CFC refrigerant had

been involved. We will also pay for additional

loss, as described under the Perishable Goods

Additional Coverage provided by this

endorsement, caused by the presence of a

refrigerant containing CFC substances.

This Additional Coverage is limited to the

lesser of the following:

a. The cost to repair the damaged property
and replace any lost CFC refrigerant;

CPB 2026 11 17

b. The cost to repair the damaged property,
retrofit the system to accept non-CFC
refrigerant, and charge the system with a
non-CFC refrigerant; or

c. The cost to replace the system with one
using a non-CFC refrigerant.

2. Electronic Data Processing Equipment And

Case 3:20-cv-00145-TMB Document 1-1

Electronic Data Processing Media

We will pay for loss or damage to your
“electronic data processing equipment” and
“electronic data processing media” caused by
an “equipment breakdown”,

The amount payable under this Additional
Coverage is additional insurance.

. Expediting Expenses

If you have a loss to Covered Property caused
by an “equipment breakdown”, we will pay
“reasonable expediting expenses” to expedite
temporary or permanent repairs of the
equipment or to replace the equipment.

. Perishable Goods

We will pay for loss of “perishable goods” due
to spoilage resulting from lack of power, light,
heat, steam or refrigeration caused by an
“equipment breakdown" to Covered Property.
However, we will not pay for any loss, damage,
cost or expense directly or indirectly caused
by, contributed to by, resulting from or arising
out of the following causes of loss:

Page 1 of 6
Exhibit A
Filed 06/19/20 Page 5ageS%of 155
Fire, lightning, cornbustion explosion,
windstorm or hail, weight of snow, ice or sleet,
falling objects, smoke, aircraft or vehicles, riot
or civil commotion, vandalism, sinkhole
collapse, volcanic action, leakage from fire
extinguishing equipment, water, water damage,
earth movement or flood.
The most we will pay for loss or damage under
this Additional Coverage is the Limit of
Insurance indicated on the Schedule of this
endorsement.

5. Pollutant Clean-up And Removal For
Equipment Breakdown
We will pay for the cost of “pollutant” clean-up
and removal for losses resulting from an
“equipment breakdown". The most we will pay
for “pollutant” clean-up and removal caused by
an “equipment breakdown” is the Limit of
Insurance indicated on the Schedule of this
endorsement.
This Additional Coverage does not apply to
costs to test for, monitor or assess the
existence, concentration or effects of
“pollutants”. But we will pay for testing which is
performed in the course of extracting the
“pollutants” from the land or water.

6. Refrigerant Contamination
We will pay the loss to your Covered Property
that is damaged by contamination from a
refrigerant used in any refrigerating, cooling or
humidity control equipment at the described
premises, provided the contamination occurred
as a result of an “equipment breakdown”. For
purposes of this section, refrigerant includes
ammonia.
The most we will pay for loss or damage under
this Additional Coverage is the Limit of
Insurance indicated on the Schedule of this
endorsement.

7. Unauthorized Instruction
We will pay for loss or damage to your
“computer equipment” caused by an
“unauthorized instruction” which results in an
“equipment breakdown”.

8. Service Interruption
Any insurance provided for Business Income,
Extra Expense, Spoilage or Data Restoration is
extended to apply to your loss, damage or
expense caused by an “equipment breakdown"
to equipment that is owned by a utility, landlord
or other supplier with whom you nave a
contract to supply you with any of the following
services: electrical power, waste disposal, air
conditioning, refrigeration, heating, natural gas,
compressed air, water, steam, internet access,
telecommunications services, wide area

Page 2 of 6

10,

44.

networks, data transmission or “cloud
computing”. The equipment must meet the
definition of “equipment breakdown" except
that it is not Covered Property.

. Risk Improvement

if Covered Property suffers direct physical loss

or damage due to an “equipment breakdown”,

we will pay for the insured to improve the

“power quality" of the electrical system or

equipment at the loss location where the

“equipment breakdown” occurred.

We will pay the reasonable extra cost to

improve “power quality” for the following

electrical systems and/or equipment
improvements:

a. Installation of surge protection devices
(SPD's) which are installed at the loss
location's line disconnect, load
disconnect, or on specific pieces of
equipment and that are certified by
Underwriter Laboratories (UL) or has an
equivalent certification.

However SPD’s do not include any SPD's
which are cord-connected surge strips,
direct plug-in SPD's or receptacle SPD's,

b. An upgrade and/or replacement of;
electrical panels, switchgear and/or circuit
breakers; or

c. Electrical wire and wiring improvements
which include installation of; flexible
conduit, junction boxes and/or ground
wiring.

We will not pay more than 10%, to a maximum

limit of $10,000, of the loss amount paid. An

invoice for implementation of this Additional

Coverage must be sent to us within 180 days

after the payment of the loss is received.

Off- Premises Coverage

We will pay for loss or darnage to Covered

Property resulting from a covered “equipment

breakdown" while temporarily at a premises or

location that is not a described premises.

The most we will pay for loss or damage under

this Additional Coverage is $25,000.

Temperature Fluctuation

We will pay for loss of “perishable goods” only

caused by or resulting from any condition or

event to Covered Property that can be
resalved by calibrating, resetting, tightening,
adjusting or cleaning.

However, we will not pay for loss of “perishable

goods” as a result of resetting the power

CPB 2026 11 17
Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 5Pagesbef 155
supply to the Covered Property containing the
“perishable goods”.
The most we will pay for under this Additional
Coverage is $5,000 including any insurance
provided for Business Income or Extra Expense.
12. Data Restoration
We will pay for your reasonable and necessary
cost to research, replace and restore the lost
information on electronic media and records as
a result of an “equipment breakdown”.
The most we will pay for loss or damage under
this Additional Coverage is $100,000.
B. The following conditions are added to Section F.,

Additional Conditions:

1. Suspension
Whenever Covered Property is found to be in,
or exposed to, a dangerous condition, any of
our representatives may immediately suspend
the insurance against loss to that Covered
Property for the perils covered by this
endorsement, Coverage can be suspended
and possibly reinstated by delivering or mailing
a written notice of suspension / coverage
reinstatement to:
a, Your last known address; or
b. The address where the property is located,
If we suspend your insurance, you will get a
pro rata refund of premium. But the
suspension will be effective even if we have
not yet made or offered a refund.

2. Jurisdictional Inspections
if any Covered Property under this
endorsement requires inspection to comply
with state or municipal boiler and pressure
vessel regulations, we agree to perform such
inspection on your behalf. We do not warrant
that conditions are safe or healthful.

3. Environmental, Safety And Efficiency
Improvements
if Covered Property requires replacement due
to an “equipment breakdown’, we will pay your
additional cost to replace the Covered Property
with equipment that is better for the
environment, safer, or more efficient than the
Covered Property being replaced.
However, in no event will we pay more than
150% of what the cost would have been to
repair or replace the Covered Property with like
kind and quality. This Condition does not apply
to any property to which Actual Cash Value
applies.

CPB 2026 11 17

| Case 3:20-cv-00145-TMB Document 1-1

. Green Environmental And Efficiency

improvements

If Govered Property requires repair or

replacement due to an “equipment

breakdown", we will pay:

a. The lesser of the reasonable and necessary
additional cost incurred by you to repair or
replace physicaily damaged Covered
Property with equipment of like kind and
quality which qualifies as “green”. Like kind
and quality includes similar size and
capacity.

b. The additional reasonable and necessary
fees incurred by you for an accredited
professional certified by a “green authority”
to participate in the repair or replacement of
physically damaged Covered Property as
“green”.

c. The additional reasonable and necessary
cost incurred by you for certification or
recertification of the repaired or replaced
Covered Property as “green”.

d. The additional reasonable and necessary
cost incurred by you for “green” in the
removal, disposal or recycling of damaged
Covered Property.

e. The business interruption (if covered within
the policy to which this Equipment
Breakdown Enhancementis attached) loss
during the additional time required for repair
or replacement of Covered Property,
consistent with “green”, in the coverages
above.

We will not pay more than 150%, to a

maximum limit of $400,000, of what the cost

would have been to repair or replace with
equipment of like kind and quality inclusive of
fees, costs, and any business interruption loss
incurred as stated above.

Green Environmental And Efficiency

improvements does not cover any of the

following:

a. Covered Property does not include stock,
raw materials, finished goods, “production
machinery”, merchandise, “electronic data
processing equipment” not used in the
functional support of the real property,
process water, moids and dies, property in
the open, property of others for which you
are legally liable, or personal property of
others.

b. Any loss adjusted on any valuation basis
other than a repair or replacement basis as
per the valuation section of this policy.

c. Any loss covered under any other section of
this policy.

Page 3 of 6
Exhibit A
Filed 06/19/20 Page 6CPagelShof 155
d, Any cost incurred due to any law or
ordinance with which you were legaily
obligated to comply prior to the time of the
“equipment breakdown’.

These Additional Conditions will be part of, and

not an addition to, the limit of lability per loss or

any other sublimits of this policy.
C. The following definitions are added to Section H.,

Definitions:

1. “Cloud computing” means on-demand network
access to a shared pool of computing resources
via networks, servers, storage, applications and
services provided by an organization with whom
you have a contract with using the following
service models: Software as a Service (SaaS),
Platform as a Service (PaaS) and Infrastructure
as a Service (laaS) on the following deployment
models: public cloud, community cloud, hybrid
cloud and private cloud.

2. “Computer equipment" means Covered Property
that is electronic computer or other data
processing equipment, including peripherals
used in conjunction with such equipment and
electronic media and records.

3. “Electronic data processing equipment” means
data processing systems, companent parts and
related peripheral equipment including air
conditioning and fire protection equipment
used solely for data processing operations.
“Electronic data processing equipment” does
include electronic systems that control
“production machinery” or the “production
machinery’ itself.

4. “Electronic data processing media” means
punch cards, tapes, discs, drums, cells or other
magnetic recording or storage devices,
including the information recorded on the
media. It also includes the original source
material used to enter data and/or programs.

5. “Electronic equipment” means devices which
operate using many small electrical parts such
as, but nat limited to, microchips, transistors or
circuits.

6, “Electronic equipment deficiency” means the
quality or condition inside of “electronic
equipment” which renders this equipment
unexpectedly inoperable and which is operable
again once a piece of “electronic equipment
has been replaced.

However, “electronic equipment deficiency’ will

not include replacement of “electronic

equipment” for any condition that could have
been resolved without replacement of the

“alectronic equipment” including but not limited

to “computer equipment” maintenance or the

reinstallation or incompatibility of software.

Page 4 of 6

7. “Equipment breakdown’ means physical loss
or damage both:

a. Originating within:

(1) Boilers, fire or unfired pressure vessels,
vacuum vessels, and pressure piping, all
normally subject to vacuum or internal
pressure other than static pressure of
contents, excluding:

(a) waste disposal piping;
(b) any piping forming part of a fire
protective system;
(c) furnaces; and
(d) any water piping other than:
{i) boiler feed water piping between
the feed pump and the boiler;
(ii) boiler condensate return piping;
or
(iil) water piping forming part of a
refrigerating or air conditioning
system used for cooling,
humidifying or space heating
purposes.

(2) All mechanical, electrical, “electronic
equipment” or fiber optic equipment; and

b. Caused by, resulting from, or consisting of:
(1) Mechanical breakdown;

(2) Electrical or electronic breakdown and
“electronic equipment deficiency”, or

(3) Rupture, bursting, bulging, implosion, or
steam explosion.

However, “equipment breakdown’ does not

mean physical loss or damage caused by or

resulting from any of the following:

a. Wear and tear;

b. Rust or other corrosion, decay,
deterioration, hidden or latent defect, mold
or any other quality in property that causes
it to damage or destroy itself;

c. Smog;

Settling, cracking, shrinking or expansion;

e. Nesting or infestation, or discharge or
release of waste products or secretions, by
birds, rodents or other animals;

f. Any accident, loss, damage, cost, claim, or
expense, whether preventative, remedial, or
otherwise, directly or indirectly arising out of
or relating to the recognition, interpretation,
calculation, comparison, differentiation,
sequencing, or processing of data by any
computer system including any hardware,
programs or software;

2

CPB 2026 11 17
Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 61PageLSbof 155
g. The following causes of loss to personal
property:

(1) dampness or dryness of atmosphere;
(2) marring or scratching.

h. Loss, damage, cost or expense used by,
contributed to, by or resulting from, in whole
or in part, any of the following:

Fire, lightning, combustion explosion,
windstorm or hail, weight of snow, ice or
sleet, falling objects, smoke, aircraft or
vehicles, riot or civil commotion, vandalism,
sinkhole collapse, volcanic action, leakage
from fire extinguishing equipment, water,
water damage, earth movement or flood.
However, if loss or damage not otherwise
excluded results, then we will pay for such
resultant damage.

8. “Green” as used herein means products,
materials, methods and processes certified by
a “green authority” that conserve natural
resources, reduce energy or water
consumption, avoid toxic or other polluting
emissions or otherwise minimize environmental
impact.

9. “Green authority” as used herein means an
authority on “green” buildings, products,
materials, methods or processes certified and
accepted by Leadership in Energy and
Environmental Design (LEED®), Green
Building Initiative Green Globes®, Energy Star
rating system or any other recognized “green”
rating system.

10. “Perishable goods” means personal property
maintained under controlled conditions for its
preservation and susceptible to loss or damage
if the controlled conditions change.

41. “Power quality” means the conditions that allow
electrical systems or equipment to operate as
intended by limiting voltage fluctuations and
other power influences that would adversely
affect the operational performance and/or
reduce the reliability, or the life-span of the
electrical system.

412. “Production machinery” as used herein means
any machine which processes, forms, shapes,
or transports raw materials, materials in
process, waste materials or finished products.

13. “Reasonable expediting expenses” include
overtime and the costs of express or other
rapid means of transportation.

14. “Unauthorized instruction” means a virus,
harmful code or similar instruction introduced
into or enacted on a computer system or a
network to which it is connected, designed to
damage or destroy any part of the system or
disrupt its normal operation.

CPB 2026 11 17

~ Case 3:20-cv-00145-TMB

SECTION II — CAUSES OF LOSS — BASIC FORM

The Causes Of Loss —- Basic Form is modified as

follows:

A. The following is added to Paragraph A., Covered
Causes Of Loss:
When Basic is shown in the Declarations, Covered
Causes of Loss also means “equipment
breakdown",

B. The Exclusions in Paragraphs 8.2.a., B.2.d., and
B.2.e. do not apply.

C. The following is added to the Exclusion in
Paragraph B.1.g., Water:
However, if electrical Covered Property requires
drying out because of the above, we will pay for
the direct expenses of such drying out subject to
the applicable Limit of insurance and deductible
for building or business personal property,
whichever applies.

SECTION Ill -- CAUSES OF LOSS — BROAD FORM

The Causes Of Loss — Broad Form is modified as

follows:

A. The following is added to Paragraph A., Covered
Causes Of Loss:
When Broad is shown in the Declarations,
Covered Causes of Loss also means “equipment
breakdown".

B. The Exclusions in Paragraphs B.2.a., B.2.b., and
B.2.c. do not apply.

C. The following is added to the Exclusion in
Paragraph B.1.g., Water:
However, if electrical Covered Property requires
drying out because of the above, we will pay for
the direct expenses of such drying out subject to
the applicable Limit of Insurance and deductible
for building or business personal property,
whichever applies.

SECTION IV — CAUSES OF LOSS — SPECIAL

FORM

The Causes Of Loss ~~ Special Form is modified as

follows:

A. The Exclusions in Paragraphs 8.2.a., B.2.d.(6),
and B.2.e. do not apply.

B. The following is added to the Exclusion in
Paragraph B.1.g., Water:
However, if electrical Covered Property requires
drying out because of the above, we will pay for
the direct expenses of such drying out, subject to
the applicable Limit of Insurance and deductible
for building or business personal property,
whichever applies. C. The Limitations in
Paragraphs C.1.a. and C,1.b, do not apply.

D. The following is added to the definition of
“specified causes of loss” in Paragraph G.2.:

Page 5 of 6

Exhibit A

Document 1-1 Filed 06/19/20 Page 62Papa8Sof 155
“Specified causes of loss” also means “equipment
breakdown’.
All other terms and conditions of this policy remain
unchanged.

CPB 2026 11 17
Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 62°a9a8Sof 155

Page 6 of 6
COMMERCIAL PROPERTY
CPM 0002 08 12

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PROPERTY EXTENSIONS

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART

Except as modified below, all other terms and conditions of the above-referenced policies remain unchanged.

SECTION | ~ The following modifications are made to
the Building and Personal Property Coverage Form.
A. The following are added to Paragraph 4.
Additional Coverages of SECTION A.
COVERAGE:
g. Arson Reward
When fire by arson damages Covered
Property, we will pay up to a $5,000 reward
to any person or persons who provide
information leading to an arson conviction.
This Limit of Insurance applies per
occurrence regardless of the number of
persons providing information or the
number of persons convicted. If more than
one person provides such information, the
$5,000 reward shall be split among the
qualifying persons.
No deductible applies to this Additional
Coverage.
h. Lock Replacement
We will pay your expense to repair or
replace the exterior or interior door locks of
Covered Property If itis necessary

or dry chemical agents. The discharge

must have occurred:

(1) In fighting a fire threatening covered
property during the policy period; or

(2) As the result of a Covered Cause of
Loss.

The expense we will pay include only the

following:

(1) Reasonable shipping expense incurred,
but only if incurred for the purpose of
having the extinguisher(s) recharged; or

(2) The amount actually charged by the fire
extinguisher service company for
recharging the extinguisher or replacing
fusible links.

However, we will not pay more than:

(1) $50 per hand-held or portable fire
extinguisher;

(2) $150 per fixed extinguishing system;

(3) $500 per occurrence, regardless of the
number of extinguishers or extinguishing
systems recharged.

No deductible applies to this Additional

because: Coverage.

(1) Your keys were stolen in a covered theft B. Paragraph 5.b, Personal Effects and Property of
loss; or Others of SECTION A. COVERAGE is replaced by

(2) Your property was damaged and your the following:

keys were stolen by the burglars. b. Personal Effects and Property of Others

The most we will pay in any one occurrence
for this Additional Coverage is $500.
No deductible applies to this Additional
Coverage.

i, Fire Extinguisher Recharge
We will pay the expense you incur to
recharge any Underwriters Laboratories
(UL) listed hand-held or portable fire
extinguisher, or any UL listed fixed fire
extinguishing system using carbon dioxide

CPM 0002 08 12

Case 3:20-cv-00145-TMB Document 1-1

The insurance that applies to Your
Business Personal Property is extended to
apply to:

(i) Personal effects owned by you, your
officers, your partners or members, your
managers or your employees. This
extension does not apply to loss or
damage by theft.

(2) Personal property of others in your care,
custody or control.

Pagetofs 0

Exhibit A
Filed 06/19/20 Page 6fagers5of 155
The most we will pay for loss or damage for
paragraphs (1) and (2) under this Extension
is $25,000 at each described premises, but
not more than $2,500 to any one person in
any one loss. This is subject to the
deductible applicable in this endorsement.
Our payment for loss of or damage to
personal property of others will only be for
the account of the owner of the property.
(3) Damages you are legally liable to pay
because of loss or destruction of or
damage to property belonging to your
guests or located in guest rooms while
not in your care, custody or control
The most we will pay for loss or damage for
paragraph (3) under this Extension is
$25,000 at each described premises, but
not more than $1,000 to any one person in
any one loss, This is subject to the
deductible applicable in this endorsement.

C. Paragraph §.c. Valuable Papers and Records
(Other Than Electronic Data) of SECTION A.
COVERAGE provides coverage of $2,500. We will
pay at each described premises up to an
additional $22,500 subject to the deductible
applicable to this endorsement.

D. Paragraph 5.d. Property Off-Premises of
SECTION A. COVERAGE provides coverage of
$10,000. We will pay up to an additional $5,000 for
loss or damage subject to the deductible
applicable in this endorsement.

E. Paragraph 5.e. Outdoor Property of SECTION A,
COVERAGE provides coverage of $1,000 for loss
or damage to trees, shrubs or plants, but no more
than $250 for any one tree, shrub or plant. We will
pay up to $5,000 for loss or damage to trees,
shrubs or plants, but no more than $500 for any
one tree, shrub or plant. This extension is subject
to the deductible applicable in this endorsement.

F. The following extensions are added to Paragraph
5. Coverage Extensions of SECTION A.
COVERAGE:

g. Money and Securities

(1) We will pay for loss of money and
securities used in your business while at
a bank savings institution, at the
described premises or in transit between
any of these places, resulting directly
from:
(a) Theft, meaning any act of stealing,
(b) Disappearance; or
(c} Destruction.

(2) In addition to the Limitations and
Exclusions applicable to personal

CPM 0002 68 12

Case 3:20-cv-00145-TMB Document 1-1

property coverage, we will not pay for

loss:

(a) Resulting from accounting or
arithmetical errors or omissions;

(b) Due to the giving or surrendering of
property in any exchange or
purchase; or

(c) Of property contained in any money-
oriented device unless the amount of
money deposited in itis recorded by
a continuous recording instrument in
the device.

(3) The most we will pay for loss in any one
occurrence is:

(a) $10,000 Inside the Premises for
money and securities while:
{i) In or on the described
premises; or
(ii) Within a bank or savings
institution; and
(b) $10,000 Outside the Premises for
money and securities while
anywhere else.

(4) We will not pay for loss of money and
securities in any one accurrence until
the amount of loss exceeds the
deductible applicable in this
endorsement.

(5) All loss:

(a) Caused by one or more persons; or

(b) involving a single act or series of
related acts,

is considered one occurrence.

(6) You must keep records of all money and
securities so we can verify the amount
of any loss or damage.

(7) in the event of loss or damage we will
determine the values as follows:

(a) Money at its face value; and
(b) Securities at their face value at the
close of business on the day the loss
is discovered.
h, Property of Others Off-Premises

This insurance applies to damage arising

from your negligence which results in direct

physical loss to property of others in your
care, custody or control away from the
described premises. This Insurance also
applies to damage resulting in direct
physical loss to property of others on which
you or any contractors or subcontractors
working directly or indirectly on your behalf

Page 2 of 8

Exhibit A
Filed 06/19/20 Page 6Pagelssef 155
are performing “operations”, provided the

damage arises out of negligence in the

performance of such "operations". This
extension of coverage is subject to the
following:

(1) The most we will pay for loss or damage

under this extension of coverage is a

maximum of $1,000 for any one |

occurrence and $10,000 in the
aggregate;

This coverage extension does not apply

to reimbursement for your labor costs to

restore, repair or replace the damaged
property;

(3) Reimbursement for the cost of all parts
and materials used to restore, repair or
replace the damaged property shall be
made at your cost;

(4) This coverage extension shall only apply
to the extent of your legal liability to the
owner of the damaged property ; and

(5) This coverage extension does not apply
to damage to your work or to your
product.

Our payment for loss or damage property of

others will only be for the account of the

owner of the property. We may pay any
part or all of your deductible amount to
effect settlement of any claim and, upon
notification of the action taken, you shall
promptly reimburse us for such part of the
deductible which has been paid by us.

We will not pay for loss of property of others

in your care, custody or control off premises

in any one occurrence until the amount of
loss exceeds a $250 deductible.

—
th
~~

i. Employee Dishonesty

(1) We will pay for direct loss of or damage
to Business Personal Property and
"money" and "securities" resulting from
dishonest acts committed by any of your
employees acting alone or in collusion
with other persons (except you or your
partner) with the manifest intent fo:

(a) Cause you to sustain loss or
damage; and also

(b) Obtain financial benefit (other than
salaries, commissions, fees,
bonuses, promotions, awards, profit
sharing, pensions, or other employee
benefits earned in the normal course
of employment) for:
(i) Any employee; or
(ii) Any other person or organization.

(2) We will not pay for loss or damage:

(a) Resulting from any dishonest or
criminal act that you or any of your
partners commit whether acting
alone or in collusion with other
persons.

(b) The only proof of which as to its
existence or amounts is:

(i) An inventory computation; or
(ii) A profit and loss computation.

(3) The most we will pay for loss or damage
in any one occurrence is $10,000.

(4) All loss or damage:

(a) Caused by one or more persons; or

(b) Involving a single act or series of
related acts;

is considered one occurrence.

We will pay only for loss or damage you

sustain through acts committed or

events occurring during the Policy

Period. Regardless of the number of

years this policy remains in force or the

number of premiums paid, no Limit of

Insurance cumulates from year to year

or period to period.

This coverage extension does not apply

to any employee immediately upon

discovery by:

(a) You; or

(b) Any of your partners, officers, or
directors not in collusion with the
employee;

of any dishonest act committed by that

employee before or after being hired by

you.

(7) We will pay only for covered loss or
damage discovered no later than one
year from the end of the Policy Period.

(8) If you sustained loss or damage during
the period of any prior insurance that
you could have recovered under that
insurance except that the time within
which to discover loss or damage had
expired, we will pay for it under this
coverage extension, provided:

(a) This coverage extension became
effective at the time of cancellation or
termination of the prior insurance;
and

(b) The loss or damage would have
been covered by this coverage
extension had it been in effect when
the acts or events causing the loss or

—
2

a
2

CPM 0002 08 12 Page 3 of 8

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 6eapa8%ef 155
damage were committed or
occurred,

(9) The insurance under paragraph (8)
above is part of, not in addition to, the
Limit of Insurance applying to this
coverage extension and is limited to the
lesser of the amount recoverable under:
(a) This coverage extension as of its

effective date; or
(b) The prior insurance had it remained
in effect.
j. Extra Expense

We will pay any necessary Extra Expense

you ineur during the "period of restoration”

incurred as a result of direct physical loss or
damage to Covered Property at the
described premises. The loss or damage
must be caused by or result from a Covered

Cause of Loss. With respect to loss of or

damage to personal property in the open

(or in a vehicle) the described premises

include the area within 100 feet of the site

at which the described premises are
located.

Extra Expense means expense incurred:

(1) To avoid or minimize the "suspension"
of business and to continue operations:
(a) At the described premises; or
(b) At replacement premises or at

temporary locations, including
relocation expenses, and costs to
temporarily equip and operate the
replacement or temporary locations
during the “period of restoration", not
to exceed 12 consecutive months
after the date of direct physical loss
or damage.

(2) To minimize the “suspension” of
business if you cannot continue -
"operations".

(3) To:

(a) Repair or replace any property, or
(b) Research, replace or restore the lost
information on damaged valuable

papers and records;
to the extent it reduces the amount of
loss that otherwise would have been
payable under this Additional Coverage.

The most we will pay for this coverage is

$50,000, We will only pay for Extra
Expense that occurs within 12 consecutive
months after the date of direct physical loss
or darnage.

CPM 0002 08 12

With respect to the requirements set forth

above in paragraphs J., if you occupy only

part of the site at which the described

premises are located, your premises

means:

(1) The portion of the building which you
rent, lease or occupy; and

(2) Any area within the building or on the
site at which the described premises are
located, if the area services, or is used
to gain access to, the described
premises.

if any other coverage form or endorsement

issued by us provides Extra Expense

coverage, this endorsement shall not

provide Extra Expense coverage.

. Miscellaneous Tools and Equipment

(1) We will pay for loss to miscellaneous
tools and equipment owned, rented, or
leased by you or your employees from
any of the Covered Causes of Loss if
the loss occurs within the United States
of America or Canada.

(2) If theft is a Covered Cause of Loss,
coverage does not apply to theft from
any unattended vehicte, unless at the
time of the theft its windows, doors and
compartments were closed and locked
and there are visible signs that the theft
was a result of forced entry.

(3) Covered Property does not include:

(a) motor vehicles designed for highway
use, including motorcycles; aircraft or
watercraft;

(b) plans, blueprints, designs, or
specifications;

(c)} property located underground, in
caissons, or underwater;

(d) waterborne property unless loss is
caused by fire;

(e}) property which has become a
permanent part of any structure;

(f) dynamos, exciters, lamps, switches,
motors, or other electrical appliances
or devices, including wiring, if loss is
caused by artificially generated
current creating a short circuit or
other electrical disturbance.

But we will pay for direct loss caused
by resulting fire.

(g) tires or tubes unless loss is caused
by:

(i) fire

Page 4 of 8

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 67PegeaSé5of 155
G, Special Coverages

(ii) windstorm

(iii) theft

or unless loss occurs at the same
time as the loss which is insured by
this policy.

(4) The most we will pay for this coverage is
$10,000 but not to exceed $1,000 for
any one item, subject to a separate
Miscellaneous Tools and Equipment per
occurrence deductible of $1,000.

The following Special Coverages are added to the

Building and Personal Property Coverage Form.

These Special Coverages are subject to all of the

terms, conditions, exclusions and deductibles

applicable to this policy, except where otherwise
provided herein. Each of these Special

Coverages is additional insurance. The

Coinsurance condition does not apply to these

Special Coverages.

4. Accounts Receivable
a. We will pay for losses that result from

Covered Causes of Loss to your records of

accounts receivable as described below:

(1) All amounts due from your customers
that you are unable to collect as a
consequence of the Covered Cause of
Loss;

(2) Interest charges on any loan required to
offset amounts you are unable to collect
pending our payment of these amounts;

(3) Collection expenses in excess of your
normal collection expenses that are
made necessary by the "loss"; and

(4) Other reasonable expenses that you
incur to re-establish your records of
accounts receivable.

b. The most we will pay in any one occurrence
for this Special Coverage is $25,000.

2, Ordinance or Law Coverage
a. Ifa Covered Cause of Loss occurs to

covered building property, we will pay:

(1) The increased cost to repair, rebuild or
construct the property caused by
enforcement of building, zoning or land
use ordinance or law. If the property is
repaired or rebuilt, it must be intended
for similar occupancy to the current
property, unless otherwise required by
zoning or land use ordinance or law; and

(2) The cost to demolish and clear the site
of undamaged parts of the property

caused by enforcement of the building,

zoning or land use ordinance or law;

provided that the ordinance or faw is in
force at the time of the loss.

b. For this Special Coverage, we will pay the
lesser of:

(1) 25% of actual cash value of the covered
building property or 25% of replacement
value of the covered building property
whichever is applicable; or

(2) 25% of the applicable limit of insurance
for the covered building property; or

(3) Up to $25,000 under part a.(1) above
and up to $25,000 under part a.(2)
above.

c. We will not pay under this endorsement for:

(1) The costs associated with the

enforcement of any ordinance or law
which requires any insured or others to
test for, monitor, clean up, remove,
contain, treat, detoxify or neutralize, or
in any way respond to or assess the
effects of "pollutants".

The increased costs associated with the
enforcement of any ordinance or law
regulating air or water quality or air,
water or land pollution.

d. We will not pay for increased construction
costs under this endorsement:

(1) Until the property is actually repaired or
replaced, at the same premises of
elsewhere; and

(2) Unless the repairs or replacement are
made as soon as reasonably possible
after the loss or damage, not to exceed
2 years. We may extend this period in
writing during the 2 years.

e. Exclusion B,1.a. of the Causes of Loss -
Special Form does not apply to this
coverage.

3. Temperature-Humidity Changes

a. We will pay for loss of or damage to "stock"
at the premises described in the
Declarations caused by or resulting from:
(1) mechanical or electrical breakdown of

heating, cooling or humidity control
equipment which is owned or used by
you; or

(2) a power failure beyond your control
which causes a change in temperature
or humidity.

b. We will not pay for any loss or damage if
you fail to use reasonable care to maintain

(2

~~

CPM 0002 08 12 Page 5 of 8

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 6sepsaSSof 155
all heating, cooling or humidity control

equipment in proper operating condition.

c. The most we will pay for loss or damage in
any one occurrence is $5,000.

d, Exclusions B.1.e. and B.2.d.(7) of the
Causes of Loss - Special Form do not
apply to this special coverage.

4. Electronic Data Processing Equipment

Coverage

a. We will pay for loss or damage to your
Electronic Data Processing Equipment and
Electronic Data Processing Media which
you own, lease, or rent from others or for
which you are legally responsible.

b. We will pay for loss or damage resulting
from or caused by:

(1) Short circuit, blowout or other electrical
damage or disturbance (except
interruption of power supply, power
surge, blackout or brown-out if the
cause of such occurrence took place
more than 100 feet from the insureds
location as shown in the policy).

(2) Electrical or magnetic injury,
disturbance, or erasure of electrical
recordings except if damage occurs
outside the insureds location or if there
is a change in the insured’s electrical
power supply, such as interruption,
power surge or brownout, which
originates more than 100 feet from the
insureds location as shown in the policy.

c. The most we will pay for loss to hardware in
any one occurrence is $25,000. The most
we will pay for loss to software in any one
occurrence is $5,000.

d. We will not pay for loss or damage resulting
from:

(1) Loss to property loaned, leased or
rented to others while away from the
premises listed in the Declarations.

(2) Data or media which cannot be replaced
with others of the same kind and quality.

(3) Accounts, bills, evidences of debt,
valuable papers, records, abstracts,
deeds, manuscripts or other documents.
But we will cover such property when it
is converted to data form and then only
in that form.

(4) Error or omission in machine
programming or incorrect instruction to a
machine. :

e. Exclusions B.2.a. and B.2.d.(8) of the
Causes of Loss - Special Form do not apply
to this special coverage.

f. "Electronic Data Processing Equipment"
means data processing systems,
component parts and related peripheral
equipment including air conditioning and
fire protection equipment used solely for
data processing operations. Electronic
Data Processing Equipment does not
include electronic systems that control
production machinery nor the production
machinery itself.

g. "Electronic Data Processing Media" means
punch cards, tapes, discs, drums, cells or
other magnetic recarding or storage
devices, including the information recorded
on the media. It also includes the original
source material used to enter data and/or
programs.

5. Awnings, Canopies, Pumps and Lights

a. We will pay for loss or damage that results
from a Covered Cause of Loss to awnings,
canopies, pumps and lights unattached to
buildings at the premises described in the
Declarations.

b. The most we will pay for loss or damage in
any one occurrence under this Special
Coverage is $25,000.

6. Contamination of Petroleum Products

a. We will pay for loss or damage that results
from contamination by surface water of
petroleum products stored in storage tanks
at the premises described in the
Declarations.

b. The most we will pay for loss or damage in
any one occurrence under this Special
Coverage is $5,000.

7. Food Contamination
We will pay:

a. Your cost fa clean your equipment per local
Board of Health requirements;

b. Your cost to replace consumable goods
declared contaminated by the local Board
of Health;

c. Necessary medical tests and vaccines for
affected employees as required by the
Board of Health or other governmental
body; and

d. Reimbursement you paid to infected
patrons for doctor's care, hospitalization
and necessary blood work.

CPM 0002 08 12 Page 6 of 8

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 69eagaSSof 155
e. The most we will pay for loss or damage in
any one occurrence under this Special
Coverage is $10,000.

H. SECTION C. LIMITS OF INSURANCE: We will
pay up to $10,000 in aggregate at each described
premises for outdoor signs attached and
unattached to buildings, subject to the deductible
applicable in this endorsement.

SECTION II - The following modifications are made

to the Causes of Loss - Special Form:

A. The following is added to SECTION F.
ADDITIONAL COVERAGE EXTENSIONS:

4. Sewer Back Up. We will pay for the loss or
damage caused by or resulting from water that
backs up from a sewer or drain. We will not
pay for the cost to repair any defect of a sewer
or drain system from which water backs up.
The most we will pay is $2,500 during the
policy period, subject to a $2,500 limit in any
one occurrence. This ammount is subject to the
deductible applicable in this endorsement.

B. ltem F. Additional Coverage Extensions,
paragraph 1.c¢. Property In Transit is amended as
follows:

c. The most we will pay for loss or damage
under this Extension is $10,000.

SECTION Ili — The following provisions are applicable .

to all coverage modifications made by this

endarsement unless a modification expressly states
otherwise.

A, Excess Insurance
The extended coverage provided by this
endorsement is excess over any other valid and
collectible insurance.

B. Deductible
One deductible of $500 applies to all coverage
extensions on this endorsement unless specifically
indicated otherwise on this endorsement.

We will not pay for loss or damage in any one

occurrence until the amount of loss exceeds $500.

We will then pay the amount of loss in excess of

the deductible up to the limit stated in that

particular coverage extension.

This $500 deductible is in addition to the

deductible shown in the Declarations. This.

deductible will not be used to satisfy the
requirements of the deductible shown in the

Declarations.

if one occurrence causes losses covered by more

than one of the coverage extensions under this

endorsement, only one deductible will apply to the
coverage extensions under this endorsement.

The deductible that will apply is the highest

CPM 0002 08 12

deductible under any one of the coverage
extensions, with a maximum deductible of $1,000.

. Additional Definitions

The following definitions are applicable for

purposes of this endorsernent only.

1. "Communicable disease" is defined as
bacterial microorganism transmitted through
human contact to food.

2. "Food contamination" means the occurrence of
food poisoning or suspected food poisoning of
one or more of your patrons, including food
contamination resulting from tainted food
purchased by you or “communicable disease"
transmitted by one or more of your employees.

3. "Money" means:

a. Currency, coins, and bank notes in current
use and having a face value; and

b, Travelers checks, register checks, and
money orders held for sale to the public.

4. "Period of Restoration" means the period of
time that:

a. Begins with the date of direct physical loss
or damage caused by or resulting from any
Covered Cause of Loss at the described
premises; and

b. Ends on the date when the property at the
described premises should be repaired,
rebuilt or replaced with reasonable speed
and similar quality.

"Period of Restoration” does not include any

increased period required due to the

enforcement of any ordinance or law that:

a. Regulates the construction, use or repair, or
requires the tearing down of any property;
or

b. Requires an insured or others to test for,
monitor, clean up, remove, contain, treat,
detoxify, or neutralize, or in any way
respond to, or assess the effects of
“pollutants”.

The expiration date of this policy will not cut

short the "period of restoration".

5. "Operations" means your business activities
occurring at any location scheduled in the
Declarations.

6. "Securities" means negotiable and nonnegotiable
instruments or contracts
representing either “money” or other property
and includes:

a. Tokens, tickets, revenue, and other stamps
(whether represented by actual stamps or
unused valve in a meter) in current use;
and

Page 7 of 8

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 7@°ageLSsof 155
b. Evidences of debt issued in connection with
credit or charge cards, which cards are not
issued by you;

but does not include "money".

CPM 0002 08 12 Page 80f8

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 71Page65°f 155
COMMERCIAL PROPERTY
CPM 1121 09 12

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PER BUILDING DEDUCTIBLE — NO AGGREGATE

This endorsement modifies insurance provided under the following:
COMMERCIAL PROPERTY COVERAGE PART

The following modifies the Deductible section of this

policy:
Deductibles will apply on a per-building basis. The
per-building deductible shall apply separately to
each occurrence and each building scheduled in
the Declarations, regardless of the number of
occurrences or buildings. For the purposes of the
per-building deductible, a residential dwelling with
an associated detached garage at the same
location will be considered one building.
In the event that more than one Deductible applies
to loss or damage to Covered Property as a result
of one occurrence, the highest Deductible shown
in the Declarations will apply.

The terms of this endorsement do not apply to any

Earthquake Deductible or to any Windstorm or Hail

Percentage Deductible provided elsewhere in this

policy.

CPM 1121 09 12 Page 1 of 1

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 7Paga55ef 155

0
POLICY NUMBER: 02PRM040317-03 : IL 00 35 01 07

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ALASKA — CONDITIONAL EXCLUSION OF TERRORISM
(RELATING TO DISPOSITION OF FEDERAL TERRORISM
RISK INSURANCE ACT)

This endorsement modifies insurance provided under the following:

BOILER AND MACHINERY COVERAGE PART

COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART

EQUIPMENT BREAKDOWN PROTECTION COVERAGE FORM
FARM COVERAGE PART

STANDARD PROPERTY POLICY

SCHEDULE

The Exception Covering Certain Fire Losses (Paragraph E.) applies to property located in the following
state(s), if covered under the indicated Coverage Form, Coverage Part or Policy:

 

State(s) Coverage Form, Coverage Part Or Policy

 

 

 

 

 

 

 

 

Information required to complete this Schedule, if nat shown above, will be shown in the Declarations.

 

A. Applicability Of The Provisions Of This a. The federal Terrorism Risk Insurance
Endorsement Program ("Program"), established by the
1. The provisions of this endorsement be- Terrorism Risk Insurance Act, has ter-
come applicable commencing on the date minated with respect to the type of in-
when any one or more of the following first surance provided under this Coverage
occurs, But if your policy (meaning the pol- Form, Coverage Part or Policy; or

icy period In which this endorsement ap-
plies) begins after such date, then the pro-
visions of this endorsement become
applicable on the date your policy begins.

IL 00 35 01 07 © ISO Properties, Inc., 2006 Page 1 of 3 o

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 7PesebSof 155
b. A renewal, extension or replacement of
the Program has become effective with-
out a requirement to make terrorism
coverage available to you and with revi-
sions that:

(1) Increase our statutory percentage
deductible under the Program for ter-
rorism losses. (That deductible de-
termines the amount of ail certified
terrorism losses we must pay ina
calendar year, before the federal gov-
ernment shares in subsequent pay-
ment of certified terrorism losses.);
or
Decrease the federal government's
statutory percentage share in poten-
tial terrorism losses above such de-
ductible; or
Redefine terrorism or make insur-
ance coverage for terrorism subject
to provisions or requirements that
differ from those that apply to other
types of events or occurrences under
this policy.

2. If the provisions of this endorsement be-

come applicable, such provisions:

a. Supersede any terrorism endorsement
already endorsed to this policy that ad-
dresses “certified acts of terrorism"
and/or “other acts of terrorism", but only
with respect to loss or damage from an
incident(s) of terrorism (however de-
fined) that occurs on or after the date
when the provisions of this endorse-
ment become applicable; and

b. Remain applicable unless we notify you
of changes in these provisions, in re-
sponse to federal law.

3. If the provisions of this endorsement do
NOT become applicable, any terrorism en-
dorsement already endorsed to this policy,
that addresses “certified acts of terrorism”
and/or “other acts of terrorism", will con-
tinue in effect unless we notify you of
changes to that endorsement in response
to federal law.

B. The following definition is added and applies under

(2

—

(3

—

“Terrorism” means activities against persons, or-

ganizations or property of any nature:

1. That involve the following or preparation for the
following:

a. Use or threat of force or violence; or

b. Commission or threat of a dangerous act;
or

c. Commission or threat of an act that inter-
feres with or disrupts an electronic, com-
munication, information, or mechanical sys-
tem; and

2. When one or both of the following applies:

a. The effect is to intimidate or coerce a gov-
ernment or the civilian population or any
segment thereof, or to disrupt any segment
of the economy; or

b. It appears that the intent is to intimidate or
coerce a government, or to further political,
ideological, religious, social or economic
objectives or to express (or express Opposi-
tion to) a philosophy or ideology.

C. The following exclusion is added:

EXGLUSION OF TERRORISM

We will not pay for loss or damage caused directly

or indirectly by "terrorism", including action in hin-

dering or defending against an actual or expected
incident of “terrorism”. Such loss or damage is ex-
cluded regardless of any other cause or event that
contributes concurrently or in any sequence to the
loss. But this exclusion applies only when one
or more of the following are attributed to an in-
cident of “terrorism”:

4. The "terrorism" is carried out by means of the
dispersal or application of radioactive material,
or through the use of a nuclear weapon or de-
vice that involves or produces a nuclear reac-
tion, nuclear radiation or radioactive contami-
nation; or

2. Radioactive material is released, and it ap-
pears that one purpose of the “terrorism" was
to release such material; or

3. The “terrorism” is carried out by means of the
dispersal or application of pathogenic or poi-
sonous biological or chemical materials; or

4. Pathogenic or poisonous biological or chemical
materials are released, and it appears that one
purpose of the “terrorism” was to release such

this endorsement wherever the term terrorism is materials; or
enclosed in quotation marks.
Page 2 of 3 © ISO Properties, Inc., 2006 IL 00 35 01 07

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 74Pefd of 155
5. The total of insured damage to all types of
property in the United States, its territories and
possessions, Puerto Rico and Canada ex-
ceeds $25,000,000. In determining whether the
$25,000,000 threshold is exceeded, we will in-
clude all insured damage sustained by property
of all persons and entities affected by the “ter-
rorism" and business interruption losses sus-
tained by owners or occupants of the damaged
property. For the purpose of this provision, in-
sured damage means damage that is covered
by any insurance plus damage that would be
covered by any insurance but for the applica-
tion of any terrorism exclusions. Multiple inci-
dents of "terrorism" which occur within a 72-
hour period and appear fo be carried out in
concert or to have a related purpose or com-
mon leadership will be deemed to be one inci-
dent, for the purpose of determining whether
the threshold is exceeded.

With respect to this Item C.5., the immediately
preceding paragraph describes the threshold
used to measure the magnitude of an incident
of "terrorism" and the circumstances in which
the threshold will apply, for the purpose of de-
termining whether this Exclusion will apply to
that incident. When the Exclusion applies to an
incident of "terrorism", there is no coverage
under this Coverage Form, Coverage Part or
Policy.

D. The following paragraph is added with respect to

the Exclusion Of Terrorism, and supersedes any
provision to the contrary.

A loss may be caused by a chain of causes. If a
Covered Cause of Loss is the dominant cause of
such a loss, we will not deny coverage on the ba-
sis that a secondary cause in that chain is not a
Covered Cause of Loss.

E. Exception Covering Certain Fire Losses

The following exception to the Exclusion Of Terror-
ism applies only if indicated and as indicated in the
Schedule of this endorsement.

if “terrorism” results in fire, we will pay for the loss
or damage caused by that fire, subject to all appli-
cable policy provisions Including the Limit of Insu-
ance on the affected property. Such coverage for
fire applies only to direct loss or damage by fire to
Covered Property. Therefore, for example, the
coverage does not apply to insurance provided
under Business Income and/or Extra Expense
coverage forms or endorsements that apply to
those coverage forms, or to the Legal Liability
Coverage Form or the Leasehold interest Cover-
age Form.

. Application Of Other Exclusions

4. When the Exclusion Of Terrorism applies in
accordance with the terms of C.1. or ©.2., such
exclusion applies without regard to the Nuclear
Hazard Exclusion in this Coverage Form, Cov-
erage Part or Policy.

2. The terms and limitations of any terrorism
exclusion, or the inapplicability or omission of a
terrorism exclusion, do not serve to create cov-
erage for any loss or damage which would oth-
erwise be excluded under this Coverage Form,
Coverage Part or Policy, such as losses ex-
cluded by the Nuclear Hazard Exclusion or the
War And Military Action Exclusion.

IL 00 35 01 07 © ISO Properties, Inc., 2006 Page 3 of 3

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 75°6f455°f 155
IL 09 35 07 02

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES

This endorsement modifies insurance provided under the following:

COMMERCIAL INLAND MARINE COVERAGE PART

COMMERCIAL PROPERTY COVERAGE PART
CRIME AND FIDELITY COVERAGE PART
STANDARD PROPERTY POLICY

A. We will not pay for loss ("loss") or damage caused
directly or indirectly by the following, Such loss
(‘loss") or damage is excluded regardless of any
other cause or event that contributes concurrently
ot in any sequence to the loss ("loss") or damage.
1. The failure, malfunction or inadequacy of:

a. Any of the following, whether belonging to
any insured or to others:
(1) Computer hardware, including micro-
processors:
(2) Computer application software;
(3) Computer operating systems and re-
lated software;
(4) Computer networks;
(5) Microprocessors (computer chips) not
part of any computer system; or
(6) Any other computerized or electronic
equipment or components, or
b. Any other products, and any services, data
or functions that directly or indirectly use or
rely upon, in any manner, any of the items

2. Any advice, consultation, design, evaluation,

inspection, installation, maintenance, repair,
replacement or supervision provided or done
by you or for you to determine, rectify or test
for, any potential or actual problems described
in Paragraph A.1. of this endorsement.

. an excluded Cause of Loss as described in

Paragraph A. of this endorsement results:

1,

in a Covered Cause of Loss under the Crime

and Fidelity Coverage Part, the Commercial

inland Marine Coverage Part or the Standard

Property Policy; or

Under the Commercial Property Coverage

Part

a. In a "Specified Cause of Loss", or in eleva-
tor collision resulting fram mechanical
breakdown, under the Causes of Loss -
Special Form; or

b. In a Covered Cause of Loss under the
Causes Of Loss - Basic Form or the
Causes Of Loss - Broad Form;

listed in Paragraph A.1.a. of this endorse- we will pay only for the loss ("loss") or damage
ment; caused by such "Specified Cause of Loss", eleva-
due to the inability to correctly recognize, proc- tor collision, or Covered Cause of Loss.
ess, distinguish, interpret or accept one or C. We will not pay for repair, replacement or modifi-
more dates or times. An example is the inability cation of any items in Paragraphs A.1.a. and
of computer software to recognize the year A.1.b. of this endorsement to correct any deficien-
2000. cies or change any features.

IL. 09 35 07 02 © ISO Properties, Inc., 2004

Page 1 of 1 [|

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 7€age1850f 155
IL 09 78 01 15

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ALASKA — EXCLUSION OF CERTIFIED
ACTS OF TERRORISM

This endorsement modifies insurance provided under the following:

BOILER AND MACHINERY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART
CRIME AND FIDELITY COVERAGE PART
EQUIPMENT BREAKDOWN COVERAGE PART
FARM COVERAGE PART

STANDARD PROPERTY POLICY

A. The following definition is added with respect to
the provisions of this endorsement:
“Certified act of terrorism" means an act that is
certified by the Secretary of the Treasury, in
accordance with the provisions of the federal
Terrorism Risk Insurance Act, to be an act of
terrorism pursuant to such Act. The criteria
contained in the Terrorism Risk Insurance Act for
a "certified act of terrorism" include the following:
1. The act resulted in insured losses in excess of
$5 million in the aggregate, attributable to all
types of insurance subject to the Terrorism
Risk Insurance Act; and
2. The act is a violent act or an act that is
dangerous to human life, property or
infrastructure and is committed by an individual
or individuals as part of an effort to coerce the

B. The following exclusion is added:

Certified Act Of Terrorism Exclusion

We will not pay for loss or damage caused by a
“certified act of terrorism”. A loss may be caused
by a chain of causes. If a Covered Cause of Loss
is the dominant cause of such a loss, we will not
deny coverage on the basis that a secondary
cause in that chain is not a Covered Cause of
Loss.

. Application Of Other Exclusions

The terms and limitations of any terrorism
exclusion, or the inapplicability or omission of a
terrorism exclusion, do not serve to create
coverage for any loss which would otherwise be
excluded under this Coverage Part or Policy, such
as losses excluded by the Nuclear Hazard
Exclusion or the War And Military Action

civilian population of the United States or to Exclusion.
influence the policy or affect the conduct of the
United States Government by coercion.
IL 09 78 04 15 © Insurance Services Office, Inc., 2015 Page 1 of 1

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 7769e55° 155
Policy Folder
Policy

 

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 7#age15bef 195
 

Berkshire Hathaway

HOMESTATE COMPANIES
1314 Douglas Street, Suite 1300 - Omaha, NE 68102

 

 

 

 

May 28, 2019

FISH OR CUT BAIT LLC

DBA: WILLIWAW: BLUES CENTRAL; STEAMDOT
609 F STREET

ANCHORAGE, AK 99501

Policyholder Name FISH OR CUT BAIT LLC Claim reporting:
Renewal Policy Number 02PRM040317-03 4-800-356-5750
Expiring Policy Number 02PRM040317-02 24 hours a day
Billing Account Number 167880 7 days a week
Renewal Policy Term 7/24/2019 12:01:00AM to 7/24/2020 12:01:00AM

The above referenced policy has been placed with Berkshire Hathaway Homestate Insurance Company,
which has the highest financial strength rating in the insurance industry.

We have enclosed for your records a copy of all policy documents.
We appreciate your business. if you have questions or would like to request changes to the policy, please
contact your agent, Marsh & McLennan Agency LLC.

Regards,

Berkshire Hathaway Homestate Insurance Company

M-8042 (09/2014)

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 7PaseLbbof 155
BERKSHIRE HATHAWAY HOMESTATE COMPANIES

Berkshire Hathaway Homestate Insurance Company
Brookwood Insurance Company
Continental Divide Insurance Company
Cypress Insurance Company
Oak River Insurance Company
Redwood Fire and Casualty insurance Company

A STOCK COMPANY

In Witness Whereof, we have caused this policy to be executed and attested, and, if required by state law, this policy shall
not be valid unless countersigned by our authorized representative

Endl Whyte RiaQa.t./)

President President
Berkshire Hathaway Homestate Insurance Company Cypress Insurance Company
Brookwood Insurance Company Oak River Insurance Company

Continental Divide Insurance Company
Redwood Fire and Casualty Insurance Company

Secretary

ILM 0374 07 11
AK 07 12

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 8Pagel&bof 155
Berkshire Hathaway Homestate Insurance Company

COMMERCIAL LINES POLICY
COMMON POLICY DECLARATIONS

Policy Number: 02PRM040317-03

Named Insured and Mailing Address: Producing Agent: H06177
FISH OR CUT BAIT LLC Marsh & McLennan Agency LLC
DBA: WILLIWAW; BLUES CENTRAL; STEAMDOT 1031 W 4th Ave Ste 400
609 F STREET Anchorage, AK 99501

ANCHORAGE, AK 99501

Policy Period: From: 07/24/2019 To: _07/24/2020_ at 12:01 A.M., Standard Time at your mailing address shown above.
Business Description: RESTAURANT

 

IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE STATED IN THIS POLICY,

THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS
INDICATED. THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.

PREMIUM
Commercial Property Coverage Part § 5,589

Commercial General Liability Coverage Part
Commercial Crime Coverage Part
Commercial Inland Marine Coverage Part
Commercial Automobile Coverage Part
Workers Compensation

Businessowners

Contractors Package/Motel/Lessor’s Risk Only
Umbrella

Errors and Omissions

eo fF fF fF fF fF fH FF HF HS

Terrorism Coverage “Certified Acts”

Annual Premium (may include balance to meet minimum premium) $ 5,589

 

FORM(S) AND ENDORSEMENTS(S) MADE A PART OF THIS POLICY AT THE TIME OF ISSUE:*
Refer To Form Schedule ,

 

*Omits applicable Forms and Endorsements if shown in specific Coverage Parl/Coverage Form Declarations.

 

Countersignature Date Authorized Representative

CD24 (0703)
AK 08 12

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 81Pega8bof 155
POLICY NUMBER: 02PRM040317-03 ILS 0007 05 13
EFFECTIVE DATE: 7/24/2019 12:01AM

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

COMMON POLICY FORMS SCHEDULE

 

Form Number Edition Date Form Title
ILM0314 7/2011 BERKSHIRE HATHAWAY HOMESTATE COMPANIES
CD24 7/2003 COMMON POLICY DECLARATIONS
ILS 0001 5/2013 COMMON POLICY FORMS SCHEDULE
IL 0017 41/1998 COMMON POLICY CONDITIONS
ILB 5821 AK 8/2015 ALASKA EXCLUSION FOR WAR, NUCLEAR RISK (INCLUDING RADIOACTIVE),
AND BIOLOGICAL RISK (INCLUDING CHEMICAL)
ILB 4461 7/2015 ALASKA CHANGES - ATTORNEY'S FEES
ILS 0001 05 13 Pagetof1 0

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 8Paselssof 155
IL 00 17 11 98

COMMON POLICY CONDITIONS

All Coverage Parts included in this policy are subject to the following conditions.

A.

D.

Cancellation

1. The first Named Insured shown in the Declara-
tions may cancel this policy by mailing or deliv-
ering to us advance written notice of cancella-
tion.

2. We may cancel this policy by mailing or deliv-
ering to the first Named insured written notice
of cancellation at least:

a. 10 days before the effective date of cancel-
lation if we cancel for nonpayment of pre-
mium; or

b. 30 days before the effective date of cancel-
lation if we cancel for any other reason.

3. We will mail or deliver our notice to the first
Named Insured's last mailing address known to
us.

4. Notice of cancellation will state the effective
date of cancellation. The policy period will end
on that date.

5. If this policy is cancelled, we will send the first
Named Insured any premium refund due. If we
cancel, the refund will be pro rata. If the first
Named Insured cancels, the refund may be
less than pro rata. The cancellation will be ef-
fective even if we have not made or offered a
refund.

6. If notice is mailed, proof of mailing will be suffi-
cient proof of notice.

. Changes

This policy contains all the agreements between
you and us concerning the insurance afforded.
The first Named Insured shown in the Declara-
tions is authorized to make changes in the terms
of this policy with our consent. This policy's terms
can be amended or waived only by endorsement
issued by us and made a part of this policy.

. Examination Of Your Books And Records

We may examine and audit your books and re-
cords as they relate to this policy at any time dur-
ing the policy period and up to three years after-
ward.
Inspections And Surveys
1. We have the right to:

a. Make inspections and surveys al any time;

b. Give you reports on the conditions we find:
and
c. Recommend changes.

2. We are not obligated to make any inspections,
surveys, reports or recommendations and any
such actions we do undertake relate only to in-
surability and the premiums to be charged. We
do not make safety inspections. We do not un-
dertake to perform the duty of any person or
organization to provide for the health or safety
of workers or the public. And we do not warrant
that conditions:

a. Are safe or healthful; or
b. Comply with laws, regulations, codes or
standards.

3. Paragraphs 1. and 2. of this condition apply not
only to us, but also to any rating, advisory, rate
service or similar organization which makes in-
surance inspections, surveys, reports or rec-
ommendations.

4. Paragraph 2. of this condition does not apply to
any inspections, surveys, reports or recom-
mendations we may make relative to certifica-
tion, under state or municipal statutes, ordi-
nances or regulations, of boilers, pressure ves-
sels or elevators.

. Premiums

The first Named Insured shown in the Deciara-

tions:

4. 1s responsible for the payment of all premiums;
and

2. Will be the payee for any return premiums we

pay.

. Transfer Of Your Rights And Duties Under This

Policy

Your rights and duties under this policy may not
be transferred without our written consent except
in the case of death of an individual named in-
sured,

If you die, your rights and duties will be transferred
to your legal representative but only while acting
within the scope of duties as your legal represen-
tative. Until your legal representative is appointed,
anyone having proper temporary custody of your
property will have your rights and duties but only
with respect to that property.

IL 00 17 11 98

Copyright, Insurance Services Office, Inc., 1998

Page 1 of 1 C]

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page sxesa8of 155
ILB 5827 AK (08/2015)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ALASKA EXCLUSION FOR WAR, NUCLEAR RISK (INCLUDING
RADIOACTIVE), AND BIOLOGICAL RISK (INCLUDING CHEMICAL)

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
COMMERCIAL GENERAL LIABILITY COVERAGE PART
COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
ERRORS & OMISSIONS COVERAGE PART

LAW ENFORCEMENT WRONGFUL ACTS COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL CRIME COVERAGE PART

Notwithstanding any other provision of this Policy, this insurance does not apply to any loss or damages, however caused,
arising out of "war", "nuclear risk " (including radioactive), or "biological risk" (including chemical). "War" is defined as a
declared, undeclared, or civil war or any act or condition incident to war, warlike action by a military force, including

action in hindering or defending against an actual or expected attack, by any government, sovereign, or other authority
using military personnel or other agents; or insurrection, rebellion, revolution, or usurped power or action taken by
governmental authority in hindering or defending against any of these. “Nuclear risk" is defined as nuclear detonation,
reaction, or radiation or radioactive contamination. "Biological risk" is defined as the intentional release of or exposure

to biological, chemical, or germ agents or disease or intentional contamination or infection of any food source or

supply, water source or supply, air supply, or atmosphere.

All other terms, conditions and agreements of the policy remain unchanged.

 

 

 

Company Name Policy Number =O2PRM040317-03

Berkshire Hathaway Homestate Insurance Company Endorsement Effective 7/24/2019 12:01:00AM
Named insured Countersigned by

FISH OR CUT BAIT LLC

 

 

 

 

(Authorized Representative)

(The Attaching Clause need be completed only when this endorsement is issued subsequent to preparation of the policy.)

Approved for use in Alaska [0/2015

ILB 5824 AK (08/2015) Page 1 of 4

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 8faseLspof 155
ILB 4464 (07/15)
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

ALASKA CHANGES - ATTORNEYS FEES

THIS POLICY LIMITS COVERAGE FOR ATTORNEY FEES
UNDER ALASKA RULE OF CIVIL PROCEDURE 82

This endorsement modifies insurance provided under the policy as follows:

in any suit in Alaska in which we have a right or duty to defend an insured in addition to the limits of liability, our obligation under the applicable coverage to
pay attorneys fees taxable as costs against the insured is limited as follows:

Alaska Rule of Civil Procedure 82 provides that if you are held liable, some ar all of the attorney fees of the person making a claim against you must be paid
by you. The amount that must be paid by you is determined by Alaska Rule of Civil Procedure 82. We provide coverage for attorney fees for which you are
liable under Alaska Rule of Civil Procedure 82 subject to the following limitation:

We will not pay that portion of any attorney's fees that is in excess of fees calculated by applying the schedule
for contested cases in Alaska Rule of Civil Procedure 82(b)(1) to the limit of liability of the applicable coverage.

This limitation means the potential costs that may be awarded against you as attorney fees may not be covered in full. You will have fo pay any attorney
fees not covered directly.

Alaska Rule of Civil Procedure 82 (b) (1) provides the following schedule for fixing the award of attorney's fees to the prevailing party:

Contested Contested Non-Contested
With Trial Without Trial
First $ 25,000 20% 18% 10%
Next $ 75,000 10% 8% 3%
Next $400,000 10% 6% 2%

This schedule sets attorney's fees as a percentage of the amount of judgment or claim settlement against you.

We will not pay attorney fees on any arnount of judgment or claim settlement against you that exceeds the amount of the applicable Liability Coverage Limit
of Insurance as shown in the Declarations. You would be liable to pay any such excess attorney fees.

For example, the attorney fees provided by the schedule for contested cases in Alaska Rule of Civil Procedure 82(b)(1) are:

20% of the first $25,000 of a judgment;
10% of the amounts over $25,000 of a judgment.

Therefore, if a court awards a judgment against you in the amount of $125,000, in addition to that amount you would be liable under Alaska Rule of Civil
Procedure 82(b)(1) for attorney fees of $15,000, calculated as follows:

20% af $ 25,000 $ 5,000
10% of $100,000 $10,000
Total Award $125,000 Total Attorney Fees = $15,000

if the limit of liability of the applicable coverage is $100,000, we would pay $100,000 of the $125,000 award, and $12,500 for Alaska Rule
of Civil Procedure 82(b)(1) attorney fees, calculated as follows:

20% of $ 25,000 $ 5,000
10% of $ 75,000 $ 7,500
Total Limit of Liability $100,000 Total Attorney Fees Covered $12,500

You would be liable to pay, directly and without our assistance, the remaining $25,000 in Stability plus the remaining $2,500 for attorney fees under Alaska
Rule of Civil Procedure 82 nat covered by this policy.

The maximum we will pay for attorney fees awarded as costs is set forth in this endorsement. This is the most we will pay regardless of the number oft

4. Insured persons, or
2. Vehicles or premiums shown in the Declarations

All other terms, conditions and agreements remain unchanged.

 

 

 

Company Name , Policy Number 02PRM040317-03
Berkshire Hathaway Homestate Insurance Company Endorsement Effective 7/24/2019 12:01:00AM
Named Insured Countersigned
FISH OR CUT BAIT LLC by

 

 

 

 

(Authorized Representative)
(The Attaching Clause need be completed only when this endorsement is issued subsequent to preparation of the policy.)

Approved for use in Alaska 07/2015

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page s’egaSHof 155
POLICY NUMBER: 02PRM040317-03 COMMERCIAL PROPERTY
CPD 0001 04 13

COMMERCIAL PROPERTY COVERAGE PART

 

DECLARATIONS
Agency Name: Marsh & McLennan Agency LLC Agency Number: HO6177
DESCRIPTION OF PREMISES
Premises Number: 1 Building Number: 1

Building Description:
Address: 609 F STREET, ANCHORAGE, AK 99501
Protection Class: 1 Construction: — Fire Resistive

Occupancy: 0542 RESTAURANT - CASUAL DINING

COVERAGES PROVIDED

Insurance at the above described premises applies only for coverages for which a limit of insurance is shown or
for which an entry is made.

 

 

 

 

 

Limit Of Covered
Coverage Insurance Cainsurance Causes Of Loss Deductible Premium
Business Income and Extra Expense $350,000 SPECIAL INCL $795

THEFT
Business Personal Property other $700,000 90% SPECIAL INCL $5,000 $2,947
than Stock & TIB (INDOOR THEFT
RESTAURANT EQUIPMENT)
Business Personal Property other $50,000 80% SPECIAL INCL $5,000 $221
than Stock & TIB (OUTDOOR THEFT
FURNITURE)
Tenants Improvement and $750,000 90% SPECIAL INCL $5,000 $1,626
Bettermenis THEFT
OPTIONAL COVERAGES
Agreed Value Replacement Inflation

Coverage Amount Expiration Date Cost (X) Guard (%)
Business Personal Property other x
than Stock & TIB (INDOOR
RESTAURANT EQUIPMENT) X
Business Personal Property other
than Stock & TIB (QUTDOOR x
FURNITURE)
Tenants Improvement and
Betterments

OPTIONAL BUSINESS INCOME COVERAGES

 

 

 

Agreed Value Monthly Limit Of Maximum Period Of Extended Period Of
Amount Expiration Date Indemnity (Fraction) Indemnity (X) indemnity (Days)
4/6
CPD 0001 04 13 oO
Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 86'ep¢§$ of 155
POLICY NUMBER: 02PRM040317-03 CPS 0001 05 13
EFFECTIVE DATE: 7/24/2019 12:01AM

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

COMMERCIAL PROPERTY COVERAGE PART
FORMS SCHEDULE

 

Form Number Edition Date Form Title

CPD 0001 4/2013 COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
CPS 0004 5/2013 COMMERCIAL PROPERTY COVERAGE PART FORMS SCHEDULE
CP 0010 6/2007 BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CPM2030 6/2011 BUSINESS OR RENTAL INCOME (AND EXTRA EXPENSE) COVERAGE FORM
CP 1030 6/2007 CAUSES OF LOSS - SPECIAL FORM
CPB 0155 12/2012 ALASKA CHANGES
CPB 0161 9/2012 ALASKA CHANGES - FUNGUS, WET ROT AND DRY ROT

IL 0407 7/2002 ALASKA CHANGES - LOSS PAYMENT

IL 0280 9/2007 ALASKA CHANGES ~- CANCELLATION AND NONRENEWAL
ILB0176 8/2012 ALASKA CHANGES - APPRAISAL

CP 0090 7/1988 COMMERCIAL PROPERTY CONDITIONS

CP 0411 40/2012 PROTECTIVE SAFEGUARDS

CP 1032 8/2008 WATER EXCLUSION ENDORSEMENT

CPB 2001 AK 12/2016 ALASKA EXCLUSION - NAMED CONSTRUCTION MATERIALS

CPB 2026 41/2017 EQUIPMENT BREAKDOWN ENHANCEMENT ENDORSEMENT
CPMO0002 8/2012 PROPERTY EXTENSIONS
CPM1121 9/2012 PER BUILDING DEDUCTIBLE - NO AGGREGATE

IL 0035 4/2007 ALASKA - CONDITIONAL EXCLUSION OF TERRORISM

IL 0935 7/2002 EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES

IL 0978 4/2015 ALASKA - EXCLUSION OF CERTIFIED ACTS OF TERRORISM

CPS 0001 05 13 Page 1 of 1 QO

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 87’ege.85ef 155
COMMERCIAL PROPERTY
CP 00 10 06 07

BUILDING AND PERSONAL PROPERTY
COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.

Throughout this policy the words “you” and "your" refer to the Named Insured shown in the Declarations. The
words "we

WoW,

us" and "our" refer to the Company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section H., Definitions.

A.

GCP 00 10 06 07

Coverage

We will pay for direct physical loss of or damage to
Covered Property at the premises described in the
Declarations caused by or resulting from any Cov-
ered Cause of Loss.

1.

Covered Property

Covered Property, as used in this Coverage
Part, means the type of property described in
this section, A.1., and limited in A.2., Property
Not Covered, if a Limit of Insurance is shown in
the Declarations for that type of property.

a,

Building, meaning the building or structure
described in the Declarations, including:
(1) Completed additions;
(2) Fixtures, including outdoor fixtures;
(3) Permanently installed:
{a} Machinery and
(b) Equipment;
(4) Personal property owned by you that is

used to maintain or service the building
or structure or its premises, including:
(a) Fire-extinguishing equipment;
(b) Outdoor furniture;
(c} Floor coverings; and
(d) Appliances used for refrigerating,
ventilating, cooking, dishwashing or
laundering;
(5) If nat covered by other insurance:
(a) Additions under construction, altera-
tions and repairs to the building or
structure;

© ISO Properties, Inc., 2007

(b) Materials, equipment, supplies and
temporary structures, on or within
100 feet of the described premises,
used for making additions, altera-
tions or repairs to the building or
structure.

Your Business Personal Property located
in or on the building described in the Decla-
rations or in the open (or in a vehicle) within
100 feet of the described premises, consist-
ing of the following unless otherwise speci-
fied in the Declarations or on the Your Busi-
ness Personal Property -- Separation Of
Coverage form:

(1) Furniture and fixtures;

(2) Machinery and equipment;

(3) "Stock";

(4) All other personal property owned by
you and used in your business;

(5) Labor, materials or services furnished or

arranged by you on personal property of
others:

(6) Your use interest as tenant in improve-
ments and betterments. Improvements
and betterments are fixtures, alterations,
installations or additions:

(a) Made a part of the building or struc-
ture you occupy but do not own; and

(b) You acquired or made at your ex-
pense but cannot legally remove;
(7) Leased personal property for which you
have a contractual responsibility to in-
sure, unless otherwise provided for un-
der Personal Property Of Others.

Page 1 of 15

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page sdagelshof 155

0
2. Pro

Personal Property Of Others that is:

(1) In your care, custody or control; and

(2) Located in or on the building described
in the Declarations or in the open (or in
a vehicle) within 100 feet of the de-
scribed premises.

However, our payment for loss of or dam-

age to personal property of others will only

be for the account of the owner of the prop-

erty. ,

perty Not Covered

Covered Property does not include:

a

m.

Page 2 of 15

Accounts, bills, currency, food stamps or

other evidences of debt, money, notes or
securities. Lottery tickets held for sale are
not securities;

Animals, unless owned by others and
boarded by you, or if owned by you, only as
“stock” while inside of buildings;
Automobiles held for sale;

Bridges, roadways, walks, patios or other
paved surfaces;

Contraband, or property in the course of
illegal transportation or trade;

The cost of excavations, grading, backfilling
or filling;

Foundations of buildings, structures, ma-
chinery or boilers ff their foundations are
below:

(1) The lowest basement floor; or

(2) The surface of the ground, if there is no
basement;

Land (including land on which the property

is located), water, growing crops or lawns;

Personal property while airborne or water-

borne;

Bulkheads, pilings, piers, wharves or docks;

Property that is covered under another
coverage form of this or any other policy in
which it is more specifically described, ex-
cept for the excess of the amount due
(whether you can collect on it or naf) from
that other insurance;

Retaining walls that are not part of a build-
ing; .

Underground pipes, flues or drains;

© |SO Properties, Inc., 2007

Electronic data, except as provided under
the Additional Coverage, Electronic Data.
Electronic data means information, facts or
computer programs stored as or on, cre-
ated or used on, or transmitted to or from
computer software (including systems and
applications software), on hard or floppy
disks, CD-ROMs, tapes, drives, cells, data
processing devices or any other reposito-
ries of computer software which are used
with electronically controlled equipment.
The term computer programs, referred to in
the foregoing description of electronic data,
means a set of related electronic instruc-
tions which direct the operations and func-
tions of a computer or device connected to
it, which enable the computer or device to
receive, process, store, retrieve or send
data. This paragraph, n., does not apply to
your "stock" of prepackaged software;

The cost to replace or restore the informa-
tion on valuable papers and records, includ-
ing those which exist as electronic data.
Valuable papers and records include but
are not limited to proprietary information,
books of account, deeds, manuscripts, ab-
stracts, drawings and card index systems.
Refer to the Coverage Extension for Valu-
able Papers And Records (Other Than
Electronic Data) for limited coverage for
valuable papers and records other than
those which exist as electronic data;

Vehicles or self-propelled machines (includ-
ing aircraft or watercraft) that:
(1) Are licensed for use on public roads; or

(2) Are operated principally away from the
described premises.

This paragraph does not apply to:
(a) Vehicles or self-propelled machines

or autos you manufacture, process
or warehouse;

(b) Vehicles or self-propelled machines,
other than autos, you hold for sale;

(c) Rowboats or canoes out of water at
the described premises; or

(d) Trailers, but only to the extent pro-
vided for in the Coverage Extension
for Non-owned Detached Trailers;

CP 00 10 06 07

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 8Paselssof 155
q. The following property while outside of
buildings: .
(1) Grain, hay, straw or other crops;

(2) Fences, radio or television antennas
(including satellite dishes) and their
lead-in wiring, masts or towers, trees,
shrubs or plants (other than "stock" of
trees, shrubs or plants), all except as
provided in the Coverage Extensions.

3. Covered Causes Of Loss

See applicable Causes Of Loss Form as
shown in the Declarations.

4. Additional Coverages
a. Debris Removal

(1) Subject to Paragraphs (3) and (4), we
will pay your expense to remove dehris
of Covered Property caused by or re-
sulting from a Covered Cause of Loss
that occurs during the policy period. The
expenses will be paid only if they are
reported to us in writing within 180 days
of the date of direct physical loss or
damage.

(2) Debris Removal does not apply to costs
to:
(a) Extract “pollutants” from land or
water, or

(b} Remove, restore or replace polluted
land or water.
(3) Subject to the exceptions in Paragraph
(4), the following provisions apply:

(a) The most we will pay for the total of
direct physical loss or damage plus
debris removal expense is the Limit
of Insurance applicable to the Cov-
ered Property that has sustained
loss or damage.

(b) Subject to (a) above, the amount we
will pay for debris removal expense
is limited to 25% of the sum of the
deductible plus the arnount that we
pay for direct physical loss or dam-
age to the Covered Property that has
sustained loss or damage.

(4) We will pay up to an additional $10,000
for debris removal expense, for each !o-
cation, in any one occurrence of physi-
cal loss or damage to Covered Property,
if one or both of the following circum-
stances apply:

(a) The total of the actual debris removal
expense plus the amount we pay for
direct physical loss or damage ex-
ceeds the Limit of Insurance on the
Covered Property that has sustained
loss or damage.

(b) The actual debris removal expense
exceeds 25% of the sum of the de-
ductible plus the amount that we pay
for direct physical loss or damage to
the Covered Property that has sus-
tained loss or damage.

Therefore, if (4)(a) and/or (4)(b) apply,
our total payment for direct physical loss
or damage and debris removal expense
may reach but will never exceed the
Limit of insurance on the Covered Prop-
erty that has sustained loss or damage,
plus $10,000.

Examples

The following examples assume that
there is no Coinsurance penalty.

EXAMPLE #1

Limit of insurance: $ 90,000
Amount of Deductible: $ 500
Amount of Loss: $ 50,000
Amount of Loss Payabie: $ 49,500

($50,000 - $500)
Debris Removal Expense: $ 740,000

Debris Removal Expense Payable: $ 10,000
($10,000 is 20% of $50,000.)

The debris removal expense is less than 25% of the
sum of the loss payable plus the deductible, The sum
of the loss payable and the debris removal expense
($49,500 + $10,000 = $59,500) is less than the Limit
of Insurance. Therefore the full amount of debris
removal expense is payable in accordance with the
terms of Paragraph (3).

EXAMPLE #2

Limit of Insurance: $ 90,000
Amount of Deductible: $ 500
Amount of Loss: $ 80,000
Amount of Loss Payable: $ 79,500

Debris Removal Expense:

($80,000 - $500)

Debris Removal Expense Payable:

CP 00 10 06 07 © ISO Properties, Inc,, 2007

$ 30,000
Basic Amount: $ 10,500
Additional Amount: $ 10,000
Page3of15 0
Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 9Pagelsbof 155
The basic amount payable for debris removal ex-
pense under the terms of Paragraph (3) is calculated
as follows: $80,000 ($79,500 + $500) x .25 = $20,000;
capped at $10,500. The cap applies because the sum
of the loss payable ($79,500) and the basic amount
payable for debris removal expense ($10,500) cannot
exceed the Limit of Insurance ($90,000).

The additional amount payable for debris removal
expense is provided in accordance with the terms of
Paragraph (4), because the debris removal expense
($30,000) exceeds 25% of the loss payable plus the
deductible ($30,000 is 37.5% of $80,000), and be-
cause the sum of the loss payable and debris removal
expense ($79,500 + $30,000 = $109,500) would ex-
ceed the Limit of Insurance ($90,000). The additional
amount of covered debris removal expense is
$10,000, the maximum payable under Paragraph (4).
Thus the total payable for debris removal expense in
this example is $20,500; $9,500 of the debris removal
expense is nat covered.

b. Preservation Of Property

If itis necessary to move Covered Property
from the described premises to preserve it

from loss or damage by a Covered Cause
of Loss, we will pay for any direct physical
loss or damage to that property:

(1) While it is being moved or while tempo-

rarily stored at another location; and

(2) Only if the loss or damage occurs within
30 days after the property is first moved.

c. Fire Department Service Charge

When the fire department is called to save

or protect Covered Property from a Cov-
ered Cause of Loss, we will pay up to

$1,000, unless a higher limit is shown in the

Declarations, for your liability for fire de-
partment service charges:

(1) Assumed by contract or agreement prior

to loss; or
(2) Required by local ordinance.

No Deductible applies to this Additional
Coverage.

Page 4 of 15 © ISO Properties, Inc., 2007

Pollutant Clean-up And Removal

We will pay your expense to extract "pollut-
ants” from Jand or water at the described
premises if the discharge, dispersal, seep-
age, migration, release or escape of the
“pollutants” is caused by or results from a
Covered Cause of Loss that occurs during
the policy period. The expenses will be paid
only if they are reported to us in writing
within 180 days of the date on which the
Covered Cause of Loss occurs.

This Additional Coverage does not apply to
costs to test for, monitor or assess the exis-
tence, concentration or effects of "pollut-
ants". But we will pay for testing which is
performed in the course of extracting the
“pollutants” from the land or water.

The most we will pay under this Additional
Coverage for each described premises is
$10,000 for the sum of all covered ex-
penses arising out of Covered Causes of
Loss occurring during each separate 12-
month period of this policy.

increased Cost Of Construction

(1) This Additional Coverage applies only to
buildings to which the Replacement
Cost Optional Coverage applies.

(2) In the event of damage by a Covered
Cause of Loss to a building that is Cov-
ered Property, we will pay the increased
costs incurred to comply with enforce-
ment of an ordinance or law in the
course of repair, rebuilding or replace-
ment of damaged parts of that property,
subject to the limitations stated in e.(3)
through e.(9) of this Additional Cover-
age.

(3) The ordinance or law referred to in e.(2)
of this Additional Coverage is an ordi-
nance or law that regulates the con-
struction or repair of buildings or estab-
lishes zoning or land use requirements
at the described premises, and is in
force at the time of loss.

CP 00 10 06 07

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 9PagelSbof 155
(4)

(5)

(6)

(7)

CP 00 10 06 07

Under this Additional Coverage, we will
not pay any costs due to an ordinance
or law that:

(a) You were required to comply with
before the loss, even when the build-
ing was undamaged; and

(b) You failed to comply with.

Under this Additional Coverage, we will
not pay for:

(a) The enforcement of any ordinance or
law which requires demolition, repair,
replacement, reconstruction, remod-~
eling or remediation of property due
to contamination by "pollutants" or
due to the presence, growth, prolif-
eration, spread or any activity of
“fungus", wet or dry rot or bacteria;
or

(b) Any costs associated with the en-
forcement of an ordinance or law
which requires any insured or others
to test for, monitor, clean up, re-
move, contain, treat, detoxify or neu-
tralize, or In any way respond to, or
assess the effects of "pollutants",
“fungus”, wet or dry rot or bacteria,

The most we will pay under this Addi-
tional Coverage, for each described
building insured under this Coverage
Form, is $10,000 or 5% of the Limit of
Insurance applicable to that building,
whichever is less. Ifa damaged building
is covered under a blanket Limit of In-
surance which applies to mare than one
building or item of property, then the
most we will pay under this Additional
Coverage, for that damaged building, is
the lesser of: $10,000 or 5% times the
value of the damaged building as of the
time of loss times the applicable Coin-
surance percentage.

The amount payable under this Addi-
tional Coverage is additional insurance.

With respect to this Additional Cover-
age:
(a) We will not pay for the Increased
Cost of Construction:
(i) Until the property is actually re-
paired or replaced, at the same
or another premises; and

(8)

(9)

(li) Unless the repairs or replace-
ment are made as soon as rea-
sonably possible after the loss or
damage, not to exceed two
years. We may extend this period
in writing during the two years.

(b) If the building is repaired or replaced
at the same premises, or if you elect
to rebuild at another premises, the
most we will pay for the Increased
Cost of Construction, subject to the
provisions of e.(6) of this Additional
Coverage, is the increased cost of
construction at the same premises.

(c) If the ordinance or law requires relo-
cation to another premises, the most
we will pay for the Increased Cost of
Construction, subject to the provi-
sions of e.(6) of this Additional Cov-
erage, is the increased cost of con-
struction at the new premises.

This Additional Coverage is not subject
to the terms of the Ordinance Or Law
Exclusion, to the extent that such Exclu-
sion would conflict with the provisions of
this Additional Coverage.

The costs addressed in the Loss Pay-
ment and Valuation Conditions, and the
Replacement Cost Optional Coverage,
in this Coverage Form, do not include
the increased cost attributable to en-
forcement of an ordinance or law. The
amount payable under this Additional
Coverage, as stated in e.(6) of this Addi-
tional Coverage, is not subject fo such
limitation.

f. Electronic Data

(1)

(2)

© |SO Properties, Inc., 2007

Under this Additional Coverage, elec-
tronic data has the meaning described
under Property Not Covered, Electronic
Data.

Subject to the provisions of this Addi-
tional Coverage, we will pay for the cost
to replace or restore electronic data
which has been destroyed or corrupted
by a Covered Cause of Loss. To the ex-
tent that electronic data is not replaced
or restored, the loss will be valued at the
cost of replacement of the media on
which the electronic data was stored,
with blank media of substantially identi-
cal type.

Page 5 of 15

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 92Re9a.88of 155
Page 6 of 15

(3) The Covered Causes of Loss applicable

to Your Business Personal Property ap-

ply to this Additional Coverage, Elec-

tronic Data, subject to the following:

(a) if the Causes Of Loss — Special
Form applies, coverage under this
Additional Coverage, Electronic
Data, is limited to the "specified
causes of loss” as defined in that
form, and Collapse as set forth in
that form.

(b) If the Causes Of Loss — Broad Form
applies, coverage under this Addi-
tional Coverage, Electronic Data, in-
cludes Collapse as set forth in that
form.

(c) if the Causes Of Loss Form is en-
dorsed to add a Covered Cause of
Loss, the additional Covered Cause
of Loss does not apply to the cover-
age provided under this Additional
Coverage, Electronic Data.

(d) The Covered Causes of Loss include
a virus, harmful code or similar in-
struction introduced into or enacted
on a computer system (including
electronic data) or a network to
which itis connected, designed to
damage or destroy any part of the
system or disrupt its normal opera-
tion. But there is no coverage for
loss or damage caused by or resull-
ing from manipulation of a computer
system (including electronic data) by
any employee, including a temporary
or leased employee, or by an entity
retained by you or for you to inspect,
design, install, modify, maintain, re-
pair or replace that system.

(4) The most we will pay under this Addi-

tional Coverage, Electronic Data, is
$2,500 for all loss or damage sustained
in any one policy year, regardless of the
number of occurrences of loss or dam-
age or the number of premises, loca-
tions or computer systems involved. If
loss payment on the first occurrence
does not exhaust this amount, then the
balance is available for subsequent joss
or damage sustained in but not after that
policy year. With respect to an occur-
rence which begins in one policy year
and continues or results in additional
loss or damage in a subsequent policy
year(s), all loss or damage is deemed to
be sustained in the policy year in which
the occurrence began,

5.

Coverage Extensions

Except as otherwise provided, the following Ex-
tensions apply to property located in or on the
building described in the Declarations or in the
open (or in a vehicle) within 100 feet of the de-
scribed premises.

if a Coinsurance percentage of 80% or more,
or a Value Reporting period symbol, is shown
in the Declarations, you ray extend the insur-
ance provided by this Coverage Part as fol-

lows:

a. Newly Acquired Or Constructed
Property
(1) Buildings

(2)

© |SO Properties, Inc., 2007

if this policy covers Building, you may
extend that insurance to apply to:

(a) Your new buildings while being built
on the described premises; and

(b) Buildings you acquire at locations,
other than the described premises,
intended for:

(i) Similar use as the building de-
scribed in the Declarations; or

(ii) Use as a warehouse,

The most we will pay for loss or damage
under this Extension is $250,000 at
each building.

Your Business Personal Property

(a) {f this policy covers Your Business
Personal Property, you may extend
that insurance to apply to:

(i) Business personal property,
including such property that you
newly acquire, at any location
you acquire other than at fairs,
trade shows or exhibitions;

(ii) Business personal property,
including such property that you
newly acquire, located at your
newly constructed or acquired
buildings at the location de-
scribed in the Declarations; or

{iii} Business personal property that
you newly acquire, located at the
described premises.

The most we will pay for loss or

damage under this Extension is

$100,000 at each building.

CP 00 10 06 07

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 9g°apa8sof 155
GP 00 10 06 07

(d) This Extension does not apply to:

(i) Personal property of others that
is temporarily in your possession
in the course of installing or per-
forming work on such property; or

(ii) Personal property. of others that
is temporarily in your possession
in the course of your manufactur-
ing or wholesaling activities.

(3) Period Of Coverage

With respect to insurance on or at each
newly acquired or constructed property,
coverage will end when any of the fol-
lowing first occurs:

(a) This policy expires;

(b) 30 days expire after you acquire the
property or begin construction of that
part of the building that would qualify
as covered property, or

(c) You report values to us.

We will charge you additional premium
for values reported from the date you
acquire the property or begin construc~
tion of that part of the building that would
qualify as covered property.

Personal Effects And Property Of Others

You may extend the insurance that applies

to Your Business Personal Property to ap-

ply to:

(1) Personal effects owned by you, your
officers, your partners or members, your
managers or your employees. This Ex-
tension does not apply to loss or dam-
age by theft.

(2) Personal property of others in your care,
custody or control.

The most we will pay for loss or darnage
under this Extension is $2,500 at each de-
scribed premises. Our payment for loss of
or damage to personal property of others
will only be for the account of the owner of
the property.

© ISO Properties, Inc., 2007

Valuable Papers And Records (Other
Than Electronic Data)

(1) You may extend the insurance that
applies to Your Business Personal
Property to apply to the cost to replace
or restore the lost information on valu-
able papers and records for which dupli-
cates do not exist. But this Extension
does not apply to valuable papers and
records which exist as electronic data.
Electronic data has the meaning de-
scribed under Property Not Covered,
Electronic Data.

(2) Ifthe Causes Of Loss - Special Form
applies, coverage under this Extension
is limited to the “specified causes of
loss" as defined in that form, and Col-
lapse as set forth in that form.

(3) Ifthe Causes Of Loss — Broad Form
applies, coverage under this Extension
includes Collapse as set forth in that
form.

(4) Under this Extension, the most we will
pay to replace or restore the lost infor-
mation is $2,500 at each described
premises, unless a higher limit is shown
in the Declarations. Such amount is ad-
ditional insurance. We will also pay for
the cost of blank material for reproduc-
ing the records (whether or not dupli-
cates exist), and (when there is a dupli-
cate) for the cost of labor to transcribe
or copy the records. The costs of blank
material and labor are subject to the ap-
plicable Limit of Insurance on Your
Business Personal Property and there~-
fore coverage of such costs is not addi-
tional insurance.

Property Off-premises
(1) You may extend the insurance provided
by this Coverage Form to apply to your

Covered Property while it is away from
the described premises, if it is:

(a) Temporarily at a location you do not
own, lease or operate:

(b) In storage at a location you lease,
provided the lease was executed af-
ter the beginning of the current policy
term; or

(c) At any fair, trade show or exhibition.

Page 7 of 15

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 94°aea8hof 155
(2) This Extension does not apply to prop-
erly:
(a) in or on a vehicle; or
(b) in the care, custody or contro! of

your salespersons, unless the prop-
erty is in such care, custody or con-

trol at a fair, trade show or exhibition.

(3) The most we will pay for loss or damage
under this Extension is $10,000.

Outdoor Property

You may extend the insurance provided by
this Coverage Form to apply to your out-
door fences, radio and television antennas
(including satellite dishes), trees, shrubs
and plants (other than "stock" of trees,
shrubs or plants), including debris removal
expense, caused by or resulting from any of
the following causes of loss if they are Cov-
ered Causes of Loss:

(1) Fire;

(2) Lightning;

(3) Explosion;

(4) Riot or Civil Commotion; or

(5) Aircraft.

The most we will pay for loss or damage
under this Extension is $1,000, but not
more than $250 for any one tree, shrub or
plant. These limits apply to any one occur-
rence, regardless of the types or number of
items lost or damaged in that occurrence.

Non-owned Detached Trailers

(1) You may extend the insurance that
applies to Your Business Personal
Property to apply to loss or damage to
trailers that you do not own, provided
that:

(a) The trailer is used in your business,

(b) The trailer is in your care, custody or
control at the premises described in
the Declarations; and

(c) You have a contractual responsibility

to pay for loss or damage to the
trailer,

© |SO Properties, Inc., 2007

{2) We will not pay for any loss or damage
that occurs:

(a) While the trailer is attached to any
motor vehicle or motorized convey-
ance, whether or not the motor vehi-
cle or motorized conveyance is in
motion;

(b) During hitching or unhitching opera-
tions, or when a trailer becomes ac-
cidentally unhitched from a motor
vehicle or motorized conveyance.

(3) The most we will pay for loss or damage
under this Extension is $5,000, unless a
higher limit is shown in the Declarations.

(4) This insurance is excess over the
amount due (whether you can collect on
it or not) from any other insurance cov-
ering such property.

Each of these Extensions is additional insurance
unless otherwise indicated. The Additional Condi-
tion, Coinsurance, does not apply to these Exten-
sions

Exclusions And Limitations

See applicable Causes Of Loss Form as shown in
the Declarations.

Limits Of Insurance

The most we will pay for loss or damage in any
one occurrence is the applicable Limit of Insur-
ance shown in the Declarations.

The most we will pay for loss or damage to out-
door signs, whether or not the sign is attached to a
building, is $2,500 per sign in any one occurrence.
The amounts of insurance stated in the following
Additional Coverages apply in accordance with the
terms of such coverages and are separate from
the Limit(s) of Insurance shown in the Declarations
for any other coverage:

4. Fire Department Service Charge;

2. Pollutant Clean-up And Removal:

3. Increased Cost Of Construction: and

4, Electronic Data.

Payments under the Preservation Of Property Ad-
ditional Coverage will not increase the applicable
Limit of Insurance.

CP 00 10 06 07

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 9S ageLssof 155
D. Deductible

in any one occurrence of loss or damage (herein-
after referred to as loss), we will first reduce the
amount of loss if required by the Coinsurance

Condition or the Agreed Value Optional Coverage.

if the adjusted amount of loss is less than or equal
to the Deductible, we will not pay for that loss. if
the adjusted amount of loss exceeds the Deducti-
ble, we will then subtract the Deductible from the
adjusted amount of loss, and will pay the resulting
amount or the Limit of Insurance, whichever is
less. ‘

When the occurrence involves loss to more than
one item of Covered Property and separate Limits
of Insurance apply, the losses will not be com-
bined in determining application of the Deductible.
But the Deductible will be applied only once per
occurrence.

EXAMPLE #1

(This example assumes there is no Coinsurance

penalty.)

Deductible:

Limit of Insurance — Building #1:

Limit of Insurance ~ Building #2:

Loss to Building #1:

Loss to Building #2:

The amount of loss to Building #1 ($60,100) is less

than the sum ($60,250) of the Limit of Insurance ap-
plicable to Building #1 plus the Deductible.

FF fF A

The Deductible will be subtracted from the amount of
loss in calculating the loss payable for Building #1:
$ 60,000
250

$ 59,850 Loss Payable ~ Building #1

The Deductible applies once per occurrence and
therefore is not subtracted in determining the amount
of loss payable for Building #2. Loss payable for
Building #2 is the Limit of Insurance of $80,000.

Total amount of loss payable:
$59,850 + $80,000 = $139,850

CP 00 10 06 07

250
60,000
80,000
60,100
90,000

© iSO Properties, Inc., 2007

EXAMPLE #2
(This example, too, assumes there is no Coinsurance
penalty.)

The Deductible and Limits of Insurance are the same
as those in Example #1.

Loss to Building #1: $
(Exceeds Limit of Insurance plus Deductible)

Loss to Building #2: $
(Exceeds Limit of Insurance plus Deductible)

Loss Payable — Building #1: $
(Limit of Insurance)

Loss Payable ~ Building #2: $

(Limit of Insurance)
Total amount of loss payable: $

E. Loss Conditions

The following conditions apply in addition to the
Common Policy Conditions and the Commercial
Property Conditions.

1. Abandonment

70,000

90,000

60,000

80,000

140,000

There can be no abandonment of any property

to us.
2. Appraisal
if we and you disagree on the value of the

property or the amount of loss, either may
make written demand for an appraisal of the

loss. In this event, each party will select a com-

petentand impartial appraiser. The two ap-
praisers will select an umpire. if they cannot
agree, either may request that selection be

made by a judge of a court having jurisdiction.

The appraisers will state separately the value
of the property and amount of loss. If they fail
to agree, they will submit their differences to
the umpire. A decision agreed to by any two
will be binding. Each party will:

a. Pay its chosen appraiser; and

b. Bear the other expenses of the appraisal
and umpire equally.

if there is an appraisal, we will still retain our
right to deny the claim,

Page9of 15

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 9Pagel Sef 155
3. Duties In The Event Of Loss Or Damage

a.

Page 10 of 15

You must see that the following are done in

the event of loss or damage to Covered

Property:

(1) Notify the police if a law may have been
broken.

(2) Give us prompt notice of the loss or
damage. Include a description of the
property involved.

(3) As soon as possible, give us a descrip-
tion of how, when and where the loss or
damage occurred.

(4) Take all reasonable steps to protect the
Covered Property from further damage,
and keep a record of your expenses
necessary to protect the Covered Prop-
erty, for consideration in the settlement
of the claim. This will not increase the
Limit of Insurance. However, we will not
pay for any subsequent loss or damage
resulting from a cause of loss that is not
a Covered Cause of Loss. Also, if feasi-
ble, set the damaged property aside and
in the best possible order for examina-
tion.

(5) At our request, give us complete inven-
tories of the damaged and undamaged
property. Include quantities, costs, val-
ues and amount of loss claimed.

(6) As often as may be reasonably required,
permit us to inspect the property proving
the loss or damage and examine your
books and records.

Also permit us to take samples of dam-
aged and undamaged property for in-
spection, testing and analysis, and per-
mit us to make copies from your books
and records

(7) Send us a signed, sworn proof of loss
containing the information we request to
investigate the claim. You must do this
within 60 days after our request, We will
supply you with the necessary forms.

(8) Cooperate with us in the investigation or
settlement of the claim.

We may examine any insured under oath,
while not in the presence of any other in-
sured and at such times as may be rea-
sonably required. about any matter relating
to this insurance or the claim, including an
insured’s books and records. In the event of
an examination, an insured's answers must
be signed.

© ISO Properties, Inc., 2007

4, Loss Payment
a. In the event of loss or damage covered by

this Coverage Form, at our option, we will

either:

(1) Pay the value of lost or damaged prop-
erty;

(2) Pay the cost of repairing or replacing the
lost or damaged property, subject to b.
below;

(3) Take all or any part of the property at an
agreed or appraised value; or

(4) Repair, rebuild or replace the property
with other property of like kind and qual-
ity, subject to b. below.

We will determine the value of lost or dam-

aged property, or the cost of its repair or

replacement, in accordance with the appli-
cable terms of the Valuation Condition in
this Coverage Form or any applicable pro-
vision which amends or supersedes the

Valuation Condition.

. The cost fo repair, rebulid or replace does

not include the increased cost attributable
to enforcement of any ordinance or law
regulating the construction, use or repair of
any property.

. We will give notice of our intentions within

30 days after we receive the sworn proof of
loss.

. We will not pay you more than your finan-

cial interest in the Covered Property.

. We may adjust losses with the owners of

lost or damaged property if other than you.
if we pay the owners, such payments will
satisfy your claims against us for the own-
ers' property. We will not pay the owners
more than their financial interest in the Cov-
ered Property.

. We may elect to defend you against suits

arising from claims of owners of property.
We will do this at our expense.

. We will pay for covered loss or damage

within 30 days after we receive the sworn

proof of loss, if you have complied with all

of the terms of this Coverage Part and:

(1) We have reached agreement with you
on the amount of loss; or

(2) An appraisal award has been made.

CP 00 10 06 07

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 97Page1$60f 155
h. A party wall is a wall that separates and is
common to adjoining buildings that are
owned by different parties. In settling cov-
ered losses involving a party wall, we will
pay a proportion of the loss to the party wall
based on your interest in the wall in propor-
tion to the interest of the owner of the ad-
joining building. However, if you elect to re-
pair or replace your building and the owner
of the adjoining building elects not to repair
or replace that building, we will pay you the
full value of the loss to the party wall, sub-
ject to all applicable policy provisions in-
cluding Limits of Insurance, the Valuation
and Coinsurance Conditions and all other
provisions of this Loss Payment Condition.
Our payment under the provisions of this
paragraph does not alter any right of subro-
gation we may have against any entity, in-
cluding the owner or insurer of the adjoining
building, and does not alter the terms of the
Transfer Of Rights Of Recovery Against
Others To Us Condition in this policy.

§. Recovered Property
if either you or we recover any property after
loss settlement, that party must give the other
prompt notice. At your option, the property will
be returned to you. You must then return to us
the amount we paid to you for the property. We
will pay recovery expenses and the expenses
to repair the recovered property, subject to the
Limit of insurance. :
6. Vacancy

a. Description Of Terms
(1) As used in this Vacancy Condition, the

term building and the term vacant have

the meanings set forth in (4)(a) and

(1}(b) below:

(a) When this policy is issued to a ten-
ant, and with respect to that tenant's
interest in Covered Property, building
means the unit or suite rented or
leased to the tenant. Such building is
vacant when it does not contain
enough business personal property
to conduct customary operations.

(b) When this policy is issued to the
owner or general lessee of a build-
ing, building means the entire build-
ing. Such building is vacant unless at
least 31% of its total square footage
is:

(i) Rented to a lessee or sub-lessee
and used by the lessee or sub-
lessee to conduct its customary
operations; and/or

(il) Used by the building owner to
conduct customary operations,

(2) Buildings under construction or renova-
tion are not considered vacant.

b. Vacancy Provisions
If the building where loss or damage occurs
has been vacant for more than 60 consecu-
tive days before that loss or damage oc-
curs:

(1) We will not pay for any loss or damage
caused by any of the following even if
they are Covered Causes of Loss:

(a) Vandalism;

(b) Sprinkler leakage, unless you have
protected the system against freez-
ing;

(c) Building glass breakage;

(d) Water damage;

(e) Theft; or

(f) Attempted theft.

(2) With respect to Covered Causes of Loss
other than those listed in b.(1){a)
through b.(1)(f) above, we will reduce
the amount we would otherwise pay for
the loss or damage by 15%.

. Valuation

We will determine the value of Covered Prop-

erty in the event of loss or damage as follows:

a. At actual cash value as of the time of loss
or damage, except as provided in b., c., d.
and e. below.

b. If the Limit of Insurance for Building satis-
fies the Additional Condition, Coinsurance,
and the cost to repair or replace the dam-
aged building property is $2,500 or less, we
will pay the cost of building repairs or re-
placement.

CP 00 10 06 07 © ISO Properties, Inc., 2007 Page 11 of 15

. Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 9 adel Sof 155
The cost of building repairs or replacement
does not include the increased cost attrib-
utable to enforcement of any ordinance or
law regulating the construction, use or re-
pair of any property.

However, the following property will be val-
ued at the actual cash value even when at-
tached to the building:

(1) Awnings or floor coverings;

(2) Appliances for refrigerating, ventilating,
cooking, dishwashing or laundering; or

(3) Outdoor equipment or furniture.

c. "Stock" you have sold but not delivered at
the selling price less discounts and ex-
penses you otherwise would have had.

d. Glass at the cost of replacement with
safety-glazing material if required by law.

e. Tenants' Improvements and Betterments at:
(1} Actual cash value of the lost or dam-
aged property if you make repairs

promptly.

(2) A proportion of your original cost if you
do not make repairs promptly. We will
determine the proportionate value as fol-
lows:

(a) Multiply the original cost by the num-
ber of days from the loss or damage
to the expiration of the lease; and

(b) Divide the amount determined in (a)
above by the number of days from
the installation of improvements to
the expiration of the lease.

4. Coinsurance

\f a Coinsurance percentage is shown in the

Declarations, the following condition applies.

a. We will not pay the full arnount of any loss if
the value of Covered Property at the time of
loss times the Coinsurance percentage
shown for it in the Declarations is greater
than the Limit of Insurance for the property.

Instead, we will determine the most we will

pay using the following steps:

(1) Multiply the value of Covered Property
at the time of loss by the Coinsurance
percentage;

(2) Divide the Limit of Insurance of the
property by the figure determined in
Step (1);

(3) Multiply the total arnount of loss, before
the application of any deductible, by the
figure determined in Step (2); and

(4) Subtract the deductible from the figure
determined in Step (3).

We will pay the amount determined in Step

(4) or the limit of insurance, whichever is

less. For the remainder, you will either have

to rely on other insurance or absorb the
loss yourself.

EXAMPLE #1 (UNDERINSURANCE)

When: The value of the property is: $ 250,000
The Coinsurance percentage
for it is: 80%
The Limit of Insurance for it is: $ 100,000

if your lease contains a renewal option, The Deductible is: $ 250
the expiration of the renewal option pe- The amount of loss is: $ 40,000
riod will replace the expiration of the
lease in this procedure. Step (1): $250,000 x 80% = $200,000
(3) Nothing if others pay for repairs or re- (the minimum amount of insurance to
placement. meet your Coinsurance requirements)
F. Additional Conditions Step (2): $100,000 / $200,000 = .50
The following conditions apply in addition to the Step (3): $40,000 x .50 = $20,000
Common Policy Conditions and the Commercial Step (4): $20,000 - $250 = $19,750
Property Conditions.
We will pay no more than $19,750. The remaining
$20,250 is not covered.
Page 12 of 15 © ISO Properties, Inc., 2007 CP 00 10 06 07
Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 99efas%of 155
EXAMPLE #2 (ADEQUATE INSURANCE)

2. Mortgageholders

When: The value of the property is: $ 250,000 a. The term mortgageholder includes trustee.
The Coinsurance percentage b. We will pay for covered loss of or damage
. for itis: 80% to buildings or structures to each mort-
The Limit of Insurance for it is: $ 200,000 gageholder shown in the Declarations in
The Deductible is: $ 250 their order of precedence, as interests may
The amount of loss is: $ 40,000 appear.

The minimum amount of insurance to meet your Co-
insurance requirement is $200,000 ($250,000 x 80%).
Therefore, the Limit of Insurance in this example is
adequate and no penalty applies. We will pay no
more than $39,750 ($40,000 amount of loss minus
the deductible of $250).
b. lf one Limit of Insurance applies to two or
more separate items, this condition will ap-
ply to the total of all property to which the

limit applies.
EXAMPLE #3
When: The value of the property is:
Building at Location #1: $ 75,000
Building at Location #2: $ 100,000
Personal Property
at Location #2: § 75,000

$ 250,000
The Coinsurance percentage
for it is: 90%
The Limit of insurance for
Buildings and Personal Property

at Locations #1 and #2 is: $ 180,000

The Deductible is: $ 4,000

The amount of loss is:

Building at Location #2: $ 30,000

Personal Property

at Location #2: $20,000
$ 50,000

Step (1): $250,000 x 90% = $225,000
(the minimum amount of insurance to
meet your Coinsurance requirements
and to avoid the penalty shown below)

Step (2): $180,000 / $225,000 = .80

Step (3): $50,000 x .80 = $40,000

Step (4): $40,000 - $1,000 = $39,000

We will pay no more than $39,000, The remaining
$11,000 is not covered.

CP 00 10 06 07 © ISO Properties, Inc., 2007

. The mortgageholder has the right to receive

loss payment even if the mortgageholder
has started foreclosure or similar action on
the building or structure.

. lf we deny your claim because of your acts

or because you have failed to comply with

the terms of this Coverage Part, the mort-

gageholder will still have the right to receive
loss payment if the mortgageholder:

(1) Pays any premium due under this Cov-
erage Part at our request if you have
failed to do so;

(2) Submits a signed, sworn proof of loss
within 60 days after receiving notice
from us of your failure to do so; and

(3) Has notified us of any change in owner-
ship, occupancy or substantial change
in risk known to the mortgageholder.

All of the terms of this Coverage Part will

then apply directly to the mortgageholder.

. lfwe pay the mortgagehoider for any loss

or damage and deny payment to you be-

cause of your acts or because you have

failed to comply with the terms of this Cov-
erage Part:

(1) The mortgageholder's rights under the
mortgage will be transferred to us to the
extent of the amount we pay; and

(2) The mortgagehoider's right to recover
the full amount of the mortgageholder's
claim will not be impaired.

At our option, we may pay to the mortgage-

holder the whole principal on the mortgage

plus any accrued interest. In this event,
your mortgage and note will be transferred
to us and you will pay your remaining mort-
gage debt to us.

if we cancel this policy, we will give written
notice to the mortgagehoider at least:

(1) 10 days before the effective date of
cancellation if we cancel for your non-
payment of premium, or

(2) 30 days before the effective date of
cancellation if we cancel for any other
reason,

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 16@gsftP9of 155

Page 13 of 15

oO
g. If we elect not to renew this policy, we will EXAMPLE

give written notice to the mortgageholder at if The applicable Limit of Insurance is: $ 100,000
least 10 days before the expiration date of The annual percentage increase is: 8%
this policy. The number of days since the

G. Optional Coverages beginning of the policy year

if shown as applicable in the Declarations, the fol- (or last policy change) ts: 4146
lowing Optional Coverages apply separately to The amount of increase Is:
each item, $100,000 x .08 x 146 / 365 = $ 3,200

1. Agreed Value

a. The Additional Condition, Coinsurance, 3. Replacement Cost

does not apply to Covered Property to
which this Optional Coverage applies. We
will pay no more for loss of or damage to
that property than the proportion that the
Limit of Insurance under this Coverage Part
for the property bears to the Agreed Value
shown for it in the Declarations.

. Ifthe expiration date for this Optional Cov-

erage shown in the Declarations is not ex-~
tended, the Additional Condition, Coinsur-
ance, is reinstated and this Optional Cover-
age expires.

. The terms of this Optional Coverage apply

only to loss or damage that occurs:

(1) On or after the effective date of this
Optional Coverage; and

(2) Before the Agreed Value expiration date
shown in the Declarations or the policy
expiration date, whichever occurs first.

2. Inflation Guard

a.

The Limit of Insurance for property to which
this Optional Coverage applied will auto-
matically increase by the annual percent-
age shown in the Declarations.

. The amount of increase will be:

a, Replacement Cost (without deduction for

depreciation) replaces Actual Cash Value in
the Valuation Loss Condition of this Cover-
age Form.

. This Optional Coverage does not apply to:

(1) Personal property of others;

(2) Contents of a residence;

(3) Works of art, antiques or rare articles,
including etchings, pictures, statuary,
marbles, bronzes, porcelains and bric-a-
brac; or

(4) "Stock", unless the including "Stock"
option is shown in the Declarations,

Under the terms of this Replacement Cost

Optional Coverage, tenants’ improvements

and betterments are not considered to be

the personal property of others.

. You may make a claim for loss or damage

covered by this insurance on an actual cash
value basis instead of on a replacement
cost basis. In the event you elect to have
loss or damage settled on an actual cash
value basis, you may still make a claim for
the additional coverage this Optional Cov-
erage provides if you notify us of your intent

(1) The Limit of Insurance that applied on to do so within 180 days after the loss or
the most recent of the policy inception damage.
date, the policy anniversary date, or any d. We will not pay on a replacement cost basis
other policy change amending the Limit for any loss or damage:
of Insurance, times (1) Until the lost or damaged property is
The percentage of annual increase actually repaired or replaced; and
shown in the Deciarations, expressed as (2) Unless the repairs or replacement are
a decimal (example: 8% is .08), times made as soon as reasonably possible
(3) The number of days since the beginning after the loss or damage.

of the current policy year or the effective

date of the most recent policy change

amending the Limit of Insurance, divided

by 365.

(2

—

cP00100607 DO

Page 14 of 15 © 1SO Properties, Inc., 2007

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 1@p9# taf 155
With respect to tenants’ improvements and

betterments, the following also apply:

(3) If the conditions in d.(1) and d.(2} above
are not met, the value of tenants’ im-
provements and betterments will be de-
termined as a proportion of your original
cost, as set forth in the Valuation Loss
Condition of this Coverage Form: and

(4) We will not pay for loss or damage to
tenants' improvements and betterments
if others pay for repairs or replacement.

. We will not pay more for loss or damage on

a replacement cost basis than the least of

(1), (2) or (3), subject to f. below:

(1) The Limit of Insurance applicable to the
lost or damaged property;

(2) The cost to replace the lost or damaged
property with other property:

(a) Of comparable material and quality;
and
(b) Used for the same purpose; or

(3) The amount actually spent that is nec-
essary to repair or replace the lost or
damaged property.

If a building is rebuilt at a new premises, the

cost described in e.{2) above is limited to

the cost which would have been incurred if
the building had been rebuilt at the original
premises.

f. The cost of repair or replacement does not

include the increased cost attributable to
enforcement of any ordinance or law regu-
lating the construction, use or repair of any

property.

4, Extension Of Replacement Cost To

Personal Property Of Others

a. If the Replacement Cost Optional Coverage
is shown as applicable in the Declarations,
then this Extension may also be shown as
applicable. If the Declarations show this Ex-
tension as applicable, then Paragraph
3.b.(1) of the Replacement Cost Optional

Coverage is deleted and all other provisions

of the Replacement Cost Optional Cover-
age apply to replacement cost on personal
property of others.

b, With respect to replacement cost on the
personal property of others, the following
limitation applies:

if an item(s) of personal property of others
is subject to a written contract which gov-
erns your liability for loss or damage to that
item(s), then valuation of that item(s) will be
based on the amount for which you are li-
able under such contract, but not to exceed
the lesser of the replacement cost of the
property or the applicable Limit of Insur-
ance.

H. Definitions
1. "Fungus" means any type or form of fungus,

including mold or mildew, and any mycotoxins,
spores, scents or by-products produced or re-
leased by fungi.

. "Pollutants" means any solid, liquid, gaseous or

thermal irritant or contaminant, including
smoke, vapor, soot, fumes, acids, alkalis,

chemicals and waste. Waste includes materials

to be recycled, reconditioned or reclaimed.

. “Stock” means merchandise held in storage or

for sale, raw materials and in-process or fin-
ished goods, including supplies used in their
packing or shipping.

CP 00 10 06 07 © ISO Properties, Inc., 2007 Page 150f15 0

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1@aqsftOgof 155
COMMERCIAL PROPERTY
GPM 2030 06 11

BUSINESS OR RENTAL INCOME (AND EXTRA EXPENSE)
COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and

what is and is not covered.

Throughout this policy the words "you" and "your” refer to the Named Insured shown in the Declarations. The

words "we", "us" and "our" refer to the Company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section G. - Definitions.

A, Coverage
We will pay for the actual loss of Business or
Rental Income you sustain due to the necessary
"suspension" of your "operations" during the
“period of restoration". The "suspension" must be
caused by direct physical loss of or damage to
Covered Property under this policy at premises
which are described in the Declarations and for
which a Business Income Limit of Insurance is
shown in the Declarations. The loss or damage
must be caused by or result from a Covered
Cause of Loss. With respect to loss of or damage
to personal property in the open or personal
property in a vehicle, the described premises
include the area within 100 feet of the site at which
the described premises are located.

With respect to the requirements set forth in the
preceding paragraph, if you occupy only part of
the site at which the described premises are
located, your premises means:
(1) The portion of the building which you
rent, lease or occupy; and
(2) Any area within the building or on the
site at which the described premises are
located, if that area services, or is used
to gain access to, the described
premises.
1. Business Income

Business Income means the:

a. Net Income (Net Profit or Loss before
income taxes) that would have been earned
or “rental value”;

b, Continuing normal operating expenses
incurred; and

c. “Ordinary payroll expenses.” But in no
event will we pay “ordinary payroll
expenses” for more than 90 days following
the date of direct physical lass or damage.

For manufacturing risks, Net Income includes

the net sales value of production.

2. Rental Income
Rental Income means the:

CPM 2030 06 11

a, Net Income (Net Profit or Loss. before
income taxes) that would have been earned
from tenant occupancy of the premises
described in the Declarations as furnished
and equipped by you.

b. Continuing normal operating expenses
incurred; and

c. “Ordinary payroll expenses.” But in no
event will we pay “ordinary payroll
expenses” for more than 90 days following
the date of direct physical loss or damage.

3. Covered Causes Of Loss

See applicable Causes of Loss Form as shown

in the Declarations.

4, Additional Coverages

a, Extra Expense
Extra Expense means necessary expenses
you incur during the “period of restoration”
that you would not have incurred if there
had been no direct physical loss or damage
to Covered Property caused by or resulting
from a Covered Cause of Loss.

(1) We will pay any Extra Expense to avoid
or minimize the "suspension" of
business and to continue "operations":
(a) At the described premises; or
(b) At replacement premises or at

temporary locations, including:
(i) Relocation expenses; and
(ii) Costs to equip and operate the
replacement or temporary
locations,

(2) We will pay any Extra Expense to
minimize the “suspension” of business if
you cannot continue "operations".

(3) We will pay any Extra Expense to:

{a) Repair or replace any property; or
(b) Research, replace or restore the lost
information on damaged valuable

papers and records;

Pagetof7 [J

Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1d3gsf t035f 155
to the extent it reduces the amount of
loss that otherwise would have been
payable under this Coverage Form.
b. Civil Authority
We will pay for the actual loss of Business
or Rental Income you sustain and
necessary Extra Expense caused by action
of civil authority that prohibits access to the
described premises due to direct physical
loss of or damage to property, other than at
the described premises, caused by or
resulting from any Covered Cause of Loss.

The coverage for Business or Rental
Income will begin 72 hours after the time of
that action and will apply for a period of up
to three consecutive weeks after coverage
begins.

The coverage for Extra Expense will begin
immediately after the time of that action and
will end:
(1) 3 consecutive weeks after the time of
that action; or
(2) When your Business or Rental Income
coverage ends;
whichever is later.
c. Alterations And New Buildings
We will pay for the actual loss of Business
or Rental tncome you sustain and
necessary Extra Expense you incur due to
direct physical loss or damage at the
described premises caused by or resulting
from any Covered Cause of Loss to:
(1) New buildings or structures, whether
complete or under construction,
(2) Alterations or additions to existing
buildings or structures; and
(3) Machinery, equipment, supplies or
building materials located on or within
100 feet of the described premises and:
(a) Used in the construction, alterations
or additions: or
(b) Incidental to the occupancy of new
buildings.
if such direct physical loss or damage
delays the start of “operations”, the "period
of restoration" for Business or Rental
income Coverage will begin on the date
“operations” would have begun if the direct
physical loss or damage had not occurred.

d. Extended Business or Rental Income

if the necessary "suspension" of your

"operations" produces a Business or Rental

Income loss payable under this policy, we

will pay for the actual loss of Business or

Rental Income you incur during the period

that:

(1) Begins on the date property (except
"finished stock") is actually repaired,
rebuilt or replaced and “operations” are
resumed; and

(2) Ends on the earlier of:

(a) The date you could restore your
“operations”, with reasonable
speed, to the level which would
generate the business or rental
income amount that would have
existed if no direct physical loss or
damage had occurred; or

(b) 30 consecutive days after the date
determined in (1) above.

However, Extended Business or Rental
income does not apply to loss of Business
or Rental Income incurred as a result of
unfavorable business conditions caused by
the impact of the Covered Cause of Loss in
the area where the described premises are
located.

Loss of Business or Rental Income must be
caused by direct physical loss or damage at
the described premises caused by or
resulting from any Covered Cause of Loss.

. Coverage Extension

if a Coinsurance percentage of 50% or more is
shown in the Declarations, you may extend the
insurance provided by this Coverage Part as
follows:

Newly Acquired Locations

a, You may extend your Business or Rental
Income and Extra Expense Coverages to
apply to property at any location you
acquire other than fairs or exhibitions.

b. The most we will pay under this Extension,
for the sum of Business or Rental Income
loss and Extra Expense incurred, is
$100,000 at each location.

c. Insurance under this Extension for each
newly acquired location will end when any
of the following first occurs:

(1) This policy expires;

(2) 30 days expire after you acquire or
begin to construct the property, or

(3) You report values to us.

Page 2 of 7 CPM 2030 06 11

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1@4gsf 1035f 155
We will charge you additional premium for
values reported from the date you acquire
the property.
This Extension is additional insurance. The
Additional Condition, Coinsurance, does not
apply to this Extension,

8. Exclusions And Limitations

See applicable Causes of Loss Form as shown in
the Declarations.

. Limits Of Insurance

The most we will pay for lass in any one
occurrence is the applicable Limit of insurance
shown in the Declarations.

The limit applicable to the Coverage Extension is
in addition to the Limit of Insurance.

Payments under the following Additional

Coverages will not increase the applicable Limit of

Insurance:

1. Alterations and New Buildings;

2. Civil Authority;

3. Extra Expense; or

4, Extended Business or Rental Income.

. Loss Conditions

The following conditions apply in addition to the

Common Policy Conditions and the Commercial

Property Conditions,

1. Appraisal
If we and you disagree on the amount of Net
Income and operating expense or the amount
of loss, either may make written demand for an
appraisal of the loss. In this event, each party
will select a competent and impartial appraiser.

The two appraisers will select an umpire. If
they. cannot agree, either may request that
selection be made by a judge of a court having
jurisdiction. The appraisers will state separately
the amount of Net Income and operating
expense or amount of loss. If they fail to agree,
they will submit their differences to the umpire.
A decision agreed to by any two will be
binding. Each party will:
a. Pay its chosen appraiser; and
b. Bear the other expenses of the appraisal
and umpire equally.
if there is an appraisal, we will still retain our
right to deny the claim.
2. Duties In The Event Of Loss
a. You must see that the following are done in
the event of loss:
(1) Notify the police if a law may have been
broken.

CPM 2030 06 11

(2) Give us prompt notice of the direct
physical loss or damage. Include a
description of the property involved.

(3) As soon as possible, give us a
description of how, when, and where the
direct physical loss or damage occurred,

(4) Take all reasonable steps to protect the

Covered Property from further damage,

and keep a record of your expenses

necessary to protect the Covered

Property, for consideration in the

settlement of the claim. This will not

increase the Limit of Insurance.

However, we will not pay for any

subsequent loss or damage resulting

from a cause of loss that is nota

Covered Cause of Loss. Also, if feasible,

set the damaged property aside and in

the best possible order for examination.

As often as may be reasonably required,

permit us to inspect the property proving

the loss or damage and examine your
books and records.

~_~
oO
iat

Also permit us to take samples of
damaged and undamaged property for
inspection, testing and analysis, and
permit us to make copies from your
books and records.

(6) Send us a signed, sworn proof of loss
containing the information we request to
investigate the claim. You must do this
within 60 days after our request. We will
supply you with the necessary forms.

(7) Cooperate with us in the investigation or
settlement of the claim.

(8) If you intend to continue your business,
you must resume all or part of your
“operations” as quickly as possible.

b. We may examine any insured under oath,
while not.in the presence of any other
insured and at such times as may be
reasonably required, about any matter
relating to this insurance or the claim,
including an insured's books and records. In
the event of an examination, an insured’s
answers must be signed.

. Limitation - Electronic Media And Records

We will not pay for any loss of Business or

Rental Income caused by direct physical loss

of or damage to Electronic Media and Records

after the longer of:

a. 60 consecutive days from the date of direct
physical loss or damage; or

Page 3 of 7

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 1@%gsf tSs5f 155
b. The period, beginning with the date of direct
physical loss or damage, necessary to
répair, rebuild or replace, with reasonable
speed and similar quality, other property at
the described premises due to loss or
damage caused by the same occurrence.

Electronic Media and Records are:

(1) Electronic data processing, recording or
storage media such as films, tapes,
dises, drums or cells;

(2) Data stored on such media; or

(3) Prograrnming records used for
electronic data processing or
electronically controlled equipment.

This limitation does not apply to Extra
Expense.

Example No. 1:

A Covered Cause of Loss damages a
computer on June 1. It takes until September 1
to replace the computer, and until October 7 to
restore the data that was lost when the
damage occurred. We will only pay for the
Business or Rental Income loss sustained
during the period June 1 - September 1. Loss
during the period September 2 - October ( is
not covered.

Example No. 2:

A Covered Cause of Loss results in the loss of
data processing programming records on
August 1. The records are replaced on October
15. We will only pay for the Business or Rental
income loss sustained during the period
August 1 - September 29 (60 consecutive
days). Loss during the period September 30 -
October 15 is not covered.

4, Loss Determination

a. The amount of Business or Rental Income

loss will be determined based on:

(1) The Net income of the business or
tenancy before the direct physical loss
or damage occurred;

The likely Net Income of the business or

tenancy if no physical loss or damage

had occurred, but not including any Net

Income that would likely have been

earned as a resull of an increase in the

volume of business due to favorable
business conditions caused by the
impact of the Covered Cause of Loss on
customers or on other businesses;

(3) The operating expenses, including
payroll expenses, necessary to resume
“operations” with the same quality of
service that existed just before the direct
physical loss or damage; and

(2

~—

(4) Other relevant sources of information,
including:

(a) Your financial records and
accounting procedures;

(b) Bills, invoices and other vouchers,
and

(c) Deeds, liens or contracts.

b. The amount of Extra Expense will be
determined based on:

{1) All expenses that exceed the normal
operating expenses that would have
been incurred by “operations” during the
“period of restoration” if no direct
physical loss or damage had occurred.
We will deduct from the total of such
expenses:

(a) The salvage value that remains of
any property bought for temporary
use during the "period of restoration”,
once “operations” are resumed; and

(b) Any Extra Expense that is paid for by
other insurance, except for insurance
that is written subject to the same
plan, terms, conditions and
provisions as this insurance; and

(2) All necessary expenses that reduce the
Business or Rental Incorne loss that
otherwise would have been incurred.

c. Resumption Of Operations
We will reduce the ammount of your:

(1) Business or Rental Income loss, other
than Extra Expense, to the extent you
can resume your “operations”, in whole
or in part, by using damaged or
undamaged property (including
merchandise or stock) at the described
premises or elsewhere.

(2) Extra Expense loss to the extent you
can return “operations" to normal and
discontinue such Extra Expense.

d. If you do not resume "operations”, or do not
resume "operations" as quickly as possible,
we will pay based on the length of time it
would have taken to resume “operations” as
quickly as possible.

5. Loss Payment

We will pay for covered loss within 30 days

after we receive the sworn proof of loss, If you

have complied with all of the terms of this

Coverage Part and:

a. We have reached agreement with you on
the amount of loss; or

b. An appraisal award has been made.

Page 4 of 7 CPM 2030 06 11

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1G@asf 10§5f 155
E. Additional Condition

Coinsurance

if a Coinsurance percentage is shown in the
Declarations, the following condition applies in
addition to the Common Policy Conditions and the
Commercial Property Conditions.

We will not pay the full amount of any Business or
Rental Income loss if the Limit of Insurance for
Business Income is less than:
a, The Coinsurance percentage shown for
Business Income in the Declarations; times
b. The sum of:
(1) The Net Income (Net Profit or Loss
before income taxes), and
(2) Operating expenses, including payroll
expenses, .
that would have been earned or incurred
(had no loss occurred) by your “operations”
at the described premises for the 12
months following the inception, or last
previous anniversary date, of this policy
(whichever js later).

instead, we will determine the most we will pay

using the following steps:

41. Multiply the Net Income and operating expense
for the 12 months following the inception, or
last previous anniversary date, of this policy by
the Coinsurance percentage;

2. Divide the Limit of Insurance for the described
premises by the figure determined in Step 1.;
and

3. Multiply the total amount of loss by the figure
determined in Step 2.

We will pay the amount determined in Step 3. or

the limit of insurance, whichever is less. For the

remainder, you will either have to rely on other
insurance or absorb the loss yourself.

in determining operating expenses for the purpose
of applying the Coinsurance condition, the
following expenses, if applicable, shall be
deducted from the total of all operating expenses:
4. Prepaid freight - outgoing;

. Returns and allowances;

. Discounts;

. Bad debts;

Collection expenses;

Cost of raw stock and factory supplies
consumed (including transportation charges);
7. Cost of merchandise sold (including

8. Cost of other supplies consumed (including
transportation charges);

9. Cost of services purchased from outsiders (not
employees) to resell, that do not continue
under contract;

40. Power, heat and refrigeration expenses that do
not continue under contract (if Form CP 15 11
Is attached);

11. All ordinary payroll expenses or the amount of
payroll expense excluded (if Form CP 15 10 is
attached); and

12. Special deductions for mining properties
(royalties unless specifically included in
coverage; actual depletion commonly known
as unit or cost depletion - not percentage
depletion; welfare and retirement fund charges
based on tonnage; hired trucks).

Example No. 1 (Underinsurance):

When: The Net Income and
operating expenses for
the 12 months following
the inception, or Jast
previous anniversary
date, of this policy at the
described premises
would have been $ 400,000

The Coinsurance

percentage is 50%
The Limit of insurance is $ 150,000
The amount of loss is $ 80,000

Step 1: $400,000 x 50% = $200,000
(the minimum amount of insurance to
meet your Coinsurance requirements)
Step 2: $150,000 / $200,000 = .75
Step 3: $80,000 x .75 = $60,000

We will pay no more than $60,000. The remaining
$20,000 is not covered.

Example No. 2 (Adequate Insurance):

When: — The Net Incorne and
operating expenses for
the 12 months following
the Inception, or last
previous anniversary
date, of this policy at the
described premises
would have been $ 400,000

The Coinsurance

transportation charges); percentage is 50%
The Limit of Insurance is $200,000
The amount of loss is $ 80,000
CPM 2030 06 11 Page 5 of 7
Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1@Aaqsf 35f 155
The minimum amount of insurance to meet your We will pay:

Coinsurance requirement is $200,000 ($400,000 x Days 1-30 $ 30,000
50%). Therefore, the Limit of Insurance in this Days 31-60 $ 20,000
Example is adequate and no penalty applies. We Days 61-90 $ 30,000
will pay no more than $80,000 (amount of loss). $ 80,000

The remaining $10,000 is not covered.
This condition does not apply to the Extra
Expense Additional Coverage. 3. Business or Rental Income Agreed Value
F. Optional Coverages a. To activate this Optional Coverage:

if shown as applicable in the Declarations, the
following Optional Coverages apply separately to
each item.

4. Maximum Period Of Indemnity

a. The Additional Condition, Coinsurance,
does not apply to this Coverage Form at the
described premises to which this Optional
Coverage applies. ,

b. The most we will pay for the total of
Business or Rental Income loss and Extra
Expense is the lesser of.

(1) The amount of loss sustained and
expenses incurred during the 120 days
immediately following the beginning of
the “period of restoration"; or

(2) The Limit of Insurance shown in the
Declarations.

2. Monthly Limit Of Indemnity

a. The Additional Condition, Coinsurance,
does not apply to this Coverage Form at the
described premises to which this Optional
Coverage applies.

b. The most we will pay for loss of Business or
Rental Income in each period of 30
consecutive days after the beginning of the
“period of restoration” is:

(1) The Limit of Insurance, multiplied by

(2) The fraction shown in the Declarations
for this Optional Coverage.

Example:
When: The Limit of insurance is $ 120,000

The fraction shown in the
Declarations for this
Optional Coverage is 1/4

The most we will pay for
loss in each period of 30
consecutive days is:
$120,000 x 1/4 = $30,000

if, in this example, the
actual amount of loss is:

(1) A Business or Rental Income
Report/Work Sheet must be submitted
to us and must show financial data for
your "operations":

(a) During the 12 months prior fo the
date of the Work Sheet; and

(b) Estimated for the 12 months
immediately following the inception
of this Optional Coverage.

(2) The Declarations must indicate that the
Business or Rental Income Agreed
Value Optional Coverage applies, and
an Agreed Value must be shown in the
Declarations. The Agreed Value should
be at least equal to:

(a) The Coinsurance percentage shown
in the Declarations; multiplied by

(b) The amount of Net income and
operating expenses for the following
12 months you report on the Work
Sheet.

b. The Additional Condition, Coinsurance, is
suspended until:

(1) 12 months after the effective date of this
Optional Coverage; or

(2) The expiration date of this policy:
whichever occurs first.

c. We will reinstate the Additional Condition,
Coinsurance, automatically if you do not
submit a new Work Sheet and Agreed
Value:

(1) Within 12 months of the effective date of
this Optional Coverage; or

(2) When you request a change in your
Business Income Limit of Insurance.

d. If the Business Income Limit of insurance is
less than the Agreed Value, we will not pay
more of any loss than the amount of loss
multiplied by:

(1) The Business Income Limit of
Insurance; divided by

(2) The Agreed Value.

Days 1-30 $ 40,000
Days 31-60 20,000
Days 61-90 30,000
$ 90,000
Page 6 of 7 CPM 2030 06 11 a

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1@sgsftP§9f 155
Example:
When: The Limit of Insurance

is $ 100,000
The Agreed Value is $ 200,000
The amount of loss is $ 80,000

Step (a): $100,000 / $200,000 = 50
Step (b): .50 x $80,000 = $40,000

We will pay $40,000. The remaining $40,000 is not

covered.

4, Extended Period Of Indemnity

Under Paragraph A.3.d., Extended Business or

Rental Income, the number "30" in

Subparagraphs (1)(b) and (2)(b) is replaced by
the number shown in the Declarations for this

Optional Coverage.
G. Definitions
1. "Finished Stock” means stock you have
manufactured,

"Finished stock” also includes whiskey and

alcoholic products being aged, unless there is
a Coinsurance percentage shown for Business

Income in the Declarations.

"Finished stock" does not include stock you

have manufactured that is held for sale on the
premises of any retail outlet insured under this

Coverage Part.
2. "Operations" means :
a. Your business activities occurring at the
described premises; and

b. The tenantability of the described premises,

but only with respect to Rental Income.
3. “Ordinary payroll expenses” means payroll
expenses for all your employees except:
a. Officers;
b. Executives;
c. Department managers;
d. Employees under contract; and
e. Additional Exemptions, shown in the
Schedule or in the Declarations as:
(1) Job Classification: or
(2) Employees.
“Ordinary payroll expenses’ include:
a. Payroll,
b. Employee benefits, if directly related to
payroll;
c. FICA payments you pay;
. Union dues you pay; and
e. Worker's compensation premiums.

a.

CPM 2030 06 11

Case 3:20-cv-00145-TMB

4, "Period of Restoration” means the period of

time that:
a. Begins:

(1) 72 hours after the time of direct physical
loss or damage for Business or Rental
Income coverage; or

(2) Immediately after the time of direct
physical loss or damage for Extra
Expense coverage;

caused by or resulting from any Covered

Cause of Loss at the described premises;

and

b. Ends on the earlier of:

(1) The date when the property at the
described premises should be repaired,
rebuilt or replaced with reasonable
speed and similar quality; or

(2) The date when business is resumed at a
new permanent location.

"Period of restoration" does not include any
increased period required due to the
enforcement of any ordinance or law that:

(1) Regulates the construction, use or
repair, or requires the tearing down of
any property; or

(2) Requires any insured or others to test
for, monitor, clean up, remove, contain,
treat, detoxify or neutralize, or in any
way respond to, or assess the effects of
“pollutants”.

The expiration date of this policy will not cut
short the “period of restoration".

. "Pollutants" means any solid, liquid, gaseous or

thermal irritant or contaminant, including
smoke, vapor, soot, fumes, acids, alkalis,
chemicals and waste. Waste includes materials
to be recycled, reconditioned or reclaimed.

. "Suspension" means the slowdown or

cessation of your business activities, For
purposes of Rental Income, “suspension”
means that a part or all of the described
premises is rendered untenantable.

Page 7 of 7

Exhibit A

Document 1-1 Filed 06/19/20 Page 10%asf te9sf 155
CP 10 30 06 07

COMMERCIAL PROPERTY
CP 10 30-06 07

CAUSES OF LOSS - SPECIAL FORM

Words and phrases that appear in quotation marks have special meaning. Refer to Section G., Definitions

A. Covered Causes Of Loss

When Special is shown in the Declarations,Cov-
ered Causes of Loss means Risks Of Direct
Physical Loss unless the loss is:
4. Excluded in Section B., Exclusions; or
2. Limited in Section C., Limitations:

that follow.

B. Exclusions

1. We will not pay for loss or damage caused
directly or indirectly by any of the following.
Such loss or damage is excluded regardless of
any other cause or event that contributes con-
currently or in any sequence to the loss.

a. Ordinance Or Law

The enforcement of any ordinance or law:

(1) Regulating the construction, use or
repair of any property; or

(2) Requiring the tearing down of any prop-
erty, including the cost of removing its
debris.

This exclusion, Ordinance Or Law, applies

whether the loss results from:

(a) An ordinance or law that is enforced
even if the property has not been
damaged; or

(b) The increased costs incurred to
comply with an ordinance or law in
the course of construction, repair,
renovation, remodeling or demolition
of property, or removal of its debris,
following a physical toss to that
property.

b. Earth Movement

(1) Earthquake, including any earth sinking,
rising or shifting related to such event;

(2) Landslide, including any earth sinking,
rising or shifting related to such event,

(3) Mine subsidence, meaning subsidence
of a man-made mine, whether or not
mining activity has ceased,

© ISO Properties, Inc., 2007

(4) Earth sinking (other than sinkhole col-
lapse), rising or shifting Including soil
conditions which cause settling, crack-
ing or other disarrangement of founda-
tions or other parts of realty. Soil condi-
tions include contraction, expansion,
freezing, thawing, erosion, improperly
compacted soil and the action of water
under the ground surface.

But if Earth Movement, as described in

b.(1) through (4) above, results in fire or

explosion, we will pay for the loss or dam-

age caused by that fire or explosion.

(5) Volcanic eruption, explosion or effusion.
But if volcanic eruption, explosion or ef-
fusion results in fire, building glass
breakage or Volcanic Action, we will pay
for the loss or damage caused by that
fire, building glass breakage or Volcanic
Action.

Volcanic Action means direct loss or

damage resulting from the eruption of a

volcano when the loss or damage is

caused by:

(a) Airborne volcanic blast or airborne
shock waves;

(b) Ash, dust or particulate matter; or

(c) Lava flow.

All volcanic eruptions that occur within

any 168-hour period will constitute a

single occurrence.

Volcanic Action does not include the
cost to remove ash, dust or particulate
matter that does not cause direct physi-
cal logs or damage to the described
property.

>. Governmental Action

Seizure or destruction of property by order
of governmental authority.

But we will pay for loss or damage caused
by or resulting from acts of destruction or-
dered by governmental authority and taken
at the time of a fire to prevent its spread, if
the fire would be covered under this Cover-
age Part.

Page 1 of 10

Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1feas tigsf 155

a
d. Nuclear Hazard
Nuclear reaction or radiation, or radioactive
contamination, however caused.

But if nuclear reaction or radiation, or radio-

active contamination, results in fire, we will

pay for the loss or damage caused by that

fire.

e. Utility Services

The failure of power, communication, water

or other utility service supplied to the de-

scribed premises, however caused, if the

failure: .

(1) Originates away from the described
premises; or

(2) Originates at the described premises,
but only if such failure involves equip-
ment used to supply the utility service to
the described premises from a source
away from the described premises.

Failure of any utility service includes lack of

sufficient capacity and reduction in supply.

Loss or damage caused by a surge of
power is also excluded, if the surge would
not have occurred but for an event causing
a failure of power.

But if the failure or surge of power, or the
failure of communication, water or other util-
ity service, results in a Covered Cause of
Loss, we will pay for the loss or damage
caused by that Covered Cause of Loss.

Communication services include but are not
limited to service relating to Internet access
or access to any electronic, cellular or satel-
lite network.
f. War And Military Action
(1) War, including undeclared or civil war;
(2) Warlike action by a military force, includ-
ing action in hindering or defending
against an actual or expected attack, by
any government, sovereign or other au-
thority using military personnel or other
agents; or
Insurrection, rebellion, revolution,
usurped power, or action taken by gov-
ernmental authority in hindering or de-
fending against any of these.

(3

—

g. Water

(1) Flood, surface water, waves, tides, tidal
waves, overflow of any body of water, or
their spray, all whether driven by wind or
not

(2) Mudslide or mudflow;

(3) Water that backs up or overflows from a
sewer, drain of sump; or

(4) Water under the ground surface press-
ing on, or flowing or seeping through:
(a) Foundations, walls, floors or paved

surfaces;

(b) Basements, whether paved or not; or
(c) Doors, windows or other openings.

But if Water, as described in g.(1) through

g.(4) above, results in fire, explosion or

sprinkler leakage, we will pay for the loss or

damage caused by that fire, explosion or

sprinkler leakage.

h. "Fungus", Wet Rot, Dry Rot And

Bacteria

Presence, growth, proliferation, spread or

any activity of "fungus", wet or dry rot or

bacteria.

But if "fungus", wet or dry rot or bacteria re-
sults in a "specified cause of loss”, we will
pay for the loss or damage caused by that
"specified cause of loss".

This exclusion does not apply:
1. When "fungus", wet or dry rot or bacteria
results from fire or lightning; or
2. To the extent that coverage is provided
in the Additional Coverage - Limited
Coverage For "Fungus", Wet Rot, Dry
Rot And Bacteria with respect to loss or
damage by a cause of loss other than
fire or lightning.
Exclusions B.1.a. through B.1.h, apply whether
or not the loss event results in widespread
damage or affects a substantial area.

. We will not pay far loss or damage caused by

or resulting from any of the following:

a. Artificially generated electrical, magnetic or
electromagnetic energy that damages, dis-
turbs, disrupts or otherwise interferes wilh
any:

(1) Electrical or electronic wire, device,
appliance, system or network, or

(2) Device, appliance, system or network
utilizing cellular or satellite technology.

Page 2 of 10 © 1SO Properties, Inc., 2007 CP 10 30 06 07

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1Ppasf t45f 155
CP 10 30 06 07

For the purpose of this exclusion, electrical,
magnetic or electromagnetic energy in-
cludes but is not limited to: :
(a) Electrical current, including arcing;
(b) Electrical charge produced or con-
ducted by a magnetic or electromag-
netic field;
(c) Pulse of electromagnetic energy; or
(d) Electromagnetic waves or micro-
waves.

But if fire results, we will pay for the loss or

damage caused by that fire.

. Delay, loss of use or loss of market.

. Smoke, vapor or gas from agricultural

smudging or industrial operations.

. (1) Wear and tear;

(2) Rust or other corrosion, decay, deterio-
ration, hidden or latent defect or any
quality in property that causes it to dam-
age or destroy itself,

(3) Smog;

(4) Settling, cracking, shrinking or expan-
sion;

(5) Nesting or infestation, or discharge or
release of waste products or secretions,
by insects, birds, rodents or other ani-
mals.

(6) Mechanical breakdown, including rup-
ture or bursting caused by centrifugal
force. But if mechanical breakdown re-
sults in elevator collision, we will pay for
the loss or damage caused by that ele-
vator collision.

(7} The following causes of loss to personal
properly:

(a) Dampness or dryness of atmos-
phere;

(b) Changes in or extremes of tempera-
ture; or

(c) Marring or scratching.

But if an excluded cause of loss that is

listed in 2.d.(1) through (7) results in a

“specified cause of loss" or building glass

breakage, we will pay for the loss or dam-

age caused by that “specified cause of
loss” or building glass breakage.

© ISO Properties, Inc., 2007

. Explosion of steam boilers, steam pipes,

steam engines or steam turbines owned or
leased by you, or operated under your con-
trol. But if explosion of steam boilers, steam
pipes, steam engines or steam turbines re-
sults in fire or combustion explosion, we will
pay for the loss or damage caused by that
fire or combustion explosion. We will also
pay for loss or damage caused by or resullt-
ing frorn the explosion of gases or fuel
within the furnace of any fired vessel or
within the flues or passages through which
the gases of combustion pass.

Continuous or repeated seepage or leak-
age of water, or the presence or condensa-
tion of hurnidity, moisture or vapor, that oc-
curs over a period of 14 days or more.

. Water, other liquids, powder or molten

material that leaks or flows from plumbing,

heating, air conditioning or other equipment

(except fire protective systems) caused by

or resulting from freezing, unless:

(4) You do your best to maintain heat in the
building or structure: or

(2) You drain the equipment and shut off
the supply if the heat is not maintained.

. Dishonest or criminal act by you, any of

your partners, members, officers, manag-

ers, employees (including leased employ-

ees), directors, trustees, authorized repre-

sentatives or anyone to whom you entrust

the property for any purpose:

(1) Acting alone or in collusion with others,
or

(2) Whether or not occurring during the
hours of employment.

This exclusion does not apply to acts of de-

struction by your employees (including

jeased employees); but theft by employees

(including leased employees) is not cov-

ered.

Voluntary parting with any property by you

or anyone else to whom you have entrusted

the property if induced to do so by any

fraudulent scheme, trick, device or false

pretense.

Rain, snow, ice or sleet to personal prop-

erty in the open.

Page 3 of 10

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 1Paasftigaf 155
Page 4 of 10

k. Collapse, including any of the following
conditions of property or any part of the
property:

(1) An abrupt falling down or caving in;

(2) Loss of structural integrity, including
separation of parts of the property or
property in danger of falling down or
caving in; or

(3) Any cracking, bulging, sagging, bending,
leaning, settling, shrinkage or expansion
as such condition relates to (1) or (2)
above.

But if collapse results in a Covered Cause

of Loss at the described premises, we will

pay for the loss or damage caused by that

Covered Gause of Loss.

This exclusion, k., does not apply:

(a) To the extent that coverage is pro-
vided under the Additional Coverage
~ Collapse; or

(b) To collapse caused by one or more
of the following:

(i) The "specified causes of loss",
(ii) Breakage of building glass;
(iii) Weight of rain that collects on a
roof; or
(iv) Weight of people or personal
property. .
|. Discharge, dispersal, seepage, migration,
release or escape of "pollutants" unless the
discharge, dispersal, seepage, migration,
release or escape is itself caused by any of
the "specified causes of loss". But if the dis-
charge, dispersal, seepage, migration, re-
lease or escape of “pollutants” results in a
"specified cause of loss", we will pay for the
loss or damage caused by that "specified
cause of loss".

This exclusion, L, does not apply to dam-
age to glass caused by chemicals applied
to the glass.

m. Neglect of an insured to use all reasonable
means to save and preserve property from
further damage at and after the time of loss.

3. We will not pay for loss or damage caused by

or resulting from any of the following, 3.a.
through 3.c. But if an excluded cause of loss
that is listed in 3.a. through 3.c. results in a
Covered Cause of Loss, we will pay for the
loss or damage caused by that Covered Cause
of Loss.

© ISO Properties, Inc., 2007

c.

. Weather conditions. But this exclusion only

applies if weather conditions contribute in
any way with a cause or event excluded in
Paragraph 1. above to produce the loss or
damage.

, Acts or decisions, including the failure to act

or decide, of any person, group, organiza-

tion or governmentai body.

Faulty, inadequate or defective:

(1) Planning, zoning, development, survey-
ing, siting:

(2} Design, specifications, workmanship,
repair, construction, renovation, remod-
eling, grading, compaction;

(3) Materials used in repair, construction,
renovation or remodeling; or

(4) Maintenance;

of part or all of any property on or off the

described premises.

4, Special Exclusions

The following provisions apply only to the
specified Coverage Forms.

a.

Business Income (And Extra Expense)
Coverage Form, Business Income
(Without Extra Expense) Coverage Form,
Or Extra Expense Coverage Form

We will not pay for:

(4) Any loss caused by or resulting from:
(a) Damage or destruction of "finished

stock”; or

(b) The time required to reproduce “fin-
ished stock".

This exclusion does not apply to Extra

Expense.

(2) Any loss caused by or resulting from
direct physical loss or damage to radio
or television antennas (including satellite
dishes) and their lead-in wiring, masts or
towers.

(3) Any increase of loss caused by or re-
sulting from:

(a) Delay in rebuilding, repairing or
replacing the property or resuming
"operations", due to interference at
the location of the rebuliding, repair
or replacement by strikers or other
persoris; or

GP 10 30 06 07

Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1P2a¢ 1S5f 155
(b) Suspension, lapse or cancellation of
any license, lease or contract. But if
the suspension, lapse or cancellation
is directly caused by the "suspen-
sion’ of "operations", we will cover
such loss that affects your Business
Income during the “period of restora-
tion" and any extension of the "pe-
rlod of restoration“ in accordance
with the terms of the Extended Busi-
ness Income Additional Coverage
and the Extended Period Of Indem-
nity Optional Coverage or any varia-
tion of these.

(4) Any Extra Expense caused by or result-
ing from suspension, lapse or cancella-

- tion of any license, lease or contract be-

yond the "period of restoration”.

(5) Any other consequential loss.

b. Leasehold Interest Coverage Form

(1) Paragraph B.1.a., Ordinance Or Law,
does not apply to insurance under this

Coverage Form.

(2) We will not pay for any loss caused by:
(a) Your cancelling the lease:
{b) The suspension, lapse or cancella-
tion of any license; or
(c) Any other consequential loss.
c. Legal Liability Coverage Form
(1) The following exclusions do not apply to
insurance under this Coverage Form:

(a) Paragraph B.1.a., Ordinance Or
Law;

(b) Paragraph B.1.c., Governmental
Action;

(c) Paragraph B.1.d., Nuclear Hazard;

(d) Paragraph B.1.e., Utility Services:
and

(e) Paragraph B.1.f., War And Military
Action.

(2) The following additional exclusions
apply to insurance under this Coverage
Form:

(a) Contractual Liability
We will not defend any claim or
“suit”, or pay damages that you are
legally liable to pay, solely by reason
of your assumption of lability in a
contract or agreement. But this ex-
clusion does not apply to a written
lease agreement in which you have
assumed liability for building damage
resulting from an actual or attempted
burglary or robbery, provided that:
(i) Your assumption of fiability was
executed prior to the accident;
and
(ii) The building is Covered Property
under this Coverage Form.
(b) Nuclear Hazard
We will not defend any claim or
"suit", or pay any damages, loss,
expense or obligation, resulting from
nuclear reaction or radiation, or
radioactive contamination, however
caused.

. Additional Exclusion

The following provisions apply only to the
specified property,

LOSS OR DAMAGE TO PRODUCTS

We will not pay for loss or damage to any mer-
chandise, goods or other product caused by or
resulting from error or omission by any person
or entity (including those having possession
under an arrangement where work or a portion
of the work is outsourced) in any stage of the
development, production or use of the product,
including planning, testing, processing, pack-
aging, installation, maintenance or repair. This
exclusion applies to any effect that compro-
mises the form, substance or quality of the
product. But if such error or omission results in
a Covered Cause of Loss, we will pay for the
loss or damage caused by that Covered Cause
of Loss.

CP 10 30 06 07 © ISO Properties, Inc., 2007 Page 5 of 10

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1Pagsf1149f 155
Page 6 of 10

CG. Limitations

The following limitations apply to all policy forms

and endorsements, unless otherwise stated.

4. We will not pay for loss of or damage to prop-
erty, as described and limited in this section. In
addition, we will not pay for any loss thatis a
consequence of loss or damage as described
and limited in this section,

a. Steam boilers, steam pipes, steam engines
or steam turbines caused by or resulting
from any condition or event inside such
equipment. But we will pay for loss of or
damage to such equipment caused by or
resulting from an explosion of gases or fuel
within the furnace of any fired vessel or
within the flues or passages through which
the gases of combustion pass.

b. Hot water boilers or other water heating
equipment caused by or resulting from any
condition or event inside such boilers or
equipment, other than an explosion.

c. The interior of any building or structure, or
to personal property in the building or struc-
ture, caused by or resulting from rain, snow,
sleet, ice, sand or dust, whether driven by
wind or not, unless:

(1) The building or structure first sustains
damage by a Covered Cause of Loss to
its roof or walls through which the rain,
snow, sleet, ice, sand or dust enters; or

(2) The loss or damage is caused by or

_ results from thawing of snow, sleet or
ice on the building or structure.

d. Building materials and supplies not at-
tached as part of the building or structure,
caused by or resulting from theft.

However, this limitation does not apply to:

(1) Building materials and supplies held for
sale by you, unless they are insured un-
der the Builders Risk Coverage Form; or

(2) Business Income Coverage or Extra

. Expense Coverage.

e. Property that is missing, where the only
evidence of the loss or damage is a short-
age disclosed on taking inventory, or other
instances where there is no physical evi-
dence to show what happened to the prop-
erty.

f. Property that has been transferred to a
person or to a place outside the described
premises on the basis of unauthorized in-
structions.

© ISO Properties, Inc., 2007

2. We will not pay for loss of or damage to the

following types of property unless caused by

the "specified causes of loss” or building glass

breakage:

a. Animals, and then only if they are killed or
their destruction is made necessary,

b. Fragile articles such as statuary, marbles,
chinaware and porcelains, if broken. This
restriction does not apply to:

(1) Glass; or

(2) Containers of property held for sale.

c. Builders' machinery, tools and equipment
owned by you or entrusted to you, provided
such property is Covered Property.
However, this limitation does not apply:

(1) If the property is located on or within
100 feet of the described premises,
unless the premises is insured under the
Builders Risk Coverage Form; or

(2) To Business Income Coverage or to
Extra Expense Coverage.

. The special limit shown for each category, a.

through d., is the total limit for loss of or dam-

age to all property in that category. The special

limit applies to any one occurrence of theft, re-
gardless of the types or number of articles that
are lost or damaged in that occurrence. The
special limits are:

a. $2,500 for furs, fur garments and garments
trimmed with fur.

b. $2,500 for jewelry, watches, watch move-
ments, jewels, pearls, precious and semi-
precious stones, bullion, gold, silver, plati-
num and other precious alloys or metals.
This limit does not apply to jewelry and
watches worth $100 or less per item.

c. $2,500 for patterns, dies, molds and forms.

d. $250 for stamps, tickets, including lottery
tickets held for sale, and letters of credit.

These special limits are part of, not in addition

to, the Limit of Insurance applicable to the Cov-

ered Property.

This limitation, C.3., does not apply to Busi-
ness Income Coverage or to Extra Expense
Coverage.

CP 10 30 06 07

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 1Psasftisaf 155
CP 10 30 06 07

4. We will not pay the cost to repair any defect to
a system or appliance from which water, other
liquid, powder or molten material escapes. But
we will pay the cost to repair or replace dam-
aged parts of fire-extinguishing equipment if
the damage:

a. Results in discharge of any substance from
an automatic fire protection system, or

b. Is directly caused by freezing.

However, this limitation does not apply to Busi-

ness Income Coverage or to Extra Expense

Coverage.

D. Additional Coverage - Collapse

The coverage provided under this Additional Cov-
erage - Collapse applies only to an abrupt col-

lapse as described and limited in D.1. through D.7.

1. For the purpose of this Additional Coverage -
Collapse, abrupt collapse means an abrupt fal-
ling down or caving in of a building or any part
of a building with the result that the building or
part of the building cannot be occupied for its
intended purpose.

2. We will pay for direct physical loss or damage
to Covered Property, caused by abrupt col-
lapse of a building or any part of a building that
is insured under this Coverage Form or that
contains Covered Property insured under this
Coverage Form, if such collapse is caused by
one or more of the following:

a. Building decay that is hidden from view,
unless the presence of such decay is
known to an insured prior to collapse;

b. Insect or vermin damage that is hidden
from view, unless the presence of such
damage is known to an insured prior to cal-
lapse;

c. Use of defective material or methods in
construction, remodeling or renovation if the
abrupt collapse occurs during the course of
the construction, remodeling or renovation.

d. Use of defective material or methods in
construction, remodeling or renovation if the
abrupt collapse occurs after the construc-
tion, remodeling or renovation is complete,
but only if the collapse is caused in part by:
(1) A cause of loss listed in 2.a. or 2.b.;

(2) One or more of the "specified causes of
loss";

(3) Breakage of building glass;

(4) Weight of people or personal property;
or

(85) Weight of rain that collects on a roof.

© ISO Properties, Inc., 2007

3. This Additional Coverage - Collapse does

not apply to:

a. A building or any part of a building that is in
danger of falling down or caving in;

b. A part of a building that is standing, even if
it has separated from another part of the
building; or

c. A building that is standing or any part of a
building that is standing, even if it shows
evidence of cracking, bulging, sagging,
bending, leaning, settling, shrinkage or ex-
pansion.

. With respect to the following property:

a. Outdoor radio or television antennas (in-
cluding satellite dishes) and their lead-in
wiring, masts or towers;

. Awnings, gutters and downspouts;

. Yard fixtures;

Outdoor swimming pools:

Fences;

Piers, wharves and docks;

. Beach or diving platforms or appurte-
nances;

h. Retaining walls; and

i. Walks, roadways and other paved surfaces;

if an abrupt collapse is caused by a cause of

loss listed in 2.a. through 2.d., we will pay for
joss or damage to that property only if:

(1} Such loss or damage is a direct result of
the abrupt collapse of a building insured
under this Coverage Form; and

(2) The property is Covered Property under
this Coverage Form.

agronos

. lf personal property abruptly falls down or

caves in and such collapse is not the result of

abrupt collapse of a building, we will pay for

loss or damage to Covered Property caused by
such collapse of personal property only if:

a. The collapse of personal property was
caused by a cause of loss listed in 2.a.
through 2.d.;

b. The personal property which collapses is
inside a building; and

c. The property which collapses is not of a
kind listed in 4., regardless of whether that
kind of property is considered to be per-
sonal properly or real property.

The coverage stated in this Paragraph 5. does

not apply to personal property if marring and/or

scratching is the only damage to that personal
property caused by the collapse.

Page 7 of 10

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 1 Peas taf 155
Page 8 of 10

6. This Additional Coverage - Collapse does not
apply to personal property that has not abruptly
fallen down or caved in, even if the personal
property shows evidence of cracking, bulging,
sagging, bending, leaning, settling, shrinkage
or expansion.

7. This Additional Coverage - Collapse will not
increase the Limits of Insurance provided In
this Coverage Part.

8. The term Covered Cause of Loss includes the
Additional Coverage - Collapse as described
and limited in 0.1. through D.7,

E. Additional Coverage - Limited Coverage For

"Fungus", Wet Rot, Dry Rot And Bacteria

1. The coverage described in E.2. and E.6, only
applies when the "fungus", wet or dry rot or
bacteria is the result of one or more of the fol-
lowing causes that occurs during the policy pe-
riod and only if all reasonable means were
used to save and preserve the property from
further damage at the time of and after that oc-
currence.

a. A"specified cause of loss" other than fire or
lightning; or

b. Flood, if the Flood Coverage Endorsement
applies to the affected premises.

2. We will pay for loss or damage by “fungus”,
wet or dry rot or bacteria. As used in this Lim-
ited Coverage, the term loss or damage
means:

a. Direct physical loss or damage to Covered
Property caused by “fungus”, wet or dry rot
or bacteria, including the cost of removal of
the "fungus", wet or dry rot or bacteria;

b. The cost to tear out and replace any part of
the building or other property as needed to
gain access to the “fungus”, wet or dry rot
or bacteria; and

c. The cost of testing performed after removal,
repair, replacement or restoration of the
damaged property is completed, provided
there is a reason to believe that "fungus",
wet or dry rot or bacteria are present.

© ISO Properties, Inc., 2007

. The coverage described under E.2. of this

Limited Coverage is limited to $15,000. Re-
gardless of the number of claims, this limit is
the most we will pay for the total of all loss or
damage arising out of all occurrences of
“specified causes of loss” (other than fire or
lightning) and Flood which take place in a 12-
month period (starting with the beginning of the
present annual policy period). With respect to a
particular occurrence of loss which results in
"fungus", wet or dry rot or bacteria, we will not
pay more than a total of $15,000 even if the
“fungus”, wet or dry rot or bacteria continues to
be present or active, or recurs, in a later policy
period.

. The coverage provided under this Limited

Coverage does not increase the applicable
Limit of Insurance on any Covered Property. If
a particular occurrence results in loss or dam-
age by “fungus”, wet or dry rot or bacteria, and
other loss or damage, we will not pay more, for
the total of all joss or damage, than the appli-
cable Limit of insurance on the affected Cov-
ered Property.

if there is covered loss or damage to Covered
Property, not caused by "fungus", wet or dry rot
or bacteria, loss payment will not be limited by
the terms of this Limited Coverage, except to
the extent that "fungus", wet or dry rot or bacte-
ria causes an increase in the loss. Any such
increase in the loss will be subject to the terms
of this Limited Coverage.

. The terms of this Limited Coverage do not

increase or reduce the coverage provided un-
der Paragraph F.2. (Water Damage, Other Liq-
uids, Powder Or Molten Material Damage) of
this Causes Of Loss Form or under the Addi-
tional Coverage - Collapse.

. The following, 6.a. or 6.b., applies only if Busi-

ness Income and/or Extra Expense Coverage
applies to the described premises and only if
the "suspension" of “operations" satisfies all
terms and conditions of the applicable Busi-
ness Income and/or Extra Expense Coverage
Form.

CP 10 30 06 07

Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1PAg# 18 pf 155
a.

if the loss which resulted in “fungus”, wet or
dry rot or bacteria does not in itself necessi-
tate a "suspension" of "operations", but
such "suspension" is necessary due to loss
or damage to property caused by "fungus",
wet or dry rot or bacteria, then our payment
under Business Income and/or Extra Ex-
pense is limited to the amount of loss
and/or expense sustained in a period of not
more than 30 days. The days need not be
consecutive.

. Ifa covered "suspension" of "operations"

was caused by loss or damage other than
“fungus”, wet or dry rot or bacteria but
remediation of “fungus", wet or dry rot or
bacteria prolongs the “period of restoration",
we will pay for loss and/or expense sus-
tained during the delay (regardless of when
such a delay occurs during the "period of
restoration"), but such coverage is limited to
30 days. The days need not be consecu-
tive,

F. Additional Coverage Extensions
41. Property In Transit
This Extension applies only to your personal
property to which this form applies.

a.

c.

CP 10 30 06 07

You may extend the insurance provided by
this Coverage Part to apply to your per-
sonal property (other than property in the
care, custody or contro! of your salesper-
sons) in transit more than 100 feet from the
described premises. Property must be in or
ona motor vehicle you own, lease or oper-
ate while between points in the coverage
territory.

. Loss or damage must be caused by or

result from one of the following causes of

loss:

(1) Fire, lightning, explosion, windstorm or
hail, riot or civil commotion, or vandal-
ism.

(2) Vehicle collision, upset or overturn.
Collision means accidental contact of
your vehicle with another vehicle or ob-
ject.lt does not mean your vehicle's
contact with the roadbed.

(3) Theft of an entire bale, case or package
by forced entry into a securely locked
body or compartment of the vehicle.
There must be visible marks of the
forced entry.

The most we will pay for loss or damage

under this Extension is $5,000.

This Coverage Extension is additional insur-
ance. The Additional Condition,Coinsurance,
does not apply to this Extension.

2. Water Damage, Other Liquids, Powder Or
Molten Material Damage
If loss or damage caused by or resulting from
covered water or other liquid, powder or molten
material damage toss occurs, we will also pay
the cost to tear out and replace any part of the
building or structure to repair damage to the
system or appliance from which the water or
other substance escapes. This Coverage Ex-
tension does not increase the Limit of Insur-
ance,

3. Glass
a. We will pay for expenses incurred to put up

temporary plates or board up openings if
repair or replacement of damaged glass is
delayed.

b. We will pay for expenses incurred to re-
move or replace obstructions when repair-
ing or replacing glass that is part of a build-
ing. This does not include removing or re-
placing window displays.

This Coverage Extension, F.3., does not in-

crease the Limit of insurance.

G. Definitions

4. "Fungus" means any type or form of fungus,
including mold or mildew, and any mycotoxins,
spores, scents or by-products produced or re-
leased by fungi.

2. "Specified causes of loss" means the following:
fire; lightning; explosion; windstorm or hail.
smoke; aircraft or vehicles: riot or civil commo-
tion; vandalism; leakage from fire-extinguishing
equipment; sinkhole collapse; volcanic action;
falling objects; weight of snow, ice or sleet; wa-
ter damage.

a. Sinkhole collapse means the sudden sink-
ing or collapse of land into underground
empty spaces created by the action of wa-
ter on limestone or dolomite. This cause of
loss does not include:

(1) The cost of filling sinkholes; or
(2) Sinking or collapse of land into man-
made underground cavities.

© |SO Properties, Inc., 2007 Page 9 of 10

Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1Pags tigef 155
b. Falling objects does not include loss or c. Water damage means accidental discharge

damage to: or leakage of water or steam as the direct
(1) Personal property in the open; or result of the breaking apart or cracking of a
(2) The interior of a building or structure, or plumbing, heating, air conditioning or other
property inside a building or structure, system or appliance (other than a sump
' unless the roof or an outside wall of the system including its related equipment and
building or structure is first damaged by parts), that is located on the described
a falling object. premises and contains water or steam.
Page 10 of 10 © ISO Properties, Inc., 2007 CP 10 30 06 07 Cj
Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1Tagsftigef 155
COMMERCIAL PROPERTY
CPB 0155 12 12

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ALASKA CHANGES

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY

, When this endorsement is atlached to the Stan-
dard Property Policy CP 00 99, the term Coverage
Part in the endorsement is replaced by the term
Policy.
. Under any Condition in this Coverage Part or
Policy which requires an insured to submit to ex-
amination under oath, the insured is entitled to
have counsel present during any examination tak-
en under oath.
. The Concealment, Misrepresentation Or Fraud
Commercial Property Condition is replaced by the
following:
Concealment, Misrepresentation Or Fraud
We will not pay for any loss or damage in any
case involving misrepresentations, omissions,
concealment of facts, or incorrect statements:
4. That are fraudulent;
2. That are material either to the acceptance of
the risk, or to the hazard assumed by us; or
3. If we, in good faith, would not have:
a. issued the policy or contract;
b, Issued a policy or contract in as large an
amount, or at the same premium or rate; or
c. Provided coverage with respect to the hazard
resulting in the loss;
if the true facts had been made known to us as
required either by the application for the policy
or contract or otherwise.

D. Legal Action Against Us

1. The Legal Action Against Us Commercial
Property Condition is replaced by the following:
Legal Action Against Us
No one may bring a legal action against us un-
der this Coverage Part unless all of the follow-
ing apply:

a. There bas been full compliance with all of
the terms of this Coverage Part, and

b. The legal action is brought within three
years from the date you learned that the
claim was denied.

2. Paragraph (1) of the Legal Action Against Us
Additional Condition in the Mortgageholders
Errors And Omissions Coverage Form is re-
placed by the following:

Legal Action Against Us

(1) No one may bring a legal action against us

under Coverages A and B unless ail of the

following apply:

(a} There has been full compliance with all
of the terms of this Coverage Part; and

(b} The legal action is brought within three
years from the date you learned that the
claim was denied.

E. The Other Insurance Commercial Property Con-

dition is replaced by the following:
Other Insurance

a. You may have other insurance. If you do,
we will pay our share of the covered loss or
damage. Subject to exceptions as set forth
in b. below, our share is the proportion that
the applicable Limit of Insurance under this
Coverage Part bears to the Limits of Insur-
ance of all insurance covering the loss or
damage.

b. If there is other insurance as described
below, we will pay under this Coverage Part
only for the armnount of covered loss or
damage in excess of the amount due from
that other insurance, whether you can col-
lect on it or not:

(1) The property covered under this insur-
ance is also covered under another pol-
icy (or another Coverage Part in this pol-
icy), in which it is more specifically
described; or

(2) The other insurance covers your interest
or the interest of others in property
which you do not own,

CPB 0155 12 12 Contains copyrighted material of Insurance Services Office, Inc. Pagelof3 0

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 123s 295 155
Page 2 of 3

F. The following is added to this Coverage Part or

Policy and supersedes any provision to the con-
trary.

A loss may be caused by a chain of causes. If a
Covered Cause of Loss is the dominant cause of
such a loss, we will not deny coverage on the ba-
sig that a secondary cause in that chain is not a
Covered Cause of Loss.

. When this endorsement is attached to a policy that
also includes the Building And Personal Property
Coverage Form, Paragraph (6) of the Increased
Cost Of Construction Additional Coverage in the
Building And Personal Property Coverage Form is
replaced by the following:

4. Additional Coverages
e. Increased Cost Of Construction

(6) The most we will pay under this Addi-
tional Coverage, for each described
building insured under this Coverage
Form, is $25,000 or 10% of the Limit of
Insurance applicable to that building,
whichever is greater. if a damaged
building is covered under a blanket Limit
of Insurance which applies to more than
one building or item of property, then the
most we will pay under this Additional
Coverage, for that damaged building, is
the greater of: $25,000 or 10% times the
value of the damaged building as of the
time of loss times the applicable Coin-
surance percentage.
The amount payable under this Addi-
tional Coverage Is additional insurance.

H. When this endorsement is attached to a policy that

also includes the Vacant Building Property Cover-
age Form, the following Additional Coverage is
added to the Vacant Building Property Coverage
Form:

4, Additional Coverages

Increased Cost Of Construction

(1) This Additional Coverage applies only to
buildings to which the Replacement
Cost Optional Coverage applies.

(2) In the event of damage by a Covered
Cause of Loss to a building that is Cov-
ered Property, we will pay the Increased
costs incurred to comply with enforce-
ment of an ordinance or law in the
course of repair, rebuilding or replace-
ment of damaged parts of that property,
subject to the limitations stated in (3)
through (9) of this Additional Coverage.

(3) The ordinance or law referred to in (2) of
this Additional Coverage is an ordinance
or law that regulates the construction or
repair of buildings or establishes zoning
or land use requirements at the de-
scribed premises, anc is in force at the
time of loss.

Under this Additional Coverage, we will

not pay any costs due to an ordinance

or law that:

(a) You were required to comply with
before the loss, even when the build-
ing was undamaged; and

(b) You failed to comply with.

Under this Additional Coverage, we will

not pay for:

(a) The enforcement of any ordinance or
law which requires demolition, repair,
replacement, reconstruction, remod-
eling or remediation of property due
to contamination by "pollutants"; or

(b) Any costs associated with the en-
forcement of an ordinance or law
which requires any insured or others
to test for, monitor, clean up, re-
move, contain, treat, detoxify or neu-
tralize, or in any way respond to, or
assess the effects of “pollutants”.

The most we will pay under this Addi-

tional Coverage, for each described

building insured under this Coverage

Form, is $25,000 or 10% of the Limit of

insurance applicable to that building,

whichever is greater. If a damaged
building is covered under a blanket Limit
of Insurance which applies to more than
one building or item of property, then the
most we will pay under this Additional

Coverage, for that damaged building, is

the greater of: $25,000 or 10% times the

value of the damaged building as of the
time of loss times the applicable Coin-
surance percentage.

The amount payable under this Addi-

tional Coverage is additional insurance.

(7) With respect to this Additional Coverage:
(a) We will not pay for the Increased

Cost of Construction:

(i) Until the property is actually re-
paired or replaced, at the same
or another premises; and

=

(8

—

(6

—

Contains copyrighted material of Insurance Services Office, Inc. CPB 0155 12 12

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 1P p95 #45 155
(b)

(c

—

(8

~~

(li) Unless the repairs or replace-
ment are made as soon as rea-
sonably possible after the loss or
damage, not to exceed two
years. We may extend this period
in writing during the two years.

If the building is repaired or replaced

at the same premises, or if you elect

to rebuild at another premises, the
most we will pay for the Increased

Cost of Construction, subject to the

provisions of (6) of this Additional

Coverage, is the increased cost of

construction at ihe same premises.

lf the ordinance or law requires relo-
cation to another premises, the most
we will pay for the Increased Cost of

Construction, subject to the provi-

sions of (6) of this Additional Cover-

age, is the increased cost of con-
struction at the new premises.

This Additional Coverage is not subject

to the terms of the Ordinance Or Law
Exclusion, to the extent that such Exclu-
sion would conflict with the provisions of

this

Additional Coverage.

(9

—

CPB 0155 12 12

The costs addressed in the Loss Pay-

ment and Valuation Conditions, and the

Replacement Cost Optional Coverage,
in this Coverage Form, do not include
the increased cost attributable to.en-
forcement of an ordinance or law, The
amount payable under this Additional
Coverage, as stated in (6) of this Addi-
tional Coverage, is not subject to such
limitation.

|. SECTION If, Paragraph A. Excess Insurance of
the Property Extensions or Property Plus Exten-

sions is deleted, if applicable.

Contains copyrighted material of Insurance Services Office, Inc.

Page 3 of 3

Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1Pag6f1285f 155

oO
COMMERCIAL PROPERTY
CPB 0161 09 12

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ALASKA CHANGES — FUNGUS, WET ROT AND DRY ROT

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY

A. in the Causes Of Loss ~ Basic Form, Causes Of
Loss ~ Broad Form, Causes Of Loss — Special
Form, Causes Of Loss ~— Windstorm Or Hail Only,
Mortgageholders Errors And Omissions Coverage
Form, and Standard Property Policy, the exclusion
titled "Fungus", Wet Rot, Dry Rot And Bacteria and
the Additional Coverage ~ Limited Coverage For
"Fungus", Wet Rot, Dry Rot And Bacteria are de-
jeted, Under these forms, the following exclusion
is added:

We will not pay for loss or damage caused by or

resulting from “fungus”, wet rot or dry rot. How-

ever, this exclusion does not apply when “fungus”,
wet rot or dry rot results from a Covered Cause of

Loss.

B. In the Building And Personal Property Coverage
Form and the Condominium Association Coverage
Form, under the Additional Coverage ~ Increased
Cost Of Construction, Paragraph A.4.e.(5) is re-
placed by the following:

Under this Additional Coverage, we will not pay

for:

4. The enforcement of any ordinance or law
which requires demolition, repair, replacement,
reconstruction, remodeling or remediation of
property due to contamination by "pollutants",
or

2. Any costs associated with the enforcement of
an ordinance or law which requires any insured
or others to test for, monitor, clean up, remove,
contain, treat, detoxify or neutralize, or in any
way respond to, or assess the effects of "pol-
jutants".

C. Paragraph C. of Ordinance Or Law Coverage

Endorsement CP 04 05 is replaced by the follow-

ing:

We will not pay under Coverage A, B or C of this

endorsement for:

1, Enforcement of any ordinance or law which
requires the demolition, repair, replacement,
reconstruction, remodeling or remediation of
property due to contamination by "pollutants";
or

2. The costs associated with the enforcement of
any ordinance or law which requires any in-
sured or others to test for, monitor, clean up,
remove, contain, treat, detoxify or neutralize, or
in any way respond to, or assess the effects of
“pollutants”.

. Paragraph A. of Ordinance Or Law ~ Increased

Period Of Restoration Endorsement CP 15 31 is

replaced by the following:

lf a Covered Cause of Loss occurs to property at

the premises described in the Declarations, cover-

age is extended to include the amount of actual
and necessary loss you sustain during the in-
creased period of "suspension" of “operations”
caused by or resulting from the enforcement of
any ordinance or law that:

1. Regulates the construction or repair of any
property;

2. Requires the tearing down of parts of any prop-
erty not damaged by a Covered Cause of Loss;
and

3. Is in force at the tirne of loss.

CPB 0161 09 12 Contains copyrighted material of Insurance Services Office, Inc. Pagelof2 0

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 1P2e# tasopf 155
However, coverage is not extended under this en-
dorsement to include loss caused by or resulting
from the enforcement of any ordinance or law
which requires:

1. The demolition, repair, replacement, recon-
struction, remodeling or remediation of prop-
erty due to contamination by "pollutants"; or

2. Any insured or others to iest for, monitor, clean
up, remove, contain, treat, detoxify or neutral-
ize, or in any way respond to, or assess the ef-
fects of "pollutants".

Page 2 of 2 Contains copyrighted material of Insurance Services Office, inc.

E. Paragraph €.3. of Functional Building Valuation
Endorsement CP 04 38 is replaced by the follow-

We will not pay under this endorsement for:
4. Enforcement of any ordinance or law which

requires the demolition, repair, replacement,
reconstruction, remodeling or remediation of
property due to contamination by “pollutants”,
or

. The costs associated with the enforcement of

any ordinance or law which requires any in-
sured or others to test for, monitor, clean up,
remove, contain, treat, detoxify or neutralize, or
in any way respond to, or assess the effects of
*yollutants".

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 12aasftPsaf 155

CPB 0161 09 12

Q
IL 04 07 07 02

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ALASKA CHANGES - LOSS PAYMENT

This endorsement modifies insurance provided under the following:
CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART

A. The following is added to the Loss Payment Condition:

The undisputed part of a claim will be paid in accordance with the terms of this Condition, even if other parts of
the claim remain in dispute.

IL 01 07 07 02 © ISO Properties, Inc., 2001 Pagetof1  []

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1Psaeft?5sf 155
IL 02 80 09 07

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ALASKA CHANGES ~ CANCELLATION

AND NONRENEWAL

This endorsement modifies insurance provided under the following:

CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
COMMERCIAL AUTOMOBILE COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART

COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART

CRIME AND FIDELITY COVERAGE PART

EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
EQUIPMENT BREAKDOWN COVERAGE PART

FARM COVERAGE PART

FARM UMBRELLA LIABILITY POLICY

LIQUOR LIABILITY COVERAGE PART

POLLUTION LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
PROFESSIONAL LIABILITY COVERAGE PART

A. The Cancellation Common Policy Condition is b. 20 days before the effective date of cancel-
replaced by the following: lation if we cancel for:
1. The first Named Insured shown in the Declara- (1) Nonpayment of premium, or
tions may cancel this policy by mailing to us (2) Failure or refusal of the insured to pro-
advance written notice of cancellation. vide the information necessary to con-
2. We may cancel this policy by mailing to you firm exposure or determine the policy
and the agent or broker of record written notice premium; or
of cancellation. Such notice, stating the reason c. 60 days before the effective date of cancel-
for cancellation, must be sent by first class mail lation if we cancel for any other reason,
at least: . 3. We will mail our notice to your last known ad-
a. 10 days before the effective date of cancel- dress and the last known address of the agent
lation if we cancel for: or broker of record.

(1) Conviction of the insured of a crime 4. Notice of cancellation will state the effective
having as one of its necessary elements date of cancellation, The policy period will end
an act increasing a hazard insured on that date.
against, or 5. A post office certificate of mailing or certified

(2) Fraud or material misrepresentation by mail receipt will be sufficient proof of mailing of
the insured or a representative of the in- notice.
sured in obtaining the insurance or by
the insured in pursuing a claim under
this policy; or

IL. 62 80 09 07 © ISO Properties, Inc., 2006 Pagetof2 0
Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 126geft2§5f 155
6. If this policy is cancelled, we will return any
premium refund due to the agent or broker of
record, or directly to the first Named Insured,
of, if applicable, to the premium finance com-
pany. If: :

a. We cancel, the refund will be the pro rata
unearned premium. The refund will be re-
turned or credited before the effective date
of cancellation. However, if cancellation is
for:

(1) Nonpayment of premium;

(2) Conviction of the insured of a crime
having as one of its necessary elements
an act increasing a hazard insured
against; ,

(3) Discovery of fraud or material misrepre-
sentation made by the Insured or a rep-
resentative of the insured in obtaining
the insurance or by the insured in pursu-
ing a claim under the policy;

(4) Failure or refusal of the insured to pro-
vide the information necessary to con-
firm exposure or necessary to determine
the policy premium; or

(5) A reason described in AS Sec.
21.36.210(a)(2);

any unearned premium shall be returned or

credited within 45 days after the cancella-

tion notice is given; or

b. The first Named insured cancels, the re-
fund:

(1) Will be the pro rata unearned premium
minus a cancellation fee of 7.5% of the
pro rata unearned premium. However,
we will not retain this cancellation fee if
this policy is cancelled:

(a) And rewritten with us or in our com-
pany group,

(b) At our request;

(c) Because you no longer have.a finan-
cial or insurable interest in the prop-
erty or business operation that is the
subject of this insurance; or

(d) After the first year for a prepaid pol-
icy written for a term of more than
one year; or

(2) Will be returned or credited:

(a) By the effective date of cancellation;
or

(b} Within 45 days of your request to
cancel;

whichever is later.

If the policy is selected for audit, we will

complete the audit within 45 days of re-

ceipt of the request for cancellation. The

refund will be returned within 45 days of

completion of an audit, or the effective

date of cancellation, whichever is later.

. The following is added and supersedes any provi-

sion to the contrary:
NONRENEWAL
4. If we decide not to renew this policy, we will
mail written notice of nonrenewal, by first class
mail, to you and the agent or broker of record
at least 45 days before:
a. The expiration date, or
b. The anniversary date if this policy has been
written for more than one year or with no
fixed expiration date.
2. We need not mail notice of nonrenewal if:
a. We have manifested in good faith our will-
ingness to renew; or
b. The first Named Insured has failed to pay
any premium required for this policy; or
c. The first Named Insured fails to pay the
premium required for renewal of this policy.
3. Any notice of nonrenewal will be mailed to your
last known address and the last known ad-
dress of the agent or broker of record. A post
office certificate of mailing or certified mail re-
ceipt will be sufficient proof of mailing of notice.

. The following Condition is added:

NOTICE OF PREMIUM OR COVERAGE

CHANGES ON RENEWAL

If the premium to renew this policy increases more

than 10% for a reason other than an increase in

coverage or exposure basis, or if after the renewal

there will be a material restriction or reduction in

coverage not specifically requested by the insured,

we will mail written notice to your last known ad-

dress and the last known address of the agent or

broker of record at least 45 days before:

1. The expiration date; or

2. The anniversary date if this policy has been
written for more than one year or with no fixed
expiration date.

Page 2 of 2 © ISO Properties, Inc., 2006 ILo2800907 O

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 1FA¢# t5f 155
ILB 0176 08 12
AK 08 12

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ALASKA CHANGES - APPRAISAL

This endorsement modifies insurance provided under the following:

CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART

COMMERCIAL AUTOMOBILE COVERAGE PART

COMMERCIAL INLAND MARINE COVERAGE PART

COMMERCIAL PROPERTY COVERAGE PART
EQUIPMENT BREAKDOWN COVERAGE PART
FARM COVERAGE PART
STANDARD PROPERTY POLICY
A. The following provisions are replaced by the
Appraisal Provision set forth below:
4. Commercial Automobile Coverage Part,
Appraisal for Physical Damage Loss; and
2. Capital Assets Program (Output Policy)
Coverage Part, Appraisal Loss Condition, but
only if Endorsement OP 04 03, Vehicle
Physical Damage Condition, is attached.
If you and we fail to agree on the amount of “loss”,
either may make a written demand for an
appraisal of the "loss". In this event, within 10 days
of the demand, each party will choose a
competent appraiser and will notify the other of the
appraiser selected. The two appraisers will
promptly choose a competent and impartial
umpire. Not later than 15 days after the umpire
has been chosen, unless this time period is
extended by the umpire, each appraiser will
separately state, in writing, the actual cash value
and the amount of "loss". If the appraisers submit
a written report of an agreement on the actual
cash value and the amount of "loss" to us, that
agreement will be binding. If they fail to agree,
they will promptly submit their differences to the
umpire. A decision agreed to by one of the
appraisers and the umpire will be binding as to the
actual cash value and the amount of “loss”. Each
party will:
1. Pay its own counsel and adjuster fees; and
2. Bear those other expenses and fees which are
incurred as a result of the appraisal, either in
entirety or proportionately, as determined by
ihe umpire. ,
Neither party waives any rights under this policy
by agreeing to an appraisal.

ILB 01 76 08 12
AK 08 12

Contains copyrighted material of Insurance Services Office, Inc.

B. Except as provided in C. below, the following

replaces the Appraisal Conditions in the
Equipment Breakdown Coverage Part, the
Commercial Inland Marine Coverage Part, the
Commercial Property Coverage Part, the Capital
Assets Program (Output Policy) Coverage Part,
the Farm Coverage Part and the Standard
Property Policy.

if you and we fail to agree on the value of the
property or the amount of loss ("loss"), either may
make a written demand for an appraisal of the loss
("loss"). In this event, within 10 days of the
demand, each party will choose a competent
appraiser and will notify the other of the appraiser
selected. The two appraisers will promptly choose
a competent and impartial umpire. If they cannot
agree, either may request that the choice be made
by a judge of a court having jurisdiction, Not later
than 15 days after the umpire has been chosen,
unless this time period is extended by the umpire,
each appraiser will separately state, in writing, the
value of the property and the amount of loss
("loss"). If the appraisers submit a written report of
an agreement on the value of the property and the
amount of loss ("loss"), that agreement will be
binding. if they fail to agree, they will promptly
submit their differences to the umpire. A decision
agreed to by one of the appraisers and the umpire
will be binding. Each party will:
4, Pay its own counsel and adjuster fees, and
2. Bear those other expenses and fees which are
incurred as a result of the appraisal, either in
entirety or proportionately, as determined by
the umpire.

Neither party waives any rights under this policy
by agreeing to an appraisal.

Page tof2 0

Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 12@asf 2§5f 155
C. The Appraisal Condition in: 2. Bear those other expenses and fees which are

1. Business Income Coverage Form (And Extra incurred as a result of the appraisal, either in
Expense) CP 00 30; entirety or proportionately, as determined by
2. Business income Coverage Form (Without the umpire.
Extra Expense) CP 00 32; Neither party waives any rights under this policy
3. Business or Rental Income (And Extra by agreeing to an appraisal.

Expense) Coverage Form CPM 2030; and
4. Capital Assets Program Coverage Form
(Output Policy) OP 00 01, Paragraph A.7.
Business Income And Extra Expense
is replaced by the following:

lf you and we fail to agree on the amount of Net
Income and operating expense or the amount of
loss, either may make a written demand for an
appraisal of the loss. In this event, within 10 days
of the demand, each party will choose a
competent appraiser and will notify the other of the
appraiser selected. The two appraisers will
promptly choose a competent and impartial
umpire. if they cannot agree, either may request
that the chaice be made by a judge of a court
having jurisdiction. Not iater than 15 days after the
umpire has been chosen, unless this time period is
extended by the umpire, each appraiser will
separately state, in writing, the amount of Net
income and operating expense or the amount of
loss. If the appraisers submit a written report of an
agreement on the amount of Net Income and
operating expense or the amount of loss, that
agreement will be binding. [f they fail to agree,
they will promptly submit their differences to the
umpire. A decision agreed to by one of the
appraisers and the umpire will be binding. Each
party will:

4. Pay its own counsel and adjuster fees; and

Page 2 of 2 Contains copyrighted material of Insurance Services Office, Inc. ILB 01760812 0
AK 08 12

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1Pgagsf1289f 155
COMMERCIAL PROPERTY

COMMERCIAL PROPERTY CONDITIONS

This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms,

A. CONCEALMENT, MISREPRESENTATION OR F. NO BENEFIT TO BAILEE
FRAUD No person or organization, other than you, having
This Coverage Part is void in any case of fraud by custody of Covered Property will benefit from this
you as it relates to this Coverage Part at any time. insurance,
it ig also void if you or any other insured, at any G, OTHER INSURANCE
time, intentionally conceal or misrepresent a mate- 4. You may have other insurance subject to the
rial fact concerning: same plan, terms, conditions and provisions as
1. This Coverage Part; the insurance under this Coverage Part. If you
2. The Covered Property; do, we will pay our share of the covered loss or
3. Your interest in the Covered Property; or damage. Our share is the proportion that the
4. Aclaim under this Coverage Part. applicable Limit of Insurance under this Cover-

B. CONTROL OF PROPERTY age Part bears to the Limits of Insurance of all
Any act or neglect of any person other than you insurance covering on the same basis.
beyond your direction or control will not affect this 2. If there is other insurance covering the same
insurance. loss or damage, other than that described in 1.

above, we will pay only for the amount of cov-

The breach of any condition of this Coverage Part ered loss or damage in excess of the amount
at any one or more locations will not affect cover- due from that other insurance, whether you can
age at any location where, at the time of loss or collect on it or not. But we will not pay more
damage, the breach of condition does not exist. than the applicable Limit of Insurance.

C. INSURANCE UNDER TWO OR MORE H. POLICY PERIOD, COVERAGE TERRITORY
COVERAGES Under this Coverage Part:
if two or more of this policy's coverages apply to 1. We cover loss or damage commencing:
the same loss or damage, we will not pay more a. During the policy period shown in the Dec-
than the actual amount of the loss or damage. larations; and

D, LEGAL ACTION AGAINST US b. Within the coverage territory.
No one may bring a legal action against us under 2. The coverage territory is:
this Coverage Part unless: a. The United States of America (including its
4. There has been full compliance with all of the territories and possessions);

terms of this Coverage Part; and b. Puerto Rico: and

2. The action is brought within 2 years after the c. Canada.

date on which the direct physical loss or dam-
age occurred.
E. LIBERALIZATION
If we adopt any revision that would broaden the
coverage under this Coverage Part without addi-
tional premium within 45 days prior to or during
the policy period, the broadened coverage will
immediately apply to this Coverage Part.

CP 00 90 07 88 Copyright, ISO Commerciai Risk Services, Inc., 1983, 1987 Page 1 of 2

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 13@gsf t899f 155
l. TRANSFER OF RIGHTS OF RECOVERY 1. Prior to a loss to your Covered Property or

AGAINST OTHERS TO US Covered Income.
If any person or organization to or for whom we 2. After a loss to your Covered Property or Cov-
make payment under this Coverage Part has ered income only if, at time of loss, that party
rights to recover damages from another, those , is one of the following:
rights are transferred to us to the extent of our a. Someone insured by this insurance,
payment. That person or organization must do b. A business firm:
everything necessary to secure our rights and (1) Owned or controlled by you; or
must do nothing after Joss to impair them. But you (2) That owns or controls you; or
may waive your rights against another party in c. Your tenant,
writing: This will not restrict your insurance.
Page 2 of 2 Copyright, ISO Commercial Risk Services, Inc., 1983, 1987 CP 00 90 07 88 oO

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1PnasftB45f 155
POLICY NUMBER:02PRM040317-03 COMMERGIAL PROPERTY
CP 04 11 1012

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PROTECTIVE SAFEGUARDS

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY

SCHEDULE
: oat Protective Safeguards
P N
remises Number Building Number Symbols Applicable
4 { P-1, P-2, P-5

Describe Any "P-9":

Information required to complete this Schedule, if nat shown above, will be shown in the Declarations.

A. The following is added to the Commercial Property (2) Hydrants, standpipes and outlets.
Conditions: “p.2" Automatic Fire Alarm, protecting the
Protective Safeguards entire building, that is:

1. As a condition of this insurance, you are a. Connected to a central station; or
required to maintain the protective devices or b. Reporting to a public or private fire alarm
services listed in the Schedule above. station.

2. The protective safeguards to which this "P-3" Security Service, with a recording
endorsement applies are identified by the system or watch clock, making hourly rounds
following symbols: covering the entire building, when the premises
"P.1" Automatic Sprinkler System, including are not in actual operation,
related supervisory services. “p.4" Service Contract with a privately owned
Automatic Sprinkler System means: fire department providing fire protection service
a. Any automatic fire protective or to the described premises.

extinguishing system, including connected: "P.§" Automatic Commercial Cooking

(1) Sprinklers and discharge nozzles: Exhaust And Extinguishing System installed

(2) Ducts, pipes, valves and fittings; on cooking appliances and having the following

(3) Tanks, their component parts and components:
supports; and a. Hood:

(4) Pumps and private fire protection mains. b. Grease removal device;

b. When supplied from an automatic fire c. Duct system; and

protective system: d. Wet chemical fire extinguishing equipment.

(1) Non-automatic fire protective systems, "p.9", the protective system described in the
and Schedule.

CP 04111012 © Insurance Services Office, Inc., 20114 Page 1 of 2

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1Pagef 128 5f 155
B. The following is added to the Exclusions section

of:

Causes Of Loss ~ Basic Form

Causes Of Loss ~ Broad Form

Causes Of Loss — Special Form

Mortgageholders Errors And Omissions Coverage

Form

Standard Property Policy

We will not pay for loss or damage caused by or

resulting from fire if, prior to the fire, you:

1. Knew of any suspension or impairment in any
protective safeguard listed in the Schedule
above and failed to notify us of that fact; or

2. Failed to maintain any protective safeguard
listed in the Schedule above, and over which
you had control, in complete working order.

if part of an Automatic Sprinkler System or

Automatic Commercial Cooking Exhaust And

Extinguishing System is shut off due to breakage,

leakage, freezing conditions or opening of

sprinkler heads, notification to us will not be
necessary if you can restore full protection within

48 hours.

Page 2 of 2 © Insurance Services Office, Inc., 2011 CP 04111012

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 18sasf188sf 155
COMMERCIAL PROPERTY
CP 10 32 08 08

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

WATER EXCLUSION ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY

A. The exclusion in Paragraph B. replaces the Water

Exclusionin this Coverage Part or Policy.

B. Water

4. Flood, surface water, waves (including tidal
wave and tsunami), tides, tidal water, overflow
of any body of water, or spray from any of
these, all whether or not driven by wind (includ-
ing storm surge);

2. Mudslide or mudflow;

3. Water that backs up or overflows or is other-
wise discharged from a sewer, drain, sump,
sump pump or related equipment:

4. Water under the ground surface pressing on,
or flowing or seeping through:

a. Foundations, walls, floors or paved sur-
faces;

b. Basements, whether paved or not, or

c. Doors, windows or other openings; or

5. Waterborne material carried or otherwise
moved by any of the water referred to in Para-
graph 1., 3. or 4., or material carried or other-
wise moved by mudslide or mudflow.

This exclusion applies regardless of whether any

of the above, in Paragraphs 1. through 5., is

caused by an act of nature or is otherwise caused.

An example of a situation to which this exclusion

applies is the situation where a dam, levee, sea-

wall or other boundary or containment system fails
in whole or in part, for any reason, to contain the
water.

But if any of the above, in Paragraphs 1. through
5., results in fire, explosion or sprinkler leakage,
we will pay for the loss or damage caused by that
fire, explosion or sprinkler leakage (if sprinkler
leakage is a Covered Cause of Loss),

CP 10 32 08 08 © Insurance Services Office, Inc., 2008 Page 1 of 1 CJ

Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 13a tigspf 155
COMMERCIAL PROPERTY
CPB 2001 AK (12/2016)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION — NAMED CONSTRUCTION MATERIALS

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART

A. We will not pay for loss or damage which arises out
of the presence of:
1. Aluminum wiring;
2. Knob and tube wiring;
3. Polybutylene piping; or
4. Federal Pacific Electric Stab-Lok Electrical Panels & Circuit Breakers.

B. We will not pay to repair or replace any loss or damage to:
1. Asbestos siding;

2. Atlas Chalet shingles; or
3. T-lock shingles.

All other terms, conditions and agreements remain unchanged.

CPB 2001 AK (12/2016) Page 1 of 1

Filed for use in Alaska (02/2017)

f

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 1339s te55f 155
COMMERCIAL PROPERTY
CPB 2026 11 17

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EQUIPMENT BREAKDOWN ENHANCEMENT

This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM

VACANT BUILDING PROPERTY COVERAGE FORM
CAUSES OF LOSS ~ BASIC FORM

CAUSES OF LOSS - BROAD FORM

CAUSES OF LOSS ~ SPECIAL FORM

 

Additional Coverages

Limit of Insurance

 

 

Perishable Goods

Pollutant Clean-up And Removal For Equipment Breakdown

Refrigerant Contamination

$ 250,000
$ 250,000
$ 250,000

 

 

Equipment Breakdown Deductible: $ SEE CPD 0001 (04/13)
The deductible for direct damage to Covered Property caused by an “equipment breakdown” is the applicable
deductible shown in the Declarations for the damaged property unless an Equipment Breakdown Deductible is

otherwise indicated in this Schedule,

 

 

SECTION | — BUILDING AND PERSONAL PROPERTY
COVERAGE FORM AND VACANT BUILDING
PROPERTY COVERAGE FORM

The Building And Personal Property Coverage Form

and Vacant Building Property Coverage Form are

modified as follows:

A. The following Additional Coverages are added to
Paragraph A.4,, Additional Coverages and are
added as a part of and not in addition to the limit
per lass:

1. CFC Refrigerants

We will pay for the additional cost to repair or

replace Covered Property due to an

“equipment breakdown” because of the use or

presence of a refrigerant containing CFC

(chlorofluorocarbon) substances.

Additional costs mean those in excess of what

would have been required to repair or replace

Covered Property if no CFC refrigerant had

been involved. We will also pay for additional

joss, as described under the Perishable Goods

Additional Coverage provided by this

endorsement, caused by the presence of a

refrigerant containing CFC substances.

This Additional Coverage is limited to the

lesser of the following: ,

a. The cost to repair the damaged property
and replace any lost CFC refrigerant;

CPB 2026 11 17

b. The cost to repair the damaged property,
retrofit the system to accept non-CFC
refrigerant, and charge the system with a
non-CFC refrigerant; or

c. The cost to replace the system with one
using a non-CFC refrigerant.

. Electronic Data Processing Equipment And

Electronic Data Processing Media

We will pay for loss or damage to your
“electronic data processing equipment” and
“electronic data processing media” caused by
an “equipment breakdown”.

The amount payable under this Additional
Coverage is additional insurance.

. Expediting Expenses

If you have a loss to Covered Property caused
by an “equipment breakdown”, we will pay
“reasonable expediting expenses’ to expedite
temporary or permanent repairs of the
equipment or to replace the equipment.

. Perishable Goods

We will pay for loss of “perishable goods” due
to spoilage resulting from lack of power, light,
heat, steam or refrigeration caused by an
“equipment breakdown” to Covered Property.
However, we will not pay for any loss, damage,
cost or expense directly or indirectly caused
by, contributed to by, resulting from or arising
out of the following causes of loss:

Page 1 of 6
Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 13easftB$5f 155
Fire, lightning, combustion explosion,
windstorm or hail, weight of snow, ice or sleet,
falling objects, smoke, aircraft or vehicles, riot
of civil commotion, vandalism, sinkhole
collapse, volcanic action, leakage from fire
extinguishing equipment, water, water damage,
earth movement or flood.
The most we will pay for loss or damage under
this Additional Coverage is the Limit of
Insurance indicated on the Schedule of this
endorsement.

5. Pollutant Clean-up And Removal For
Equipment Breakdown
We will pay for the cost of “pollutant” clean-up
and removal for losses resulting from an
“equipment breakdown”. The most we will pay
for “pollutant” clean-up and removal caused by
an “equipment breakdown” is the Limit of
insurance indicated on the Schedule of this
endorsement.
This Additional Coverage does not apply to
costs to test for, monitor or assess the
existence, concentration or effects of
“pollutants”. But we will pay for testing which is
performed in the course of extracting the
“pollutants” from the land or water.

6. Refrigerant Contamination
We will pay the loss to your Covered Property
that is damaged by contamination from a
refrigerant used in any refrigerating, cooling or
humidity control equipment at the described
premises, provided the contamination occurred
as a result of an “equipment breakdown”. For
purposes of this section, refrigerant includes
ammonia.
The most we will pay for joss or damage under
this Additional Coverage is the Limit of
Insurance indicated on the Schedule of this
endorsement.

7. Unauthorized Instruction
We will pay for loss or damage to your
“computer equipment” caused by an
“unauthorized instruction” which results in an
“equipment breakdown’.

8. Service Interruption
Any insurance provided for Business Income,
Extra Expense, Spoilage or Data Restoration is
extended to apply to your loss, damage or
expense caused by an “equipment breakdown"
to equipment that is owned by a utility, landlord
or other supplier with whom you have a
contract to supply you with any of the following
services: electrical power, waste disposal, air
conditioning, refrigeration, heating, natural gas,
compressed air, water, stearn, internet access,
telecommunications services, wide area

Page 2 of 6

10.

41.

networks, data transmission or “cloud
computing”. The equipment must meet the
definition of “equipment breakdown” except
that it is not Covered Property.

. Risk Improvement

if Covered Property suffers direct physical loss

or damage due to an “equipment breakdown’,

we will pay for the insured to improve the

“power quality" of the electrical system or

equipment at the loss location where the

“equipment breakdown” occurred.

We will pay the reasonable extra cost to

improve “power quality” for the following

electrical systems and/or equipment
improvements:

a. Installation of surge protection devices
(SPD’s) which are installed at the loss
location's line disconnect, load
disconnect, or on specific pieces of
equipment and that are certified by
Underwriter Laboratories (UL) or has an
equivalent certification.

However SPD’s do nat include any SPD's
which are cord-connected surge strips,
direct plug-in SPD’s or receptacle SPD's;

b. An upgrade and/or replacement of,
electrical panels, switchgear and/or circuit
breakers, or

c. Electrical wire and wiring improvements
which include installation of; flexible
conduit, junction boxes and/or ground
wiring.

We will not pay more than 10%, to a maximum

limit of $10,000, of the loss amount paid. An

invoice for implementation of this Additional

Coverage must be sent to us within 180 days

after the payment of the loss is received.

Off- Premises Coverage

We will pay for loss or damage to Covered

Property resulting from a covered “equipment

breakdown" while temporarily at a premises or

location that is not a described premises.

The most we will pay for loss or damage under

this Additional Coverage is $25,000.

Temperature Fluctuation

We will pay for loss of “perishable goods” only

caused by or resulting from any condition or

event to Covered Property that can be
resolved by calibrating, resetting, tightening,
adjusting or cleaning.

However, we will not pay for loss of “perishable

goods” as a result of resetting the power

CPB 2026 11 17
Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1Pags tf 155
supply to the Covered Property containing the
“perishable goods”.

The most we will pay for under this Additional
Coverage is $5,000 including any insurance

provided for Business Income or Extra Expense.

12. Data Restoration
We will pay for your reasonable and necessary
cost to research, replace and restore the lost
information on electronic media and records as
a result of an “equipment breakdown".
The most we will pay for loss or damage under
this Additional Coverage is $100,000.
B. The following conditions are added to Section F.,

Additional Conditions:

1. Suspension
Whenever Covered Property is found to be in,
or exposed to, a dangerous condition, any of
our representatives may immediately suspend
the insurance against loss to that Covered
Property for the perils covered by this
endorsement. Coverage can be suspended
and possibly reinstated by delivering or mailing
a written notice of suspension / coverage
reinstatement to:
a. Your last known address; or
b. The address where the property is located.
If we suspend your insurance, you will get a
pro rata refund of premium. But the
suspension will be effective even if we have
not yet made or offered a refund.

2. Jurisdictional Inspections
if any Covered Property under this
endorsement requires inspection to comply
with state or municipal boiler and pressure
vessel regulations, we agree to perform such
inspection on your behalf. We do not warrant
that conditions are safe or healthful.

3. Environmental, Safety And Efficiency
Improvements
If Covered Property requires replacement due
to an “equipment breakdown’, we will pay your
additional cost to replace the Covered Property
with equipment that is better for the
environment, safer, or more efficient than the
Covered Property being replaced.
However, in no event will we pay more than
150% of what the cost would have been to
repair or replace the Covered Property with tike
kind.and quality. This Condition does not apply
to any property to which Actual Cash Value
applies.

CPB 2026 11 17

. Green Environmental And Efficiency

Improvements

if Covered Property requires repair or

replacement due to an “equipment

breakdown", we will pay:

a. The lesser of the reasonable and necessary
additional cost incurred by you to repair or
replace physically damaged Covered
Property with equipment of like kind and
quality which qualifies as “green”. Like kind
and quality includes similar size and
capacity.

b. The additional reasonable and necessary
fees incurred by you for an accredited
professional certified by a “green authority”
to participate in the repair or replacement of
physically damaged Covered Property as
“green”.

c. The additional reasonable and necessary
cost incurred by you for certification or
recertification of the repaired or replaced
Covered Property as “green”.

d. The additional reasonable and necessary
cost incurred by you for “green” in the
removal, disposal or recycling of damaged
Covered Property.

e. The business interruption (if covered within
the policy to which this Equipment
Breakdown Enhancementis attached) loss
during the additional time required for repair
or replacement of Covered Property,
consistent with “green”, in the coverages
above.

We will not pay more than 150%, toa

maximum limit of $100,000, of what the cost

would have been to repair or replace with
equipment of like kind and quality inclusive of
fees, costs, and any business interruption loss
incurred as stated above.

Green Environmental And Efficiency

Improvements does not cover any of the

following:

a. Covered Property does not include stock,
raw materials, finished goods, “production
machinery”, merchandise, “electronic data
processing equipment” not used in the
functional support of the real property,
process water, molds and dies, property in
the open, property of others for which you
are legally liable, or personal property of
others.

b. Any loss adjusted on any valuation basis
other than a repair or replacement basis as
per the valuation section of this policy.

c, Any loss covered under any other section of
this policy.

Page 3 of 6
Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1B8gef1B85f 155
d, Any cost incurred due to any law or
ordinance with which you were legally
obligated to comply prior to the time of the
“equipment breakdown”.

These Additional Conditions will be part of, and

not an addition to, the limit of liability per loss or

any other sublimits of this policy.
C. The following definitions are added to Section H.,

Definitions:

1. “Cloud computing” means on-demand network
access to a shared pool of computing resources
via networks, servers, storage, applications and
services provided by an organization with whom
you have a contract with using the following
service models: Software as a Service (SaaS),
Platform as a Service (PaaS) and Infrastructure
as a Service (laaS) on the following deployment
models: public cloud, community cloud, hybrid
cloud and private cloud.

2. “Computer equipment” means Covered Property
that is electronic computer or other data
processing equipment, including peripherals
used in conjunction with such equipment and
electronic media and records.

3. “Electronic data processing equipment’ means
data processing systems, component parts and
related peripheral equipment including air
conditioning and fire protection equipment
used solely for data processing operations.
“Electronic data processing equipment” does
include electronic systems that control
“production machinery” or the “production
machinery" itself,

4, “Electronic data processing media” means
punch cards, tapes, discs, drums, cells or other
magnetic recording or storage devices,
including the information recorded on the
media. It also includes the original source
material used to enter data and/or programs,

5. “Electronic equipment” means devices which
operate using many small electrical parts such
as, but not limited to, microchips, transistors or
circuits.

6. “Electronic equipment deficiency” means the
quality or condition inside of “electronic
equipment” which renders this equipment
unexpectedly inoperable and which is operable
again once a piece of "electronic equipment”
has been replaced.

However, “electronic equipment deficiency” will

not include replacement of “electronic

equipment” for any condition that could have
been resolved without replacement of the

“electronic equipment” including but not limited

to “computer equipment” maintenance or the

reinstallation or incompatibility of software,

Page 4 of 6

7. “Equipment breakdown” means physical loss
or damage both:

a. Originating within:

(1) Boilers, fire or unfired pressure vessels,
vacuum vessels, and pressure piping, all
normally subject to vacuum or internal
pressure other than static pressure of
contents, excluding:

(a) waste disposal piping;
(b} any piping forming part of a fire
protective system;
(c) furnaces; and
(d) any water piping other than:
(i) boiler feed water piping between
the feed pump and the boiler:
(ii) boiler condensate return piping;
or
(iii), water piping forming part of a
refrigerating or air conditioning
system used for cooling,
humidifying or space heating
purposes.

(2) All mechanical, electrical, “electronic
equipment’ or fiber optic equipment; and

b. Caused by, resulting from, or consisting of:
(1) Mechanical breakdown;

(2) Electrical or electronic breakdown and
“electronic equipment deficiency”, or

(3) Rupture, bursting, bulging, implosion, or
steam explosion.

However, “equipment breakdown” does not

mean physical loss or damage caused by or

resulting from any of the following:

a. Wear and tear;

b, Rust or other corrosion, decay,
deterioration, hidden or latent defect, mold
or any other quality in property that causes
it to damage or destroy itself;

c. Smog;

. Settling, cracking, shrinking or expansion;

e. Nesting or infestation, or discharge or
release of waste products or secretions, by
birds, rodents or other animals;

f. Any accident, loss, damage, cost, claim, or
expense, whether preventative, remedial, or
otherwise, directly or indirectly arising out of
or relating to the recognition, interpretation,
calculation, comparison, differentiation,
sequencing, or processing of data by any
computer system including any hardware,
programs or software;

Qa

CPB 2026 11 17
Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 1deas t895f 155
g. The following causes of loss to personal
property:

(1) dampness or dryness of atmosphere;
(2) marring or scratching.

h. Loss, damage, cost or expense used by,
contributed to, by or resulting from, In whole
or in part, any of the following:

Fire, lightning, combustion explosion,
windstorm or hail, weight of snow, ice or
sleet, falling objects, smoke, aircraft or
vehicles, riot or civil commotion, vandalism,
sinkhole collapse, volcanic action, leakage
from fire extinguishing equipment, water,
water damage, earth movement or flood.
However, if loss or damage not otherwise
excluded results, then we will pay for such
resultant damage.

8. “Green” as used herein means products,
materials, methods and processes certified by
a “green authority” that conserve natural
resources, reduce energy or water
consumption, avoid toxic or other polluting
emissions or otherwise minimize environmental
impact.

9. “Green authority” as used herein means an
authority on “green” buildings, products,
materials, methods or processes certified and
accepted by Leadership in Energy and
Environmental Design (LEED®), Green
Building Initiative Green Globes®, Energy Star
rating system or any other recognized “green”
rating system.

10. “Perishable goods” means personal property
maintained under controlied conditions for its
preservation and susceptible to loss or damage
if the controlled conditions change.

41. “Power quality” means the conditions that allow
electrical systems or equipment to operate as
intended by limiting voltage fluctuations and
other power influences that would adversely
affect the operational performance and/or
reduce the reliability, or the life-span of the
electrical system.

12, “Production machinery” as used herein means
any machine which processes, forms, shapes,
or transports raw materials, materials in
process, waste materials or finished products.

13. “Reasonable expediting expenses” include
overtime and the costs of express or other
rapid means of transportation.

14, “Unauthorized instruction” means a virus,
harmful code or similar instruction introduced
into or enacted on a computer system or a
network to which it is connected, designed to
damage or destroy any part of the system or
disrupt its normal operation.

CPB 2026 11 17

SECTION Ill — CAUSES OF LOSS — BASIC FORM

The Causes Of Loss — Basic Form is modified as

follows:

A. The following is added to Paragraph A., Covered
Causes Of Loss:
When Basic is shown in the Declarations, Covered
Causes of Loss also means “equipment
breakdown".

B. The Exclusions in Paragraphs B.2.a., B.2.d., and
B.2.e. do not apply.

C. The following is added to the Exclusion in
Paragraph 8.1.g., Water:
However, if electrical Covered Property requires
drying out because of the above, we will pay for
the direct expenses of such drying out subject to
the applicable Limit of Insurance and deductible
for building or business personal property,
whichever applies.

SECTION Il] —- CAUSES OF LOSS — BROAD FORM

The Causes Of Loss — Broad Form is modified as

follows:

A. The following is added to Paragraph A., Covered
Causes Of Loss:
When Broad is shown in the Declarations,
Covered Causes of Loss also means “equipment
breakdown”.

B. The Exclusions in Paragraphs B.2.a., B.2.b., and
B.2.c. do not apply.

GC. The following is added to the Exclusion in
Paragraph B.1.g., Water:
However, if electrical Covered Property requires
drying out because of the above, we will pay for
the direct expenses of such drying out subject to
the applicable Limit of Insurance and deductible
for building or business personal property,
whichever applies.

SECTION IV — CAUSES OF LOSS — SPECIAL

FORM

The Causes Of Loss — Special Form is modified as

follows:

A. The Exclusions in Paragraphs B.2.a., B.2.d.(6),
and B.2.e. do not apply.

B. The following is added to the Exclusion in
Paragraph B.1.g., Water:
However, if electrical Covered Property requires
drying out because of the above, we will pay for
the direct expenses of such drying out, subject to
the applicable Limit of Insurance and deductible
for building or business personal property,
whichever applies. C. The Limitations in
Paragraphs C.1.a. and C.1.b. do not apply.

D. The following is added to the definition of
“specified causes of loss” in Paragraph G.2.:

Page 5 of 6

Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 14tas t495f 155
“Specified causes of loss” also means “equipment
breakdown’.
All other terms and conditions of this policy remain
unchanged.

Page 6 of 6 CPB 2026 11 17
Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 14easft#49f 155
COMMERCIAL PROPERTY
CPM 0002 08 12

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PROPERTY EXTENSIONS

This endorsement modifies insurance provided under the following:
COMMERCIAL PROPERTY COVERAGE PART

Except as modified below, all other terms and conditions of the above-referenced policies remain unchanged.

SECTION | ~ The following modifications are made to
the Building and Personal Property Coverage Form.
A. The following are added to Paragraph 4.
Additional Coverages of SECTION A.
COVERAGE:
g. Arson Reward
When fire by arson damages Covered
Property, we will pay up to a $5,000 reward
to any person or persons who provide
information leading to an arson conviction.
This Limit of Insurance applies per
occurrence regardless of the number of
persons providing information or the
number of persons convicted. If more than
one person provides such information, the
$5,000 reward shall be split among the
qualifying persons. :
No deductible applies to this Additional
Coverage.
h. Lock Replacement
We will pay your expense to repair or
replace the exterior or interior door locks of
Covered Property if itis necessary
because:

(1) Your keys were stolen in a covered theft

loss; or
(2) Your property was damaged and your
keys were stolen by the burglars.
The most we will pay in any one occurrence
for this Additional Coverage is $500.
No deductible applies to this Additional
Coverage.
i, Fire Extinguisher Recharge
We will pay the expense you incur to
recharge any Underwriters Laboratories
(UL) listed hand-held or portable fire
extinguisher, or any UL listed fixed fire
extinguishing system using carbon dioxide

CPM 0002 08 12

Case 3:20-cv-00145-TMB Document 1-1

or dry chemical agents. The discharge

must have occurred:

(1} In fighting a fire threatening covered
property during the policy period; or

(2) As the result of a Covered Cause of
Loss.

The expense we will pay include only the

following:

(1) Reasonable shipping expense incurred,
but only if incurred for the purpose of
having the extinguisher(s) recharged; or

(2) The amount actually charged by the fire
extinguisher service company for
recharging the extinguisher or replacing
fusible links.

However, we will not pay more than:

(1) $50 per hand-held or portable fire
extinguisher;

(2) $150 per fixed extinguishing system;

(3) $500 per occurrence, regardiess of the
number of extinguishers or extinguishing
systems recharged.

No deductible applies to this Additional

Coverage.

B. Paragraph 5.b. Personal Effects and Property of
Others of SECTION A. COVERAGE is replaced by
the following:

b. Personal Effects and Property of Others
The insurance that applies to Your
Business Personal Property is extended to
apply to:

(1) Personal effects owned by you, your
officers, your partners or members, your
managers or your employees. This
extension does not apply to loss or
damage by theft.

(2) Personal property of others in your care,
custody or control.

Pageiof8

Exhibit A
Filed 06/19/20 Page 1fageft#85f 155
The most we will pay for loss or damage for
paragraphs (1) and (2) under this Extension
is $25,000 at each described premises, but
not more than $2,500 to any one person in
any one loss. This is subject to the
deductible applicable in this endorsement.
Our payment for loss of or damage to
personal property of others will only be for
the account of the owner of the property.

_ (3) Damages you are legally liable to pay
because of loss or destruction of or
damage to property belonging to your
guests or located in guest rooms while
not in your care, custody or control

The most we will pay for loss or damage for
paragraph (3) under this Extension is
$25,000 at each described premises, but
not more than $1,000 to any one person in
any one loss. This is subject to the
deductible applicable in this endorsement.

C. Paragraph 5.c. Valuable Papers and Records
(Other Than Electronic Data) of SECTION A.
COVERAGE provides coverage of $2,500. We will
pay at each described premises up to an
additional $22,500 subject to the deductible
applicable to this endorsement.

D. Paragraph 5.d. Property Off-Premises of
SECTION A. COVERAGE provides coverage of
$10,000. We will pay up to an additional $5,000 for
joss or damage subject to the deductible
applicable in this endorsement.

E, Paragraph 5.e. Outdoor Property of SECTION A.
COVERAGE provides coverage of $1,000 for loss
or damage to trees, shrubs or plants, but no more
than $250 for any one tree, shrub or plant. We will
pay up to $5,000 for loss or damage to trees,
shrubs or plants, but no more than $500 for any
one tree, shrub or plant. This extension is subject
to the deductible applicable in this endorsement.

F. The following extensions are added to Paragraph
5. Coverage Extensions of SECTION A.
COVERAGE:

g. Money and Securities

(1) We will pay for loss of money and
securities used in your business while at
a bank savings institution, at the
described premises or in transit between
any of these places, resulting directly
from:
(a) Theft, meaning any act of stealing:
(b) Disappearance, or
(c) Destruction.

(2) In addition to the Limitations and
Exclusions applicable to personal

CPM 0002 08 12

property coverage, we will not pay for

loss:

(a) Resulting from accounting or
arithmetical errors or omissions;

(b) Due to the giving or surrendering of
property in any exchange or
purchase: or

(c) Of property contained in any money-
oriented device unless the amount of
money deposited in it is recorded by
a continuous recording instrument in
the device.

(3) The most we will pay for loss in any one
occurrence is:

(a) $10,000 Inside the Premises for
money and securities while:
(i) In or on the described
premises; or
(ii) Within a bank or savings
institution; and
(b) $10,000 Outside the Premises for
money and securities while
anywhere else.

(4) We will not pay for loss of money and
securities in any one occurrence until
the amount of loss exceeds the
deductible applicable in this
endorsement.

(5) All loss:

(a) Caused by one or more persons, or

(b) Involving a single act or series of
related acts;

is considered one occurrence.

(6) You must keep records of all money and
securities so we can verify the amount
of any loss or damage.

(7) In the event of loss or damage we will
determine the values as follows:

(a) Money at its face value; and
(b) Securities at their face value at the
close of business on the day the loss
is discovered.
h. Property of Others Off-Premises

This insurance applies to damage arising

from your negligence which results in direct

physical loss to property of others in your
care, custody or control away from the
described premises. This insurance also
applies to damage resulting in direct
physical loss to property of others on which
you or any contractors or subcontractors
working directly or indirectly on your behalf

Page 2 of 8

Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 143asftH#S9f 155
are performing "operations", provided the

darnage arises out of negligence in the

performance of such "operations". This
extension of coverage is subject to the
following:

(1) The most we will pay for loss or damage

under this extension of coverage is a

maximum of $1,000 for any one

occurrence and $10,000 in the
aggregate;

This coverage extension does not apply

to reimbursement for your labor costs to

restore, repair or replace the damaged
property;

(3) Reimbursement for the cost of all parts
and materials used to restore, repair or
replace the damaged property shall be
made at your cost;

(4) This coverage extension shall only apply
to the extent of your legal liability to the
owner of the damaged property ; and

(5) This coverage extension does not apply
to damage to your work or to your
product.

Our payment for loss or damage property of

others will only be for the account of the

owner of the property. We may pay any
part or all of your deductible amount to
effect settlement of any claim and, upon
notification of the action taken, you shall
promptly reimburse us for such part of the
deductible which has been paid by us.

We will not pay for loss of property of others

in your care, custody or control off premises

in any one occurrence until the amount of
loss exceeds a $250 deductible.

(2

~~

i. Employee Dishonesty

(1) We will pay for direct loss of or damage
to Business Personal Property and
"money" and "securities" resulting from
dishonest acts committed by any of your
employees acting alone or in collusion
with other persons (except you or your
partner) with the manifest intent to:

{a) Cause you to sustain loss or
damage; and also

(b) Obtain financial benefit (other than
salaries, commissions, fees,
bonuses, promotions, awards, profit
sharing, pensions, or other employee
benefits earned in the normal course
of employment) for:
(i) Any employee; or
(ii) Any other person or organization,

(2) We will not pay for loss or damage:

(a) Resulting from any dishonest or
criminal act that you or any of your
partners commit whether acting
alone or in collusion with other
persons.

(b) The only proof of which as to its
existence or amounts is:

(i) An inventory computation; or
(ii) A profit and loss computation.

(3) The most we will pay for loss or damage
in any one occurrence is $10,000.

(4) All loss or damage:

(a) Caused by one or more persons; or

(b) Involving a single act or series of
related acts;

is considered one occurrence.

(5) We will pay only for loss or damage you
sustain through acts committed or
events occurring during the Policy
Period. Regardless of the number of
years this policy remains in force or the
number of premiums paid, no Limit of
Insurance cumulates from year to year
or period to period.

(6) This coverage extension does not apply

to any employee immediately upon

discovery by:

(a) You; or

(b) Any of your partners, officers, or
directors not in collusion with the
employee;

of any dishonest act committed by that

employee before or after being hired by

you.

We will pay only for covered loss or

damage discovered no later than one

year from the end of the Policy Period.

If you sustained loss or damage during

the period of any prior insurance that

you could have recovered under that
insurance except that the time within
which to discover loss or damage had
expired, we will pay for it under this
coverage extension, provided:

(a) This coverage extension became
effective at the time of cancellation or
termination of the prior insurance;
and

(b) The loss or damage would have
been covered by this coverage
extension had it been in effect when
the acts or events causing the loss or

~~
ol
—

_
oO
—

CPM 0002 08 12 Page 3 of 8

Exhibit A
Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 1#ageft#s5f 155
damage were committed or
occurred,

(9) The insurance under paragraph (8)
above is part of, not in addition to, the
Limit of Insurance applying to this
coverage extension and is limited to the
lesser of the amount recoverable under:
(a) This coverage extension as of its

effective date; or
(6) The prior insurance had it remained
in effect.
j. Extra Expense

We will pay any necessary Extra Expense

you incur during the “period of restoration"

incurred as a result of direct physical loss or
damage to Covered Property at the
described premises. The loss or damage
must be caused by or result from a Covered

Cause of Loss. With respect to loss of or

damage to personal property in the open

(or in a vehicle) the described premises

include the area within 100 feet of the site

at which the described premises are
located,

Extra Expense means expense incurred:

(1) To avoid or minimize the "suspension"
of business and to continue operations:
(a) At the described premises; or
(b) At replacement premises or at

temporary locations, including
relocation expenses, and costs to
temporarily equip and operate the
replacement or temporary locations
during the “period of restoration", not
to exceed 12 consecutive months
after the date of direct physical loss
or damage.

(2) To minimize the "suspension" of
business if you cannot continue
“operations”.

(3) To:

(a) Repair or replace any property; or
(b) Research, replace or restore the lost
information on damaged valuable

papers and records;
to the extent it reduces the amount of
loss that otherwise would have been
payable under this Additional Coverage.

The most we will pay for this coverage is

$50,000. We will only pay for Extra
Expense that occurs within 12 consecutive
months after the date of direct physical loss
or damage.

CPM 0002 08 12

With respect to the requirements set forth

above in paragraphs j., if you occupy only

part of the site at which the described

premises are located, your premises

means:

(1) The portion of the building which you
rent, lease or occupy; and

(2) Any area within the building or on the
site at which the described premises are
located, if the area services, or is used
to gain access to, the described
premises.

if any other coverage form or endorsement

issued by us provides Extra Expense

coverage, this endorsement shall not

provide Extra Expense coverage.

. Miscellaneous Tools and Equipment

(1) We will pay for loss to miscellaneous
tools and equipment owned, rented, or
leased by you or your employees from
any of the Covered Causes of Loss if
the loss occurs within the United States
of America or Canada.

(2) If theft is a Covered Cause of Loss,
coverage does not apply to theft from
any unattended vehicie, unless at the
time of the theft its windows, doors and
compartments were closed and locked
and there are visible signs that the theft
was a result of forced entry.

(3) Covered Property does not include:

(a) motor vehicles designed for highway
use, including motorcycles, aircraft or
watercraft;

(b) plans, blueprints, designs, or
specifications;

(c) property located underground, in
caissons, or underwater;

(d) waterborne property unless loss is
caused by fire:

(e) property which has become a
permanent part of any structure;

(f) dynamos, exciters, lamps, switches,
motors, or other electrical appliances
or devices, including wiring, if loss is
caused by artificially generated
current creating a short circuit or
other electrical disturbance.

But we will pay for direct loss caused
by resulting fire.

(g) tires or tubes unless loss is caused
by: ,

(i) fire

Page 4 of 8

Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 143agsf 1§f 155
(ii) windstorm

(ili) theft

or unless loss occurs at the same
time as the loss which is insured by
this policy.

(4) The most we will pay for this coverage is
$10,000 but not to exceed $1,000 for
any one item, subject to a separate
Miscellaneous Tools and Equipment per
occurrence deductible of $1,000.

G. Special Coverages

The following Special Coverages are added to the
Building and Personal Property Coverage Form.
These Special Coverages are subject to all of the
terms, conditions, exclusions and deductibles
applicable to this policy, except where otherwise
provided herein. Each of these Special
Coverages is additional insurance. The
Coinsurance condition does not apply to these
Special Coverages.
4. Accounts Receivable

a, We will pay for losses that result from

Covered Causes of Loss to your records of

accounts receivable as described below:

(1) All amounts due from your customers
that you are unabie to collect as a
consequence of the Covered Cause of
Loss;

(2) Interest charges on any loan required to
offset amounts you are unable to collect
pending our payment of these amounts;

(3) Collection expenses in excess of your
normal collection expenses that are
made necessary by the "loss"; and

(4) Other reasonable expenses that you
incur to re-establish your records of
accounts receivable.

b. The most we will pay in any one occurrence
for this Special Coverage is $25,000.
2. Ordinance or Law Coverage
a. Ifa Covered Cause of Loss occurs to
covered building property, we will pay:

(1) The increased cost to repair, rebuild or
construct the property caused by
enforcement of building, zoning or land
use ordinance or law, If the property is
repaired or rebuilt, it must be intended
for similar occupancy to the current
property, unless otherwise required by
zoning or land use ordinance or law, and
The cost to demolish and clear the site
of undamaged parts of the property

(2

—

CPM 0002 08 12

caused by enforcement of the building,

zoning or land use ordinance or law;
provided that the ordinance or law is in
force at the time of the loss.

. For this Special Coverage, we will pay the

lesser of:

(1) 25% of actual cash value of the covered
building property or 25% of replacement
value of the covered building property
whichever is applicable; or

(2) 25% of the applicable limit of insurance
for the covered building property; or

(3) Up to $25,000 under part a.(1) above
and up to $25,000 under part a.(2)
above.

. We will not pay under this endorsement for:

(1) The costs associated with the
enforcement of any ordinance or law
which requires any insured or others to
test for, monitor, clean up, remove,
contain, treat, detoxify or neutralize, or
in any way respond fo or assess the
effects of "pollutants".

The increased costs associated with the
enforcement of any ordinance or law
regulating air or water quality or air,
water or land pollution.

{2

~—

. We will not pay for increased construction

costs under this endorsement:

(1) Until the property is actually repaired or
replaced, at the same premises of
elsewhere; and

(2) Unless the repairs or replacement are
made as soon as reasonably possible
after the loss or damage, not to exceed
2 years. We may extend this period in
writing during the 2 years.

e. Exclusion B.1.a. of the Causes of Loss -

Special Form does not apply to this
coverage.

3. Temperature-Humidity Changes
a. We will pay for loss of or damage to “stock”

at the premises described in the

Declarations caused by or resulting from:

(1) mechanical or electrical breakdown of
heating, cooling or humidity control
equipment which is owned or used by
you; or

(2) a power failure beyond your control
which causes a change in temperature
or humidity.

b. We will not pay for any loss or damage if

you fail to use reasonable care to maintain

Page 5 of 8

Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 14tag 14$5pf 155
all heating, cooling or humidity control

equipment in proper operating condition.

c. The most we will pay for loss or damage in
any one occurrence is $5,000.

d. Exclusions B.1.e. and B.2.d.(7) of the
Causes of Loss - Special Form do not
apply to this special coverage.

4. Electronic Data Processing Equipment

Coverage .

a, We will pay for loss or damage to your
Electronic Data Processing Equipment and
Electronic Data Processing Media which
you own, lease, or rent from others or for
which you are legally responsible.

b. We will pay for loss or damage resulting
from or caused by:

(1) Short circuit, blowout or other electrical
damage or disturbance (except
interruption of power supply, power
surge, blackout or brown-out if the
cause of such occurrence took place
more than 100 feet from the insureds
location as shown in the policy).

(2) Electrical or magnetic injury,
disturbance, or erasure of electrical
recordings except if damage occurs
outside the insureds location or if there
is a change in the insured’s electrical
power supply, such as interruption,
power surge or brownout, which
originates more than 100 feet from the
insureds location as shown in the policy.

c. The most we will pay for loss to hardware in
any one occurrence is $25,000. The most
we will pay for loss to software in any one
occurrence is $5,000.

d. We will not pay for loss or damage resulting
from:

(1) Loss to property loaned, leased or
rented to others while away from the
premises listed in the Declarations.

(2) Data or media which cannot be replaced
with others of the same kind and quality.
Accounts, bills, evidences of debt,
valuable papers, records, abstracts,
deeds, manuscripts or other documents.
But we will cover such property when it
is converted to data form and then only
in that form.

(4) Error or omission in machine
programming or incorrect instruction to a
machine.

(3

—

e. Exclusions B.2.a. and B.2.d.(6) of the
Causes of Loss - Special Form do not apply
to this special coverage.

f. "Electronic Data Processing Equipment”
means data processing systems,
component parts and related peripheral
equipment including air conditioning and
fire protection equipment used solely for
data processing operations. Electronic
Data Processing Equipment does not
include electronic systems that control
production machinery nor the production
machinery itself.

g. “Electronic Data Processing Media" means
punch cards, tapes, discs, drums, cells or
other magnetic recording or storage
devices, including the information recorded
on the media. it also includes the original
source material used to enter data and/or
programs.

. Awnings, Canopies, Pumps and Lights

a. We will pay for loss or damage that results
from a Covered Cause of Loss to awnings,
canopies, pumps and lights unattached to
buildings at the premises described in the
Declarations.

b. The most we will pay for loss or damage in
any one occurrence under this Special
Coverage is $25,000.

. Contamination of Petroleum Products

a. We will pay for loss or damage that results
from contamination by surface water of
petroleum products stored in storage tanks
at the premises described in the
Declarations.

b. The most we will pay for loss or damage in
any one occurrence under this Special
Coverage is $5,000.

. Food Contamination

We will pay:

a. Your cost to clean your equipment per local
Board of Health requirements;

b. Your cost to replace consumable goods
declared contaminated by the local Board
of Health;

c. Necessary medical tests and vaccines for
affected employees as required by the
Board of Health or other governmental
body; and

d. Reimbursement you paid to infected
patrons for doctor's care, hospitalization
and necessary blood work.

CPM 0002 08 12 Page 6 of 8

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 14a if 155
e. The most we will pay for loss or damage in
any one occurrence under this Special
Coverage is $10,000.

H. SECTION C. LIMITS OF INSURANCE: We will
pay up to $10,000 in aggregate at each described
premises for outdoor signs attached and
unattached to buildings, subject to the deductible
applicable in this endorsement.

SECTION I ~ The following modifications are made

to the Causes of Loss - Special Form:

A. The following is added to SECTION F.
ADDITIONAL COVERAGE EXTENSIONS:

4. Sewer Back Up. We will pay for the loss or
damage caused by or resulting from water that
backs up from a sewer or drain. We will not
pay for the cost to repair any defect of a sewer
or drain system from which water backs up,
The most we will pay is $2,500 during the
policy period, subject to a $2,500 limit in any
one occurrence. This amount is subject to the
deductible applicable in this endorsement.

B. ltem F. Additional Coverage Extensions,
paragraph 1.c. Property In Transit is amended as
follows:

c. The most we will pay for loss or damage
under this Extension is $10,000.

SECTION II — The following provisions are applicable

to all coverage modifications made by this

endorsement unless a modification expressly states
otherwise.

A. Excess Insurance
The extended coverage provided by this
endorsement is excess over any other valid and
collectible insurance.

B. Deductible
One deductible of $500 applies to all coverage
extensions on this endorsement unless specifically
indicated otherwise on this endorsement.

We will not pay for loss or damage in any one

occurrence until the amount of loss exceeds $500.

We will then pay the amount of loss in excess of

the deductible up to the limit stated in that

particular coverage extension.

This $500 deductible is in addition to the

deductible shown in the Declarations. This

deductible will not be used to satisfy the
requirements of the deductible shown in the

Declarations.

If one occurrence causes losses covered by more

than one of the coverage extensions under this

endorsement, only one deductible will apply to the
coverage extensions under this endorsement.

The deductible that will apply is the highest

CPM 0002 08 12

deductible under any one of the coverage

extensions, with a maximum deductible of $1,000.
. Additional Definitions

The following definitions are applicable for

purposes of this endorsement only.

4. "Communicable disease” is defined as

bacterial microorganism transmitted through
human contact to food,

2. "Food contamination" means the occurrence of

food poisoning or suspected food poisoning of
one or more of your patrons, including food
contamination resulting from tainted food
purchased by you or "cornmunicable disease”
transmitted by one or more of your employees.

3. "Money" means:

a. Currency, coins, and bank notes in current
use and having a face value; and

b. Travelers checks, register checks, and
money orders held for sale to the public.

4. "Period of Restoration" means the period of

time that:

a. Begins with the date of direct physical loss
or damage caused by or resulting from any
Covered Cause of Loss at the described
premises; and

b. Ends on the date when the property at the
described premises should be repaired,
rebuilt or replaced with reasonable speed
and similar quality.

“Period of Restoration" does not include any

increased period required due to the

enforcement of any ordinance or law that:

a. Regulates the construction, use or repair, or
requires the tearing down of any property;
or

b. Requires an insured or others to test for,
monitor, clean up, remove, contain, treat,
detoxify, or neutralize, or in any way
respond to, or assess the effects of
"pollutants".

The expiration date of this policy will not cut

short the "period of restoration".

5. "Operations" means your business activities

occurring at any location scheduled in the
Declarations.

6. "Securities" means negotiable and nonnegotiable

instruments or contracts

representing either "money" or other property

and includes:

a. Tokens, tickets, revenue, and other stamps
(whether represented by actual stamps or
unused valve in a meter) in current use;
and

Page 7 of 8

Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 14% asf 1465 155
b. Evidences of debt issued in connection with
credit or charge cards, which cards are not
issued by you;

but does not include "money".

CPM 0002 08 12 Page 80f8

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 149asf tHg5f 155
COMMERCIAL PROPERTY
CPM 1121 09 12

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PER BUILDING DEDUCTIBLE — NO AGGREGATE

This endorsement modifies insurance provided under the following:
COMMERCIAL PROPERTY COVERAGE PART

The following modifies the Deductible section of this

policy:
Deductibles will apply on a per-building basis, The
per-building deductible shall apply separately to
each occurrence and each building scheduled in
the Declarations, regardless of the number of
occurrences or buildings. For the purposes of the
per-building deductible, a residential dwelling with
an associated detached garage at the same
location will be considered one building.
In the event that more than one Deductible applies
to loss or damage to Covered Property as a result
of one occurrence, the highest Deductible shown
in the Declarations will apply.

The terms of this endorsement do not apply to any

Earthquake Deductible or to any Windstorm or Hail

Percentage Deductible provided elsewhere in this

policy.

CPM 1121 09 12 Page 1 of 1

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 15@gsfth95f 155

Oo
POLICY NUMBER: 02PRM040317-03 IL 00 35 01 07

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ALASKA — CONDITIONAL EXCLUSION OF TERRORISM
(RELATING TO DISPOSITION OF FEDERAL TERRORISM
RISK INSURANCE ACT)

This endorsement modifies insurance provided under the following:

BOILER AND MACHINERY COVERAGE PART

COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART

EQUIPMENT BREAKDOWN PROTECTION COVERAGE FORM
FARM COVERAGE PART

STANDARD PROPERTY POLICY

SCHEDULE

The Exception Covering Certain Fire Losses (Paragraph E.) applies to property located in the following
state(s), if covered under the indicated Coverage Form, Coverage Part or Policy:

 

State(s) Coverage Form, Coverage Part Or Policy

 

 

 

 

 

 

 

 

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

 

A. Applicability Of The Provisions Of This a. The federal Terrorism Risk insurance
Endorsement Program ("Program"), established by the
4. The provisions of this endorsement be- Terrorism Risk Insurance Act, has ter-
come applicable commencing on the date minated with respect to the type of in-
when any one or more of the following first surance provided under this Coverage
occurs. But if your policy (meaning the pol- Form, Coverage Part or Policy; or

icy period in which this endorsement ap-
plies) begins after such date, then the pro-
visions of this endorsement become
applicable on the date your policy begins.

iL 00 35 01 07 © iSO Properties, inc., 2006 Page 1 of 3 Oo

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1S Basi tps 5f 155
b. A renewal, extension or replacement of
the Program has become effective with-
out a requirement to make terrorism
coverage available to you and with revi-
sions that:

(1) Increase our statutory percentage
deductible under the Program for ter-
rorism losses. (That deductible de-
termines the amount of all certified
terrorism losses we must pay ina
calendar year, before the federal gov-
ernment shares in subsequent pay~-
ment of certified terrorism losses.);
or
Decrease the federal government's
statutory percentage share in poten-
tial terrorism losses above such de-
ductible; or

(3) Redefine terrorism or make insur-
ance coverage for terrorism subject
to provisions or requirements that
differ from those that apply to other
types of events or occurrences under
this policy.

2. If the provisions of this endorsement be-
come applicable, such provisions:

a. Supersede any terrorism endorsement
already endorsed to this policy that ad-
dresses "certified acts of terrorism”
and/or “other acts of terrorism”, but only
with respect to loss or damage from an
incident(s) of terrorism (however de-
fined) that occurs on or after the date
when the provisions of this endorse-
ment become applicable; and

b. Remain applicable unless we notify you
of changes in these provisions, in re-
sponse to federal law.

3. If the provisions of this endorsement do
NOT become applicable, any terrorism en-
dorsement already endorsed to this policy,
that addresses “certified acts of terrorism”
and/or “other acts of terrorism", will con-
tinue in effect unless we notify you of
changes to that endorsement in response
to federal law.

(2

—

B. The following definition is added and applies under

this endorsement wherever the term terrorism is
enclosed in quotation marks.

“Terrorism” means activities against persons, or-

ganizations or property of any nature:

41. That involve the following or preparation for the
following:

a. Use or threat of force or violence; or

b. Commission or threat of a dangerous act;
or

c. Commission or threat of an act that inter-
feres with or disrupts an electronic, com-
munication, information, or mechanical sys-
tem; and

2. When one or both of the following applies:

a. The effect is to intimidate or coerce a gov-
emmient or the civilian population or any
segment thereof, or to disrupt any segment
of the economy; or

b. It appears that the intent is to intimidate or
coerce a government, or to further political,
ideological, religious, social or economic
objectives or to express (or express Opposi-
tion to) a philosophy or ideology.

C. The following exclusion is added:

EXCLUSION OF TERRORISM

We will not pay for loss or damage caused directly

or indirectly by "terrorism", including action in hin-

dering or defending against an actual or expected
incident of "terrorism". Such loss or damage is ex-
cluded regardless of any other cause or event that
contributes concurrently or in any sequence to the
loss. But this exclusion applies only when one
or more of the following are attributed to an in-
cident of “terrorism”:

4. The "terrorism" is carried out by means of the
dispersal or application of radioactive material,
or through the use of a nuclear weapon or de-
vice that involves or produces a nuclear reac-
tion, nuclear radiation or radioactive contami-
nation; or

2. Radioactive material is released, and it ap-
pears that one purpose of the "terrorism" was
to release such material; or

3. The “terrorism” is carried out by means of the
dispersal or application of pathogenic or poi-
sonaus biological or chemical materials; or

4. Pathogenic or poisonous biological or chemical
materials are released, and it appears that one
purpose of the "terrorism" was to release such
materials; or

Page 2 of 3 © ISO Properties, inc., 2006 IL 00 35 014 07

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 152a¢ ths@f 155
5. The total of insured damage to all types of
property in the United States, its territories and
possessions, Puerto Rico and Canada ex-
ceeds $25,000,000. In determining whether the
$25,000,000 threshold is exceeded, we will in-
clude all insured damage sustained by property
of all persons and entities affected by the "ter-
rorism" and business interruption losses sus-
tained by owners or occupants of the damaged
property. For the purpose of this provision, in-
sured damage means damage that is covered
by any insurance plus damage that would be
covered by any insurance but for the applica-
tion of any terrorism exclusions. Multiple inci-
dents of "terrorism" which occur within a 72-
hour period and appear to be carried out in
concert or to have a related purpose or com-
mon leadership will be deemed to be one inci-
dent, for the purpose of determining whether
the threshold is exceeded.

With respect to this Item C.5., the immediately
preceding paragraph describes the threshold
used to measure the magnitude of an incident
of "terrorism" and the circumstances in which
the threshold will apply, for the purpose of de-
termining whether this Exclusion will apply to
that incident. When the Exclusion applies to an
incident of "terrorism", there is no coverage
under this Coverage Form, Coverage Part or
Policy.

D. The following paragraph is added with respect to

the Exclusion Of Terrorisrn, and supersedes any
provision to the contrary. .

A loss may be caused by a chain of causes. If a
Covered Cause of Loss is the dominant cause of
such a loss, we will not deny coverage on the ba-
sis that a secondary cause in that chain is not a
Covered Cause of Loss.

E. Exception Covering Certain Fire Losses

The following exception to the Exclusion Of Terror-
ism applies only if indicated and as indicated in the
Schedule of this endorsement.

if "terrorism" results in fire, we will pay for the loss
or damage caused by that fire, subject to all appli-
cable policy provisions including the Limit of Insu-
ance on the affected property. Such coverage for
fire applies only to direct loss or damage by fire to
Covered Property. Therefore, for example, the
coverage does not apply to insurance provided
under Business Income and/or Extra Expense
coverage forms or endorsements that apply to
those coverage forms, or to the Legal Liability
Coverage Form or the Leasehold interest Cover-
age Form.

. Application Of Other Exclusions

4. When the Exclusion Of Terrorism applies in
accordance with the terms of C.1. or C.2., such
exclusion applies without regard to the Nuclear
Hazard Exclusion in this Coverage Form, Cav-
erage Part or Policy.

2. The terms and limitations of any terrorism
exclusion, or the inapplicability or omission of a
terrorism exclusion, do not serve to create cov-
erage for any loss or damage which would oth-
erwise be excluded under this Coverage Form,
Coverage Part or Policy, such as losses ex-
cluded by the Nuclear Hazard Exclusion or the
War And Military Action Exclusion.

IL 00 35 01 07 © iSO Properties, Inc., 2006 Page 3 of 3

Exhibit A
Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 1527a9 issopf 155
IL 09 35 07 02

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES

This endorsement modifies insurance provided under the following:

COMMERCIAL INLAND MARINE COVERAGE PART

COMMERCIAL PROPERTY COVERAGE PART
CRIME AND FIDELITY COVERAGE PART
STANDARD PROPERTY POLICY

A. We will not pay for loss ("loss") or damage caused
directly or indirectly by the following. Such loss
(‘loss") or damage is excluded regardless of any
other cause or event that contributes concurrently
or in any sequence to the loss ("loss") or damage.
1. The failure, malfunction or inadequacy of:

a. Any of the following, whether belonging to
any insured or to others:
(1) Computer hardware, including micro-
processors;
(2) Computer application software;
(3) Computer operating systems and re-
lated software;
(4) Computer networks;
(5) Microprocessors (computer chips) not
part of any computer system; or
(6) Any other computerized or electronic
equipment or components; or
b. Any other products, and any services, data
or functions that directly or indirectly use or
rely upon, in any manner, any of the items
listed in Paragraph A.1.a. of this endorse-
ment;
due to the inability to correctly recognize, proc-
ess, distinguish, interpret or accept one or
more dates or times. An example is the inability
of computer software to recognize the year
2000.

2. Any advice, consultation, design, evaluation,
inspection, installation, maintenance, repair,
replacement or supervision provided or done
by you or for you to determine, rectify or test
for, any potential or actual problems described
in Paragraph A.1, of this endorsement.

. If an excluded Cause of Loss as described in

Paragraph A. of this endorsement results:

1. In a Covered Cause of Loss under the Crime
and Fidelity Coverage Part, the Commercial
Inland Marine Coverage Part or the Standard
Property Policy; or

2. Under the Commercial Property Coverage
Part:

a, In a"Specified Cause of Loss", or in eleva-
tor collision resulting from mechanical
breakdown, under the Causes of Loss -
Special Form, or

b. In a Covered Cause of Loss under the
Causes Of Loss - Basic Form or the
Causes Of Loss - Broad Form;

we will pay only for the loss ("loss") or damage

caused by such "Specified Cause of Loss", eleva-

tor collision, or Covered Cause of Loss.

. We will not pay for repair, replacement or modifi-

cation of any items in Paragraphs A.1.a, and
A.1.b. of this endorsement to correct any deficien-
cies or change any features.

IL 09 35 07 02 © ISO Properties, Inc., 2001 Page 1 of 1[_|

Exhibit A

Case 3:20-cv-00145-TMB Document1-1 Filed 06/19/20 Page 184gsf1b49f 155
iL. 09 78 0115

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ALASKA — EXCLUSION OF CERTIFIED
ACTS OF TERRORISM

This endorsement modifies insurance provided under the following:

BOILER AND MACHINERY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART
CRIME AND FIDELITY COVERAGE PART
EQUIPMENT BREAKDOWN COVERAGE PART
FARM COVERAGE PART

STANDARD PROPERTY POLICY

A. The following definition is added with respect to
the provisions of this endorsement:
"Certified act of terrorism" means an act that is
certified by the Secretary of the Treasury, in
accordance with the provisions of the federal
Terrorism Risk Insurance Act, to be an act of
terrorism pursuant to such Act. The criteria
contained in the Terrorism Risk Insurance Act for
a “certified act of terrorism" include the following:
1. The act resulted in insured losses in excess of
$5 million in the aggregate, attributable to all
types of insurance subject to the Terrorism
Risk Insurance Act; and
2. The act is a violent act or an act that is
dangerous to human life, property or
infrastructure and is committed by an individual
or individuals as part of an effort to coerce the

B. The following exclusion is added:

Certified Act Of Terrorism Exclusion

We will not pay for loss or damage caused by a
"certified act of terrorism". A loss may be caused
by a chain of causes. If a Cavered Cause of Loss
is the dominant cause of such a loss, we will not
deny coverage on the basis that a secondary
cause in that chain is not a Covered Cause of
Loss.

. Application Of Other Exclusions

The terms and limitations of any terrorism
exclusion, or the inapplicability or omission of a
terrorism exclusion, do not serve to create
coverage for any loss which would otherwise be
excluded under this Coverage Part or Policy, such
as losses excluded by the Nuclear Hazard
Exclusion or the War And Military Action

civilian population of the United States or to Exclusion.
influence the policy or affect the conduct of the
United States Government by coercion.
IL 09 7801 15 © Insurance Services Office, Inc., 2075 Page 1 of 1

Exhibit A

Case 3:20-cv-00145-TMB Document 1-1 Filed 06/19/20 Page 18398f1655f 155
